Exhibit 10.1

 

EXECUTION VERSION

 

$326,500,000.00

 

CREDIT AGREEMENT

 

Dated as October 5, 2016

 

by and among

 

ARCH COAL, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
 as Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

 

PAGE

 

 

ARTICLE 1 CERTAIN DEFINITIONS

1

 

 

 

Section 1.01.

Certain Definitions

1

Section 1.02.

Interpretive Provisions

33

Section 1.03.

Accounting Principles; Changes in GAAP

35

 

 

 

ARTICLE 2 THE LOANS

35

 

 

 

Section 2.01.

The Loans

35

Section 2.02.

Reserved

36

Section 2.03.

Reserved

36

Section 2.04.

Agent Fee Letter

36

Section 2.05.

Term Loan Requests

36

Section 2.06.

Loan Conversions and Continuation; Obligations of Lenders Several; Repayment of
Loans

36

Section 2.07.

Defaulting Lenders

37

 

 

 

ARTICLE 3 RESERVED

37

 

 

 

ARTICLE 4 INTEREST RATES

37

 

 

 

Section 4.01.

Interest Rate Options

37

Section 4.02.

Interest Periods

38

Section 4.03.

Interest After Default

38

Section 4.04.

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

39

Section 4.05.

Selection of Interest Rate Options

40

 

 

 

ARTICLE 5 PAYMENTS

40

 

 

 

Section 5.01.

Payments

40

Section 5.02.

Pro Rata Treatment of Lenders

40

Section 5.03.

Sharing of Payments by Lenders

41

Section 5.04.

Presumptions by Agent

41

Section 5.05.

Interest Payment Dates

42

Section 5.06.

Prepayments

42

Section 5.07.

Mitigation Obligations

45

Section 5.08.

Increased Costs

45

Section 5.09.

Taxes

46

Section 5.10.

Indemnity

49

Section 5.11.

[Reserved]

50

Section 5.12.

Indemnification by the Lender

50

 

--------------------------------------------------------------------------------


 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

51

 

 

 

Section 6.01.

Organization and Qualification

51

Section 6.02.

Shares of Borrower; Subsidiaries; and Subsidiary Shares

51

Section 6.03.

Power and Authority

51

Section 6.04.

Validity and Binding Effect

52

Section 6.05.

No Conflict

52

Section 6.06.

Litigation

52

Section 6.07.

Financial Statements

52

Section 6.08.

Margin Stock

53

Section 6.09.

Full Disclosure

53

Section 6.10.

Taxes

53

Section 6.11.

Consents and Approvals

53

Section 6.12.

No Event of Default; Compliance With Instruments and Material Contracts

54

Section 6.13.

Insurance

54

Section 6.14.

Compliance With Laws

54

Section 6.15.

Investment Companies

54

Section 6.16.

Plans and Benefit Arrangements

54

Section 6.17.

Employment Matters

55

Section 6.18.

Environmental Health and Safety Matters

56

Section 6.19.

Effective Date of the Plan of Reorganization

57

Section 6.20.

 

57

Section 6.20.

Title to Real Property

57

Section 6.21.

Patents, Trademarks, Copyrights, Licenses, Etc.

57

Section 6.22.

Security Interests

58

Section 6.23.

Sanctions and Anti-Corruption Laws

58

Section 6.24.

Status of Pledged Collateral

58

Section 6.25.

Surety Bonds

58

Section 6.26.

Coal Supply Agreements

59

Section 6.27.

Solvency

59

Section 6.28.

Updates to Schedules

59

 

 

 

ARTICLE 7 CONDITIONS PRECEDENT

59

 

 

 

Section 7.01.

Conditions Precedent to Effectiveness

59

 

 

 

ARTICLE 8 COVENANTS

61

 

 

 

Section 8.01.

Affirmative Covenants

61

Section 8.02.

Negative Covenants

68

Section 8.03.

Reporting Requirements

81

 

 

 

ARTICLE 9 DEFAULT

85

 

 

 

Section 9.01.

Events of Default

85

Section 9.02.

Consequences of Event of Default

87

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 THE AGENT

90

 

 

 

Section 10.01.

Appointment and Authority

90

Section 10.02.

Rights as a Lender

90

Section 10.03.

Exculpatory Provisions

90

Section 10.04.

Reliance by the Agent

92

Section 10.05.

Delegation of Duties

93

Section 10.06.

Resignation of the Agent

94

Section 10.07.

Non-Reliance on Agent and Other Lenders

95

Section 10.08.

Notice of Default

95

Section 10.09.

The Agent May File Proofs of Claim

95

Section 10.10.

Banking Law

96

 

 

 

ARTICLE 11 RESERVED

96

 

 

 

ARTICLE 12 RESERVED

96

 

 

 

ARTICLE 13 MISCELLANEOUS

96

 

 

 

Section 13.01.

Modifications, Amendments or Waivers

96

Section 13.02.

No Implied Waivers; Cumulative Remedies

97

Section 13.03.

Expenses; Indemnity; Damage Waiver

97

Section 13.04.

Holidays

99

Section 13.05.

Notices; Effectiveness; Electronic Communication

99

Section 13.06.

Severability

100

Section 13.07.

Duration; Survival

100

Section 13.08.

Reserved

101

Section 13.09.

Successors and Assigns

101

Section 13.10.

Confidentiality

105

Section 13.11.

Counterparts; Integration

105

Section 13.12.

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

106

Section 13.13.

USA Patriot Act Notice

107

Section 13.14.

No Fiduciary Duty

107

Section 13.15.

The Platform

108

Section 13.16.

Authorization to Release Collateral and Guarantors

108

Section 13.17.

Right to Realize on Collateral and Enforce Guaranty

109

Section 13.18.

Acknowledgements and Consent to Bail-in of EEA Financial Institutions

109

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(C)

—

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

—

EXCLUDED PROPERTY

SCHEDULE 1.1(P)

—

PERMITTED LIENS

SCHEDULE 1.1(R)

—

REAL PROPERTY

SCHEDULE 6.2

—

CERTAIN INFORMATION REGARDING CAPITALIZATION OF BORROWER AND ITS SUBSIDIARIES

SCHEDULE 6.6

—

LITIGATION

SCHEDULE 6.11

—

CONSENTS AND APPROVALS

SCHEDULE 6.13

—

INSURANCE

SCHEDULE 6.18

—

CERTAIN DISCLOSURES REGARDING ENVIRONMENTAL MATTERS

SCHEDULE 6.24

—

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 8.02(a)

—

EXISTING DEBT

SCHEDULE 8.02(b)

—

EXISTING GUARANTIES

SCHEDULE 8.02(c)

—

PERMITTED LIQUIDATIONS

SCHEDULE 8.02(d)

—

PERMITTED DISPOSITIONS

SCHEDULE 8.02(e)

—

CERTAIN AFFILIATE TRANSACTIONS

SCHEDULE 8.02(n)

—

EXISTING INVESTMENTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

—

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

—

FORM OF GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(2)

—

FORM OF GUARANTY AGREEMENT

EXHIBIT 1.1(N)

—

FORM OF TERM LOAN NOTE

EXHIBIT 1.1(P)(1)

—

FORM OF PERFECTION CERTIFICATE

EXHIBIT 1.1(P)(2)

—

FORM OF PLEDGE AGREEMENT (BORROWER)

EXHIBIT 1.1(P)(3)

—

FORM OF PLEDGE AGREEMENT (GUARANTORS)

EXHIBIT 1.1(S)(1)

—

FORM OF SECURITY AGREEMENT (BORROWER)

EXHIBIT 1.1(S)(2)

—

FORM OF SECURITY AGREEMENT (GUARANTORS)

EXHIBIT 2.5

—

FORM OF TERM LOAN REQUEST

EXHIBIT 7.01

—

FORM OF SOLVENCY CERTIFICATE

EXHIBIT 8.03(c)

—

FORM OF COMPLIANCE CERTIFICATE

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of October 5, 2016, and is made by and among
ARCH COAL, INC., a Delaware corporation (the “Borrower”), the LENDERS (as
hereinafter defined) and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacities as administrative agent for the Lenders and collateral agent for the
Lenders (in such capacities, together with its successors and assigns, in such
capacities, the “Agent”).

 

WHEREAS, the Borrower entered into that certain Amended and Restated Credit
Agreement, dated as of June 14, 2011 (as amended by the First Amendment, dated
as of May 16, 2012, the Second Amendment, dated as of November 20, 2012, the
Third Amendment, dated as of November 21, 2012 and the Fourth Amendment, dated
as of December 17, 2013, the “Prepetition Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities party
thereto as term loan lenders (the “Prepetition Lenders”), Wilmington Trust,
National Association, in its capacity as term loan facility administrative agent
(as successor to Bank of America, N.A. in such capacity), Wilmington Trust,
National Association, in its capacity as collateral agent (as successor to PNC
Bank, National Association in such capacity) (the “Prepetition Collateral
Agent”), and certain other parties thereto, pursuant to which the Prepetition
Lenders agreed, subject to the terms and conditions contained therein, to make
available to the Borrower certain credit facilities as provided for therein;

 

WHEREAS, on January 11, 2016 (the “Petition Date”), the Borrower and certain of
its subsidiaries (each, a “Chapter 11 Debtor” and collectively, the “Chapter 11
Debtors”) filed voluntary petitions with the Bankruptcy Court for relief under
Chapter 11 of the Bankruptcy Code (each case of a Chapter 11 Debtor, a “Case”
and collectively, the “Cases”);

 

WHEREAS, the joint Plan of Reorganization (as hereinafter defined) of the
Chapter 11 Debtors was confirmed by the Bankruptcy Court on September 13, 2016
and will be consummated on the date hereof; and

 

WHEREAS, pursuant to the Plan of Reorganization, the Prepetition Lenders are
entitled to receive, among other distributions, interests in an exit term loan
facility in the original aggregate principal amount of $326,500,000 (such exit
term facility, as evidenced hereby, being the “Facility”), on the terms and
conditions set forth in this Agreement and the other Loan Documents.

 

NOW THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

Section 1.01.                          Certain Definitions.  In addition to
words and terms defined elsewhere in this Agreement, the following words and
terms shall have the following meanings, respectively, unless the context hereof
clearly requires otherwise:

 

--------------------------------------------------------------------------------


 

“ABL Priority Collateral” shall mean, collectively, each Loan Party’s right,
title or interest in or to all of the following types and items of property of
such Loan Party, whether now owned or existing or hereafter created, acquired or
arising and wherever located (and in each case subject to customary exceptions
to be agreed in the intercreditor agreement entered into in connection with the
applicable Permitted ABL Financing): (i) all inventory, (ii) all contracts,
documents of title and other documents that evidence the ownership of or right
to receive or possess, or that otherwise directly relate to, any inventory,
including, without limitation, contracts and documents that relate to the
acquisition or sale or other disposition of any inventory; (iii) all rights of
an unpaid vendor with respect to inventory; and (iv) all Receivables Assets, but
for the avoidance of doubt, excluding on any date, amounts on deposit in any
account that are traceable as direct proceeds of the Term Loan Priority
Collateral, any proceeds of Term Loan Priority Collateral, including any rights
to payment arising from a disposition of Term Loan Priority Collateral, and
contracts, documents of title and other documents that evidence the ownership of
or right to receive or possess, or otherwise directly relate to the Term Loan
Priority Collateral.

 

“Active Operating Properties” shall mean all property which is the subject of
outstanding Environmental Health and Safety Permits issued to any Loan Party or
any Subsidiary of any Loan Party.

 

“Additional PIK Interest” shall have the meaning specified in Section 5.05(b).

 

“Additional PIK Interest Rate” shall mean 1.00% per annum.

 

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

“Agent” shall have the meaning specified in the introductory paragraph hereto.

 

“Agent Fee Letter” shall mean that certain Agent Fee Letter, dated as of
October 5, 2016, between the Borrower and the Agent.

 

“Agent Parties” shall have the meaning specified in Section 13.15.

 

“Agreement” shall mean this Credit Agreement (including all schedules and
exhibits), as the same may hereafter be supplemented, amended, restated,
refinanced, replaced, or modified from time to time.

 

“Annual Statements” shall have the meaning specified in Section 6.07(a).

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean (i) the percentage spread to be added to the
LIBOR Rate applicable to Term Loans under the LIBOR Rate Option, which shall be
equal to 9.00% and (ii) the percentage spread to be added to the Base Rate
applicable to Term Loans under the Base Rate Option, which shall be equal to
8.00%.

 

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under
Section 13.09, in substantially the form of Exhibit 1.1(A).

 

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Agent.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Banking Law” shall have the meaning specified in Section 10.10.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern
District of Missouri or any other court having jurisdiction over the Cases from
time to time.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the Prime
Rate and (iii) the LIBOR Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%.  Any change in the Base Rate (or any component thereof) shall take effect
at the opening of business on the day such change occurs.

 

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.01(a)(i).

 

3

--------------------------------------------------------------------------------


 

“Benefit Arrangement” shall mean an “employee benefit plan,” within the meaning
of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or contributed to by any member of the ERISA
Group.

 

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

 

“Bonding Subsidiary” shall mean a Subsidiary of the Borrower the sole purpose of
which is to own a leasehold interest in a coal lease where the lessor thereof is
a Person who is not an Affiliate of the Borrower (but not to operate any Mining
Operations thereon) and to enter into surety or similar arrangements to provide
payment assurances to the lessor thereof related to the cost of acquiring such
leasehold interest and any bonus bid and royalty payments thereunder, and
Bonding Subsidiaries shall mean, collectively, each and every Bonding
Subsidiary.

 

“Borrower” shall have the meaning specified in the introductory paragraph
hereto.

 

“Borrower Materials” shall have the meaning specified in Section 8.03(i).

 

“Borrower Shares” shall have the meaning specified in Section 6.02.

 

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Term Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York City, New York or the Agent’s Principal Office and if the
applicable Business Day relates to any Loan to which the LIBOR Rate Option
applies, such day must also be a day on which dealings are carried on in the
London interbank market.

 

“Case” or “Cases” shall have the meaning specified in the recitals hereof.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

4

--------------------------------------------------------------------------------


 

“Chapter 11 Debtor” or “Chapter 11 Debtors” shall have the meaning specified in
the recitals hereof.

 

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

 

“Coal Supply Agreement” shall mean with respect to the Borrower or any of its
Subsidiaries an agreement or contract in effect on the Effective Date or
thereafter entered into for the sale, purchase, exchange, processing or handling
of coal with an initial term of more than one year.

 

“Collateral” shall mean all of the “Collateral” as defined in any Collateral
Document and all other assets that become subject to the Liens created by the
Collateral Documents from time to time.

 

“Collateral Documents” shall mean, collectively, the Pledge Agreements, the
Security Agreements, the Mortgages, the Assignments of Leases and Rents (if
any), the Patent, Trademark and Copyright Security Agreements, the Control
Agreements and each other agreement providing for a security interest in and/or
Lien on the Collateral in favor of the Agent for the benefit of the Secured
Parties.

 

“Compliance Certificate” shall have the meaning specified in Section 8.03(c).

 

“Confirmation Order” shall have the meaning specified in Section 7.01(b).

 

“Contamination” shall mean the presence or Release or threat of Release of
Regulated Substances in, on, under or emanating to or from the real property,
whether owned or leased, of any Loan Party or any Subsidiary of a Loan Party,
which pursuant to Environmental Health and Safety Laws requires notification or
reporting to an Official Body, or which pursuant to Environmental Health and
Safety Laws requires performance of a Remedial Action or which otherwise
constitutes a violation of Environmental Health and Safety Laws.

 

“Contractual Obligation” shall mean as to any Person, any provisions of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control Agreement” shall mean, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Agent and the
Required Lenders, among the Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable Uniform Commercial Code) over such
account (and all assets on deposit therein or credited thereto) to the Agent,
for the benefit of the Secured Parties.

 

“Debt” shall mean for any Person as of any date of determination the sum,
without duplication, of any and all indebtedness, obligations or liabilities of
such Person for or in respect of: (i) all indebtedness for borrowed money
(including, without limitation, all subordinated

 

5

--------------------------------------------------------------------------------


 

indebtedness), (ii) all amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) all indebtedness in respect
of any other transaction (including production payments (excluding royalties),
installment purchase agreements, forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements, (iv) reimbursement obligations (contingent
or otherwise) under any letter of credit, (v) all indebtedness and other
obligations of each Securitization Subsidiary in respect of any Permitted
Receivables Financing, (vi) all payments such Person would have to make in the
event of an early termination, on the date such Debt is being terminated, in
respect of outstanding Hedging Transactions, or (vii) the amount of all
indebtedness (whether matured or unmatured, liquidated or unliquidated, direct
or indirect, absolute or contingent, or joint or several) in respect of all
Guaranties by such Person (the “Guarantying Person”) of Debt described in
clauses (i) through (vi) above of other Persons (each such other Person being a
“Primary Obligor” and the obligations of a Primary Obligor which are subject to
a Guaranty by a Guarantying Person being “Primary Obligations”) (it being
understood that if the Primary Obligations of the Primary Obligor do not
constitute Debt, then the Guaranty by the Guarantying Person of the Primary
Obligations of the Primary Obligor shall not constitute Debt). It is expressly
agreed that obligations in respect of any current trade liabilities (which are
incurred in the ordinary course of business and which are not represented by a
promissory note or other evidence of indebtedness) and current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business shall not be deemed “Debt”
for purposes hereof.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to pay over to the
Agent or any Lender any other amount required to be paid by it hereunder,
(b) has, or has a direct or indirect parent company that has, become the subject
of a Bankruptcy Event or a Bail-In Action, or (c) has failed at any time to
comply with the provisions of Section 5.03 with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the ownership or acquisition of any equity interest in such Lender
by an Official Body or an instrumentality thereof, or (2) in the case of a
solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by an Official Body or instrumentality
thereof under or based on the law of the country where such Lender is subject to
home jurisdiction supervision if applicable law requires that such appointment
not be publicly disclosed, in any such case where such action does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

6

--------------------------------------------------------------------------------


 

As used in this definition and in Section 2.07, the term “Bankruptcy Event”
shall mean, with respect to any Person, such Person or such Person’s direct or
indirect parent company becomes the subject of an Insolvency Proceeding, or has
had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by an Official
Body or instrumentality thereof if, and only if, such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Official Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Disqualified Equity Interests” shall mean any equity interests which, by their
terms (or by the terms of any security into which they are convertible or for
which they are exchangeable), or upon the happening of any event, (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or are redeemable at the option of the holder thereof, in whole or in
part, or require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is ninety-one (91) days after the Stated Maturity Date (determined as
of the date of issuance thereof), or (b) are convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any equity interests referred to in (a) above, in each case
at any time prior to the date that is ninety-one (91) days after the Stated
Maturity Date (determined as of the date of issuance thereof).  Notwithstanding
the foregoing, any equity interests that would constitute Disqualified Equity
Interests solely because holders of the equity interests have the right to
require the issuer of such equity interests to repurchase such equity interests
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Equity Interests if the terms of such equity interests provide that
the issuer may not repurchase or redeem any such equity interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

 

“Disqualified Institution” shall mean all competitors on the “disqualified
institutions” list delivered by the Borrower to the Agent prior to the Effective
Date.  The list of Disqualified Institutions shall be posted to the Platform.

 

“Dollar, Dollars, U.S. Dollars and the symbol $” shall mean lawful money of the
United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States or of any political subdivision of the United States.

 

“EBITDA” for any period of determination shall mean with respect to the Borrower
and its consolidated Subsidiaries: (a) consolidated net income (or loss)
(excluding the effect of non-cash compensation expenses related to common stock
and other equity securities issued to

 

7

--------------------------------------------------------------------------------


 

employees, extraordinary gains and losses, gains or losses on discontinued
operations, equity earnings or losses of Affiliates (other than earnings or
losses of the Borrower or any Subsidiary of the Borrower)), plus (b) for such
period of determination the sum of the following, without duplication and to the
extent included in determining consolidated net income under the immediately
preceding clause (a): (i) interest expense (net of interest income), (ii) income
tax expense, (iii) depreciation, depletion and amortization of property, plant,
equipment and intangibles, (iv) non-cash debt extinguishment costs, (v) non-cash
impairment charges or asset write-offs and non-cash charges due to cumulative
effects of changes in accounting principles, (vi) any costs and expenses
incurred in connection with the Cases and the consummation of the Plan of
Reorganization and the consummation of the transactions contemplated thereby for
such period, (vii) any charges arising from Fresh Start Reporting adjustments
that do not impact the cash flows of the Borrower and its Subsidiaries and
(viii) costs and expenses, including fees, incurred directly in connection with
the consummation of the transactions contemplated under the Loan Documents, plus
(c) cash dividends or distributions received from Affiliates (other than
received from the Borrower or any Subsidiary of the Borrower) to the extent not
included in determining consolidated net income minus (d) any gains arising from
Fresh-Start Reporting adjustments that do not impact the cash flows of the
Borrower and its Subsidiaries. All items included in the definition of EBITDA
shall be determined in each case for the applicable Person for the period of
determination on a consolidated basis in accordance with GAAP.

 

Notwithstanding anything to the contrary, the EBITDA for the Borrower and its
Subsidiaries shall be deemed to be $100,000,000 for any date of determination
for the period commencing on the Effective Date and ending on the date on which
the annual financial statements for the fiscal year ended December 31, 2016
shall have been delivered to the Agent pursuant to Section 8.03(b).

 

For purposes of determining the Senior Secured Leverage Ratio under this
Agreement, in the event that the Borrower or any Subsidiary of the Borrower:

 

A.            acquires in a Permitted Acquisition any Person or business (the
“Acquired Person”) during any period of determination, then EBITDA of the
Borrower and its Subsidiaries shall be increased for such period of
determination by the EBITDA of the Acquired Person, subject to the following:

 

(1)           the EBITDA of the Acquired Person shall be based upon financial
statements reasonably acceptable to the Required Lenders (the “Acquired Person’s
EBITDA”); and

 

(2)           the Permitted Acquisition of the Acquired Person shall be deemed
to have occurred on the first day of the period of determination with EBITDA of
the Acquired Person for periods prior to the actual date of the consummation of
such acquisition based upon the Acquired Person financial statements and in an
amount and calculated in a manner reasonably acceptable to the Required Lenders
and with EBITDA of the Acquired Person for periods on or after the date of
consummation of such Permitted Acquisition based upon the actual operating
results of the Acquired Person after giving effect to such Permitted
Acquisition; or

 

8

--------------------------------------------------------------------------------


 

B.            disposes of any business pursuant to Section 8.02(d)(v) of this
Agreement: then EBITDA of the Borrower and its Subsidiaries shall, with respect
to such dispossessed business, shall be increased or decreased, as applicable,
for such period of determination by the EBITDA attributable to such dispossessed
business, subject to the following:

 

(1)           the EBITDA attributable to such business shall be based upon
financial statements reasonably acceptable to the Required Lenders (the
“Dispossessed Business EBITDA”); and

 

(2)           the disposition of such business shall be deemed to have occurred
on the first day of the period in which such disposition occurred and calculated
in a manner reasonably acceptable to the Required Lenders and with the
applicable Dispossessed Business EBITDA based upon the actual operating results
of such dispossessed business.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean the date on which the conditions precedent specified
in Section 7.01 are satisfied (or waived in accordance with Section 13.01).

 

“Effective Date Lenders” shall have the meaning specified in the definition of
“Lenders”.

 

“Environmental Health and Safety Claim” shall mean any administrative,
regulatory or judicial action, suit, claim, written notice of non-compliance or
violation, written notice of liability or potential liability, proceeding
relating in any way to any Environmental Health and Safety Laws, any
Environmental Health and Safety Permit, any Regulated Substances, any
Contamination, the performance of any Remedial Action.

 

“Environmental Health and Safety Complaint” shall mean any written notice or
complaint by any Person or Official Body setting forth allegations relating to
or a cause of action arising under any Environmental Health and Safety Laws for
personal injury or property damage, natural resource damage, contribution or
indemnity for the costs associated with the performance of a Remedial Action,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Health and Safety Laws or
any order, notice of violation, citation, subpoena, request for information or
other written notice or demand of any type issued by an Official Body pursuant
to any Environmental Health and Safety Laws.

 

9

--------------------------------------------------------------------------------


 

“Environmental Health and Safety Laws” shall mean, collectively, any federal,
state, local or foreign statute, Law (including, but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal Safe
Drinking Water Act, 42 U.S.C. §§ 300f­300j, the Federal Air Pollution Control
Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y,
the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq. the Mine Safety
and Health Act, 30 U.S.C. §§ 801 et seq., the Surface Mining Control and
Reclamation Act 30 U.S.C. §§ 1201 et seq., the Atomic Energy Act, 42 U.S.C. §
2011 et seq., the National Historic Preservation Act, 16 U.S.C. § 470 et seq.,
the Endangered Species Act, 16 U.S.C. § 1531 et seq., the Wild and Scenic Rivers
Act, 16 U.S.C. §§ 1271-1278, each as amended, or any equivalent state or local
statute, and any amendments thereto), code, consent decree, settlement
agreement, directive or any binding judicial or agency interpretation, policy or
guidance, in each case regulating: (i) pollution or pollution control;
(ii) protection of human health from exposure to Regulated Substances;
(iii) protection of natural resources or the environment; (iv) employee safety
in the workplace and the protection of employees from exposure to Regulated
Substances in the workplace (but excluding workers compensation and wage and
hour laws); (v) the presence, use, management, generation, manufacture,
processing, extraction, mining, treatment, recycling, refining, reclamation,
labeling, transport, storage, collection, distribution, disposal or Release or
threat of Release of Regulated Substances; (vi) the presence of Contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of Environmentally Sensitive Areas.

 

“Environmental Health and Safety Orders” shall mean all decrees, orders,
directives, judgments, opinions, rulings writs, injunctions, settlement
agreements or consent orders issued by or entered into with an Official Body
relating or pertaining to Contamination, Environmental Health and Safety Laws,
Environmental Health and Safety Permits, Regulated Substances or Remedial
Actions.

 

“Environmental Health and Safety Permit” shall mean any applicable Permit
required under any of the Environmental Health and Safety Laws.

 

“Environmentally Sensitive Area” shall mean (i) any wetland as defined by
applicable Environmental Health and Safety Laws; (ii) any area designated as a
coastal zone pursuant to applicable Environmental Health and Safety Laws;
(iii) any area of historic or archeological significance or scenic area as
defined or designated by applicable Environmental Health and Safety Laws;
(iv) habitats of endangered species or threatened species as designated by
applicable Environmental Health and Safety Laws; (v) a floodplain or other flood
hazard area as defined pursuant to any applicable Environmental Health and
Safety Laws; (vi) streams, rivers or other water bodies or springs classified,
or designated or as otherwise protected by applicable Environmental Health and
Safety Laws as a fishery, as having exceptional or high quality or value or as
having recreational use; (vii) any area classified, designated or protected by
applicable Environmental Health and Safety Laws as unsuitable for mining; and
(viii) any man-made or naturally occurring surface feature classified,
designated or protected by applicable

 

10

--------------------------------------------------------------------------------


 

Environmental Health and Safety Laws from disturbance, the effects of blasting,
subsidence and mining operations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control or treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall mean any of the events described in Article 9,

 

“Excluded Accounts” shall mean (a) any deposit account that is used solely for
payment of payroll, bonuses, other compensation and related expenses, in each
case, for employees or former employees, (b) escrow accounts to the extent the
use of such escrowed funds is permitted under this Agreement and the amount on
deposit therein in connection with any letter of intent is in respect of a
purchase that would reasonably be expected to result in a Permitted Acquisition,
(c) fiduciary or trust accounts, (d) zero-balance accounts, so long as the
balance in such account is zero at the end of each Business Day and (e) any
other deposit accounts with an aggregate daily balance as at the end of each
Business Day of less than $1,500,000 in the aggregate for all such deposit
accounts.

 

“Excluded Property” shall mean (a) those assets, including without limitation
any undeveloped land, which (i) are existing on the Effective Date and listed on
Schedule 1.1(E) or (ii) in the reasonable discretion of the Agent (acting at the
direction of the Required Lenders), the taking of Liens thereupon is
impractical, prohibited by law or commercially unreasonable, (b) assets subject
to certificates of title, (c) the assets of any Non-Guarantor Subsidiary, (d) 
in excess of 65% of the voting equity interests of any Foreign Subsidiary of the
Borrower, (e) the assets with respect to which any pledge or security interests
thereof would be (i) prohibited by Law or, (ii) in the case of equity interests
of non-wholly owned Subsidiaries or Permitted Joint Ventures, prohibited by the
organizational documents of such non-wholly owned Subsidiary or Permitted Joint
Venture, except to the extent such prohibition is ineffective or rendered
unenforceable under applicable Law (including the UCC) (provided, however, that
the proceeds of any such equity interests shall not be Excluded Property),
(f) assets subject to Liens permitted under clause (ix)(A) of the definition of
“Permitted Liens”, but only to the extent described as an exclusion to
collateral in the UCC financing statement filed by or on behalf of the Agent, as
secured party, against the applicable Loan Party, (g) Excluded Accounts,
provided that, for the avoidance of doubt, any proceeds of Collateral held from
time to time in any such Excluded Account shall not cease to be Collateral
solely because such proceeds are held in an Excluded Account, (h) any owned real
property acquired after the Effective Date with a fair market value not
exceeding $1,500,000, (i) any real property lease entered into after the
Effective Date with a Loan Party as lessee, and with the lessor being a Person
that is not a Loan Party or Affiliate thereof, with

 

11

--------------------------------------------------------------------------------


 

annual minimum royalties, rents or any similar payment obligations, not
exceeding $1,500,000, (j) any contract or lease agreement if the grant of a
security interest in such contract or lease agreement is prohibited by the terms
of such contract or lease agreement or would give another party thereto any
rights of termination or acceleration, except to the extent that (x) the term in
such contract or lease providing for such prohibition or right of termination or
acceleration is ineffective or rendered unenforceable under applicable Law
(including the UCC) or (y) any consent or waiver has been obtained that would
permit Agent’s security interest or Lien to attach notwithstanding the
prohibition or restriction on the pledge of or security interest in such
contract or lease agreement, (k) any property which is subject to a Lien
permitted under clause (vii) or (x) of the definition of Permitted Liens
pursuant to documents which prohibit the applicable Loan Party from granting any
other Liens in such property or to the extent the grant of a security interest
therein would violate or invalidate such documents or would create a termination
right in favor of any other party thereto (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the UCC or any other
applicable law and other than to the extent all necessary consents to the
creation, attachment and perfection of Agent’s Liens thereon have been
obtained), and, in any event, immediately upon the ineffectiveness, lapse or
termination of such terms that prohibit such Loan Party from granting any other
Liens in such Property or the obtainment of such consents to the creation,
attachment and perfection of Agent’s Liens thereon, such property shall cease to
constitute an Excluded Property and (l) any intent-to-use trademark applications
prior to the filing, and acceptance by the United States Patent and Trademark
Office, of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, if any, to the extent that, and solely during the period in which, the
grant of a security interest therein prior to such filing and acceptance would
impair the validity or enforceability of such intent-to-use trademark
applications or the resulting trademark registrations under applicable federal
law; provided that “Excluded Property” shall not include any and all proceeds,
products, substitutions and replacements of Excluded Property specified in
clauses (a) through (l) of this definition to the extent such proceeds,
products, substitutions and replacements do not themselves constitute Excluded
Property under clauses (a) through (l) of this definition.

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (c) in
the case of a Foreign Lender, any withholding Tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.09(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 5.09(a), (d) any Taxes
imposed under FATCA (or any amended or successor version of FATCA that is
substantively comparable), (e) in the case of any Lender, any U.S. backup
withholding Taxes and (f) Taxes imposed on or measured by overall

 

12

--------------------------------------------------------------------------------


 

net income (however denominated), franchise Taxes imposed in lieu of net income
taxes, and branch profits Taxes that are Other Connection Taxes.

 

“Existing Receivables Financing” shall mean the receivables financing pursuant
to the following agreements each dated as of October 5, 2016, as may be amended,
restated or otherwise modified from time to time: (1) the Second Amended and
Restated Purchase and Sale Agreement by and among Arch Coal Sales Company, Inc.,
certain of the Borrower’s Subsidiaries as the Originators thereunder and the
Borrower, (2) the Second Amended and Restated Sale and Contribution Agreement by
and among the Borrower and Arch Receivable Company, LLC, (3) the Third Amended
and Restated Receivables Purchase Agreement by and among Arch Receivable
Company, LLC, Arch Coal Sales Company, Inc., certain financial institutions from
time to time parties thereto, as LC Participants (as defined therein), certain
financial institutions from time to time parties thereto, as conduit purchasers,
related committed purchasers, and purchaser agents and PNC Bank, National
Association, as Administrator on behalf of the Purchasers and as LC Bank, and
(4) other related agreements and documents.

 

“Facility” shall have that meaning set forth in the recitals hereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“FCPA” shall have the meaning specified in Section 6.23.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (i) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged by a bank selected by the
Agent in consultation with the Borrower to major banks on such day on such
transactions as determined by the Agent in a commercially reasonable manner.

 

“Flood Laws” shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is (i) a “controlled foreign corporation” (a “CFC”) under
Section 957 of the Internal Revenue Code, (ii) any Subsidiary of a CFC or
(iii) any Subsidiary substantially all of the assets of which constitute equity
interests of CFCs.

 

13

--------------------------------------------------------------------------------


 

“Fresh Start Reporting” shall mean the preparation of consolidated financial
statements of the Borrower in accordance with American Institute of Certified
Public Accountants Statement of Position (90-7), which reflects the consummation
of the transactions contemplated by the Plan of Reorganization on a presumed
effective date of October 1, 2016.

 

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.03, and applied on a
consistent basis both as to classification of items and amounts.

 

“Guarantor” shall mean at any time each of the Significant Subsidiaries of the
Borrower that is party to the Guaranty Agreement on the Effective Date or, after
the Effective Date, delivers a Guarantor Joinder in accordance with
Section 8.01(l)(iv).

 

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

 

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Guaranty Agreement” shall mean the continuing Guaranty Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors for the benefit of the Secured Parties, as the same may be
supplemented, amended, restated, replaced or modified from time to time.

 

“Hedging Transaction” shall mean any of the following transactions by the
Borrower or any of its Subsidiaries: any rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction of any combination of the
foregoing transactions.

 

“Historical Statements” shall have the meaning assigned to that term in
Section 6.07(a).

 

“Immaterial Subsidiaries” shall mean, as of any date, any Subsidiary (i) whose
assets, as of the last day of the fiscal quarter of the Borrower then most
recently ended for which financial statements have been provided to the Agent
under Section 8.03(a) or (b), had an aggregate book value of less than
$2,000,000, (ii) whose assets, when taken together with the assets of all other
Immaterial Subsidiaries, had an aggregate book value of less than $5,000,000 as
of the last day of the fiscal quarter of the Borrower then most recently ended
for which financial statements have been provided to the Agent under
Section 8.03(a) or (b).

 

“Income Tax Regulations” shall mean those regulations promulgated pursuant to
the Internal Revenue Code.

 

14

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

 

“Indemnitee” shall have the meaning specified in Section 13.03(b).

 

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Agent or any Lender on a non-confidential basis prior to
disclosure by the Loan Parties or any of their Subsidiaries.

 

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors, undertaken
under any Law.

 

“Interest Payment Date” shall mean, (i) with respect to interest on Loans to
which the Base Rate Option applies, (A) the first Business Day of each calendar
quarter after the date hereof and (B) on the Termination Date and, (ii) with
respect to interest on Loans to which the LIBOR Rate Option applies, (A) the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period, and
(B) on the Termination Date.

 

“Interest Period” shall mean, in the case of Term Loans which bear interest
under the LIBOR Rate Option, the period commencing on the date such LIBOR Rate
Loan is disbursed or converted to or continued as a LIBOR Rate Loan and ending
on the date one, two, three or six months and, to the extent offered by all
Lenders at the time of the relevant conversion or renewal, twelve months,
thereafter, as selected by the Borrower in its Term Loan Request; provided that
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBOR Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a LIBOR Rate Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (iii) no Interest Period shall extend beyond the Stated
Maturity Date.

 

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

 

“Interim Statements” shall have the meaning specified in Section 6.07(a).

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

15

--------------------------------------------------------------------------------


 

“Investments” shall mean collectively all of the following with respect to any
Person: (i) investments or contributions by any of the Loan Parties or their
Subsidiaries in or to the capital of such Person, (ii) loans by any of the Loan
Parties or their Subsidiaries to such Person, (iii) any Guaranty by any Loan
Party or any Subsidiary of any Loan Party directly or indirectly of the Debt or
of the other obligations of such Person, (iv) other payments by any of the Loan
Parties or their Subsidiaries to such Person (except in connection with
transactions for the sale of goods or services for fair value), or (v) credit
enhancements of any Loan Party to or for the benefit of such Person. If the
nature of an Investment is tangible property then the amount of such Investment
shall be determined by valuing such property at fair value in accordance with
the past practice of the Loan Parties, and such fair values shall be reasonably
satisfactory to the Required Lenders. For the purposes of calculating the
outstanding aggregate amount of such Investments, the aggregate amount shall be
reduced by the aggregate amount of any quantifiable rebate, dividend, return, or
other financial benefit received by such Loan Party with respect to such
Investments for the period from the Effective Date through and including the
date of determination.

 

“IRS” shall mean the Internal Revenue Service.

 

“JV Holding Company” shall mean any Guarantor, (i) the sole asset of which is
the equity interests of a single non-wholly owned Subsidiary or Permitted Joint
Venture owned directly or indirectly by the Borrower and (ii) who does not have
any material indebtedness, liabilities or obligations, other than tax
liabilities and the Obligations.

 

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Official Body, foreign or domestic.

 

“LCA Election” shall have the meaning specified in Section 1.02(b)(i).

 

“LCA Test Date” shall have the meaning specified in Section 1.02(b)(i).

 

“Lenders” shall mean the financial institutions named on Schedule 1.1(C) (as
amended or supplemented from time to time) and their respective successors and
assigns as permitted hereunder and designated as holding Term Loans, each of
which is referred to herein as a Lender. The financial institutions named on
Schedule 1.1(C) on the Effective Date are holders of a First Lien Credit
Facility Claim (as defined in the Plan of Reorganization) and referred to herein
as the “Effective Date Lenders”; each Effective Date Lender is deemed to be a
party to this Agreement on the Effective Date.

 

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.

 

16

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean, with respect to Term Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the rate
per annum equal to (x) the Intercontinental Exchange Benchmark Administration
Ltd. LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (y) if such rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by a bank selected by the Agent in consultation with the
Borrower to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBOR
Rate for any Term Loans be less than 1.00%.

 

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.01(a)(ii).

 

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but, for the
avoidance of doubt, shall not include any operating lease.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment permitted hereunder which the Borrower or one or more of its
Subsidiaries has contractually committed to consummate, the terms of which do
not condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
close such Permitted Acquisition or other Investment on the availability of
third-party financing.

 

“Liquidity” shall mean the sum of (i) unrestricted cash and Permitted
Investments of the Borrower and its Domestic Subsidiaries (other than the
Securitization Subsidiaries and Bonding Subsidiaries), (ii) withdrawable funds
from brokerage accounts of the Borrower and its Domestic Subsidiaries (other
than the Securitization Subsidiaries and Bonding Subsidiaries) and (iii) any
unused commitments that are available to be drawn by the Borrower pursuant to
the terms of any Working Capital Facility.

 

17

--------------------------------------------------------------------------------


 

“Liquidity Test Date” shall have the meaning specified in Section 5.05(b).

 

“Liquidity Trigger Event” shall have the meaning specified in Section 5.05(b).

 

“LLC Interests” shall have the meaning specified in Section 6.02.

 

“Loan Documents” shall mean this Agreement, the Agent Fee Letter, the Notes, the
Patent, Trademark and Copyright Security Agreements, the Pledge Agreements, the
Security Agreements, the Guaranty Agreement, each Guarantor Joinder, any
Mortgages, the Control Agreements, any Permitted ABL Financing Intercreditor
Agreement and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith as the same may be supplemented, amended, restated, replaced, or
modified from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean collectively and “Loan” shall mean separately all Term Loans
or any Term Loan.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Coal Purchase and Sale Agreement” shall mean an agreement for the
purchase and sale of coal entered into by the Borrower or any Subsidiary of the
Borrower in the ordinary course of its business.

 

“Material Adverse Change” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
material Loan Document, (b) is or could reasonably be expected to be materially
adverse to the business, properties, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or would reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to pay the Obligations when due under the Loan
Documents, or (d) impairs materially or would reasonably be expected to impair
materially the ability of the Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

“Material Contracts” shall mean, collectively, all contracts, agreements or
other instruments described in Regulation S-K, Item 601(b)(10) promulgated
pursuant to the Securities Exchange Act of 1934, as amended, which the Borrower
is required to file as an exhibit to any annual, quarterly or other report
required to be filed by the Borrower under the Securities Exchange Act of 1934,
as amended.

 

“Material Subsidiary” shall mean any Subsidiary of Borrower which at any time
(i) has gross revenues equal to or in excess of five percent (5%) of the gross
revenues of the Borrower and its Subsidiaries on a consolidated basis, or
(ii) has total assets equal to or in excess of five

 

18

--------------------------------------------------------------------------------


 

percent (5%) of the total assets of the Borrower and its Subsidiaries, in either
case, as determined and consolidated in accordance with GAAP.

 

“Mining Laws” shall mean any and all applicable federal, state, local and
foreign statutes, laws, regulations, guidance, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions or common law causes of action relating to
mining operations and activities, or oil, natural gas, minerals, and other
hydrocarbons and their constituents production operations and activities. Mining
Laws shall include but not be limited to, the Mineral Lands Leasing Act of 1920,
the Federal Coal Leasing Amendments Act, the Surface Mining Control and
Reclamation Act, all other land reclamation and use statutes and regulations
relating to Coal mining, the Federal Coal Mine Health and Safety Act, the Black
Lung Act and the Coal Act, the Mine Safety and Health Act and the Occupational
Safety and Health Act, each as amended, and their state and local counterparts
or equivalents.

 

“Mining Operations” shall mean (i) the removal of coal and other minerals from
the natural deposits or from waste or stock piles by any surface or underground
mining methods; (ii) operations or activities conducted underground or on the
surface associated with or incident to the preparation, development, operation,
maintenance, opening and reopening of an underground or surface mine storage or
stockpiling of mined materials, backfilling, sealing and other closure
procedures related to a mine or the movement, assembly, disassembly or staging
of any mining equipment; (iii) milling; (iv) coal preparation, coal processing
or testing; (v) coal refuse disposal, coal fines disposal or the operation and
maintenance of impoundments; (vi) the operation of any mine drainage system;
(vii) reclamation activities and operations; or (viii) the operation of coal
terminals, river or rail load-outs or any other transportation facilities.

 

“Mining Title” shall mean fee simple title to surface and/or coal or an
undivided interest in fee simple title thereto or a leasehold interest in all or
an undivided interest in surface and/or coal together with no less than those
real property, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner presently
operated.

 

“Month”, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” shall mean each of the fee and leasehold mortgages, deeds of trust,
assignments of leases and rents and other security documents, in substantially
the same form as the Mortgages (as defined in the Prepetition Credit Agreement)
delivered to the Prepetition Collateral Agent pursuant to the Prepetition Credit
Agreement or in such other form reasonably satisfactory to the Agent, the
Required Lenders and the Borrower, delivered on or after the

 

19

--------------------------------------------------------------------------------


 

Effective Date with respect to Real Property to be encumbered pursuant to
Section 8.01(l) hereof, as each may be amended, supplemented or otherwise
modified from time to time.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions and to which it
continues to have unsatisfied liability.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

“Net Cash Proceeds” shall mean proceeds received after the Effective Date in
cash from (a) any sale of property, net of (i) the customary out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof and
(iii) any amount required to be paid or prepaid on Debt (other than the
Obligations and Debt owing to any Loan Party) secured by the property subject
thereto or (b) any sale or issuance of equity interests or incurrence of Debt,
in each case net of brokers’, advisors’ and investment banking fees and other
customary out-of-pocket underwriting discounts, commissions and other customary
out-of-pocket cash costs, fees and expenses, in each case incurred in connection
with such transaction; provided that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.

 

“No Proceedings Letter” shall mean that certain No Proceedings Letter Agreement,
dated as of October 5, 2016, between the Borrower and the Agent.

 

“Non-Consenting Lender” shall have the meaning specified in Section 13.01.

 

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is a
Bonding Subsidiary, an Immaterial Subsidiary, a Securitization Subsidiary, a
Foreign Subsidiary or a non-wholly owned Subsidiary.

 

“Notes” shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N) evidencing the Term Loans.

 

“Obligations” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with the Facility, the Loans, the related Notes, the Agent Fee
Letter, or any other Loan Document, and including interest that accrues on the
Term Loans after the commencement by or against any Loan Party or any Subsidiary
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest is allowed or
allowable as a claim in such proceeding.

 

20

--------------------------------------------------------------------------------


 

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other similar Taxes arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
taxes that are imposed pursuant to an assignment, participation or a change of
an applicable lending office that is not undertaken pursuant to Section 5.06(c).

 

“Other Connection Taxes” shall mean, with respect to the Agent or any Lender,
Taxes imposed as a result of a present or former connection between such person
and the jurisdiction imposing such Tax (other than connections arising from such
person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Participant” shall have the meaning specified in Section 13.09(d).

 

“Participant Register” shall have the meaning specified in Section 13.09(d).

 

“Partnership Interests” shall have the meaning given to such term in
Section 6.02.

 

“Patent, Trademark and Copyright Security Agreements” shall mean collectively
the Patent, Trademark and Copyright Security Agreements in substantially the
form attached as exhibits to the applicable Security Agreement, each as executed
and delivered by the applicable Loan Parties for the benefit of the Secured
Parties, as the same may be supplemented, amended, restated, replaced or
modified from time to time, and Patent, Trademark and Copyright Security
Agreement shall mean any of the Patent, Trademark and Copyright Security
Agreements.

 

“Payment in Full” or “Paid in Full” shall mean the indefeasible payment in full
in cash of the Loans and other Obligations hereunder (other than indemnity and
other contingent obligations as to which no claim has been asserted).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Perfection Certificate” shall mean a perfection certificate in substantially
the form attached hereto as Exhibit 1.1(P)(1).

 

“Permit” shall mean any and all permits, approvals, licenses, registrations,
consents, notifications, identification numbers, bonds, waivers or exemptions
and any other regulatory authorization, in each case, from an Official Body
having jurisdiction over the applicable activity.

 

21

--------------------------------------------------------------------------------


 

“Permitted ABL Financing” shall mean the entry by the Borrower and any other
Loan Party into a senior secured asset based revolving credit facility (an “ABL
Facility”), which facility may be secured solely by the Collateral and the Liens
in respect of which shall be subject at all times to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Agent, the
Required Lenders and the Borrower (such intercreditor agreement, a “Permitted
ABL Financing Intercreditor Agreement”) pursuant to which the lenders party to
any such ABL Facility (or an agent on their behalf) shall have a first Lien on
the ABL Priority Collateral and, to the extent such ABL Facility is secured by
Term Loan Priority Collateral, a second Lien on the Term Loan Priority
Collateral and the Secured Parties shall have a first Lien on the Term Loan
Priority Collateral and a second Lien on the ABL Priority Collateral; provided
that the board of directors of the Borrower and each applicable Loan Party shall
have approved such transaction.

 

“Permitted ABL Financing Intercreditor Agreement” shall have the meaning
assigned to such term in the definition of Permitted ABL Financing.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.02(c).

 

“Permitted Investments” shall mean:

 

(i)            securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof;

 

(ii)           certificates of deposit and time deposits with maturities of 18
months or less from the date of acquisition and overnight bank deposits of any
Lender or of any commercial bank having capital and surplus in excess of
$500,000,000;

 

(iii)          repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (ii) of this definition with respect to
securities issued or fully guaranteed or insured by the United States
Government;

 

(iv)          commercial paper of a domestic issuer rated at least A­2 by
Standard & Poor’s or P­2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of Standard & Poor’s and Moody’s
cease publishing ratings of investments;

 

(v)           securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s;

 

(vi)          securities with maturities of 18 months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (ii) of this definition;

 

22

--------------------------------------------------------------------------------


 

(vii)         corporate obligations such as notes, bonds, loan participation
certificates, master notes, and variable rate demand notes rated at least A by
Standard & Poor’s or A2 by Moody’s;

 

(viii)        asset backed and mortgage backed securities and collateralized
mortgage obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;

 

(ix)          money market auction rate preferred securities and auction rate
notes with auctions scheduled no less frequently than every 49 days; and

 

(x)           shares of money market mutual or similar funds which invest
principally in assets satisfying the requirements of clauses (i) through (ix) of
this definition.

 

“Permitted Joint Venture” shall mean any Person (i) with respect to which the
ownership of equity interests thereof by the Borrower or any Subsidiary of the
Borrower is accounted for in accordance with the “equity method” in accordance
with GAAP; (ii) engaged in a line of business permitted by Section 8.02(g); and
(iii) with respect to which the equity interests thereof were acquired by the
Borrower or Subsidiary of the Borrower in an arm’s-length transaction.

 

“Permitted Liens” shall mean:

 

(i)            Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable or that are
being contested in good faith by appropriate proceedings and as to which
appropriate reserves have been established in accordance with GAAP;

 

(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of reclamation liabilities, worker’s compensation, or to
participate in any fund in connection with worker’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease or royalty payments that are not yet due and payable or in default
beyond all applicable notice and cure periods;

 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids (including bonus bids), tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder or other amounts as may be
customary, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi)          Liens created on the Collateral under the Loan Documents;

 

23

--------------------------------------------------------------------------------


 

(vii)         Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital leases (as the nature of such lease is determined in
accordance with GAAP) securing obligations of such Loan Party or Subsidiary to
the lessor under such leases and Purchase Money Security Interests on assets
purchased by any Loan Party or Subsidiary of a Loan Party, provided that such
Liens shall not extend to any assets that are not the subject of such leases or
Purchase Money Security Interests; provided, further that the aggregate amount
for the Borrower and its Subsidiaries of all loans, capital lease obligations
and deferred payments secured as permitted by this clause (vii) shall not at any
time outstanding exceed $125,000,000;

 

(viii)        The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens;

 

(ix)          Liens granted pursuant to or in respect of (A) a Permitted
Receivables Financing, so long as the Liens created pursuant to such Permitted
Receivables Financing are limited to Receivables Assets and the assets of the
applicable Securitization Subsidiary, or (B) a Permitted ABL Financing, so long
as the Liens created pursuant to such Permitted ABL Financing are limited to
assets constituting Collateral and, to the extent such Liens granted pursuant to
or in respect of such Permitted ABL Financing are in respect of Term Loan
Priority Collateral, such Liens on such Term Loan Priority Collateral are at all
times subordinated to the Liens securing the Obligations on the terms provided
in the Permitted ABL Financing Intercreditor Agreement;

 

(x)           Liens assumed in connection with (but not incurred in
contemplation of) a Permitted Acquisition constituting capital leases (as the
nature of such lease is determined in accordance with GAAP) or Purchase Money
Security Interests, provided that such Liens shall not extend to any assets that
are not the subject of such assumed capital leases or Purchase Money Security
Interests, and Permitted Refinancings thereof;

 

(xi)          Liens relating to the pledge of the equity interests of a Bonding
Subsidiary in favor of the provider of the surety bonds which provide payment
assurances to the lessor of the leasehold interest leased by such Bonding
Subsidiary related to the cost of such Bonding

 

24

--------------------------------------------------------------------------------


 

Subsidiary of acquiring such leasehold interest and any bonus bid and royalty
payments to the lessor thereunder;

 

(xii)         the pledge of cash or marketable securities securing a Permitted
Secured Letter of Credit Facility, to the extent the amount of such cash or
value of marketable securities does not exceed 115% of the undrawn face amount
of all letters of credit issued under such Permitted Secured Letter of Credit
Facility;

 

(xiii)        [reserved];

 

(xiv)        Liens securing Debt or other obligations up to $10,000,000 in the
aggregate at any time outstanding, including, without limitation on assets
consisting of (a) Liens on stock or assets permitted to be acquired pursuant to
Section 8.02(n) incurred at the time of such acquisition of such stock or assets
(or within one year thereof) to finance the acquisition of such stock or assets,
and (b) Liens existing on any assets at the date of acquisition of such assets,
as such acquisition is permitted by Section 8.02(n) and 8.02(c), in each case as
refinanced, extended, renewed or refunded;

 

(xv)         statutory and common law banker’s Liens and rights of setoff on
bank deposits;

 

(xvi)        any Lien existing on the date of this Agreement and described on
Schedule 1.1(P);

 

(xvii)       [reserved];

 

(xviii)      any Lien arising out of the Permitted Refinancing of any Debt
secured by any Lien that is permitted by clauses (vi) and (xiv) of
Section 8.02(a);

 

(xix)        [reserved];

 

(xx)         Liens arising out of final judgments, awards, or orders not
otherwise constituting an Event of Default hereunder;

 

(xxi)        option agreements and rights of first refusal granted with respect
to assets that are permitted to be disposed of pursuant to the terms of
Section 8.02(c) or Section 8.02(d) of this Agreement;

 

(xxii)       [reserved];

 

(xxiii)      Liens securing Debt of Non-Guarantor Subsidiaries permitted
pursuant to Section 8.02(a)(xix) in an aggregate amount not to exceed $2,500,000
at any time;

 

(xxiv)     precautionary filings under the Uniform Commercial Code by a lessor
with respect to personal property leased to such Person under an operating
lease;

 

(xxv)      Liens existing as of the Effective Date on any of the Excluded
Property;

 

(xxvi)     option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.02(d);

 

25

--------------------------------------------------------------------------------


 

(xxvii)             any leases of assets permitted by Section 8.02(d);

 

(xxviii)          Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto; and

 

(xxix)                Liens resulting from the deposit of funds or evidences of
Debt in trust for the purpose of decreasing or legally defeasing Debt of the
Loan Parties permitted hereby so long as such decrease or defeasance is not
prohibited hereunder.

 

“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Debt or equity interests or through the sale of such Receivables Assets or
interests therein; provided that (a) the board of directors of the Borrower
shall have approved such transaction, (b) no portion of the Debt of a
Securitization Subsidiary is guaranteed by or is recourse to the Borrower or any
of its other Subsidiaries (other than recourse for customary representations,
warranties, covenants and indemnities, none of which shall relate to the
collectability of such Receivables Assets), and (c) neither the Borrower nor any
of its other Subsidiaries has any obligation to maintain or preserve such
Securitization Subsidiary’s financial condition.  The Existing Receivables
Financing, as in effect on the Effective Date, is a Permitted Receivables
Financing.

 

“Permitted Refinancing” shall mean, with respect to any Debt, any refinancing,
refunding, renewal, replacement or extension thereof, provided, that (i) such
refinancing, refunding, renewal, replacement or extension permitted under the
foregoing shall (A) not have any obligors and/or guarantors other than the
obligors and/or guarantors on such Debt being extended, renewed, replaced,
refunded or refinanced, (B) not be secured by any assets other than the assets
(if any) securing the Debt being extended, renewed, replaced, refunded or
refinanced, (C) be at least as subordinate to the Obligations as the Debt being
extended, renewed, replaced, refunded or refinanced (and unsecured if the Debt
being extended, renewed, replaced, refunded or refinanced is unsecured) or (D)
not exceed in a principal amount the Debt being renewed, extended, replaced,
refunded or refinanced except by an amount no greater than accrued and unpaid
interest and premium thereon plus other amounts owing or paid related to such
Debt, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing available commitments unutilized thereunder and
(ii) except with respect to a Permitted Refinancing of Debt in respect of any
capital lease (as determined in accordance with GAAP) or Debt of the Borrower
and its Subsidiaries secured by Purchase Money Security Interests, the Weighted
Average Life to Maturity thereof is greater than or equal to, and the final
maturity thereof is not earlier than, that of the Debt being refinanced,
refunded, renewed, replaced or extended.

 

“Permitted Secured Letter of Credit Facility” shall have the meaning assigned to
such term in Section 8.02(a)(vii).

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

26

--------------------------------------------------------------------------------


 

“Petition Date” shall have the meaning specified in the recitals hereof.

 

“PIK Interest” shall have the meaning specified in Section 5.05(b).

 

“PIK Interest Catch-Up Payment” shall mean, at any time, an optional prepayment
of the Loans made by the Borrower pursuant to Section 5.06(a) in the amount of
all PIK Interest and Additional PIK Interest paid by being capitalized and added
to the then aggregate outstanding principal amount of the Loans since the
Effective Date prior to such time, less any PIK Interest Catch-Up Payments made
prior to such time.

 

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group, or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

“Plan of Reorganization” shall mean the chapter 11 plan of reorganization of the
Chapter 11 Debtors substantially in the form of the Debtors’ Fourth Amended
Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [ECF
No. 1334, Appendix A] filed in the main Case of the jointly administered Chapter
11 Debtors, Case No. 16-40120 on September 13, 2016, with such amendments as
shall be satisfactory in form and substance to the Majority Consenting Lenders
(as defined therein).

 

“Platform” shall have the meaning specified in Section 8.03(i).

 

“Pledge Agreements” shall mean collectively the Pledge Agreements substantially
in the form attached hereto as Exhibit 1.1(P)(2) in the case of the Borrower
(with such changes as are agreed to by the Agent (at the written direction of
the Required Lenders) and the Borrower) and substantially in the form attached
hereto as Exhibit 1.1(P)(3) in the case of each Guarantor (with such changes as
are agreed to by the Agent (at the written direction of the Required Lenders)
and the Borrower), in each case executed and delivered for the benefit of the
Secured Parties pursuant to Section 7.01(a)(ix) or Section 8.01(l), as the same
may be supplemented, amended, restated, replaced, or modified from time to time,
and Pledge Agreement shall mean any of the Pledge Agreements.

 

“Potential Default” shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.

 

“Prepetition Collateral Agent” shall have the meaning set forth in the recitals
hereto.

 

“Prepetition Credit Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Prepetition Lenders” shall have the meaning set forth in the recitals hereto.

 

“Prime Rate” shall mean as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal (Eastern Edition), or if The
Wall Street Journal ceases to

 

27

--------------------------------------------------------------------------------


 

quote such rate, a similar rate quoted by a national publication chosen by the
Agent in its reasonable discretion. If The Wall Street Journal (or similar
publication) is not published on a date for which the Prime Rate must be
determined, the Prime Rate shall be the prime rate published on the
nearest-preceding date.

 

“Principal Office” shall mean WTNA’s address set forth on Schedule 1.1(C), or
such other address or account as the Agent may from time to time notify to the
Borrower and the Lenders.

 

“Pro Forma Compliance with the Senior Secured Leverage Ratio” shall mean, at any
time that the Senior Secured Leverage Ratio, determined on a pro forma basis, as
of the last day of the Test Period most recently completed prior to such time,
is not greater than the ratio set forth in the table below opposite the last day
of such Test Period:

 

Test Period Ending Date

 

Senior Secured Leverage Ratio

September 30, 2016, December 31, 2016

 

3.75:1.00

March 31, 2017, September 30, 2017, December 31, 2017

 

3.25:1.00

Thereafter

 

3.00:1.00

 

; provided that if Pro Forma Compliance with the Senior Secured Leverage Ratio
is being tested at any time prior to the date on which the financial statements
for the four consecutive fiscal quarter period ending September 30, 2016 are
required to be delivered, such Pro Forma Compliance with the Senior Secured
Leverage Ratio shall be deemed to require that, as of the last day of the most
recently completed four consecutive fiscal quarter period of the Borrower, the
Senior Secured Leverage Ratio determined on a pro forma basis is not greater
than 3.75:1.00.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

“Public Lender” shall have the meaning specified in Section 8.03(i).

 

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

“Ratable Share” shall mean, as to any Lender, a fraction, the numerator of which
is the principal amount of such Lender’s Term Loans and the denominator of which
is the aggregate principal amount of all Term Loans of all the Lenders at such
time; provided that in the case of Section 2.07 when a Defaulting Lender shall
exist, “Ratable Share” shall mean the percentage of the aggregate principal
amount of the Term Loans (disregarding any Defaulting Lender’s Term Loans)
represented by such Lender’s Term Loans.

 

28

--------------------------------------------------------------------------------


 

“Real Property” shall mean, individually as the context requires, the real
property (other than as set forth in the proviso below) that is owned or leased
by any Loan Party, including, but not limited to the surface, coal and other
mineral rights, interests and coal leases associated with the properties
described on Schedule 1.1(R), and “Real Property” shall mean, collectively, as
the context requires, all of the foregoing; provided, however, “Real Property”
shall not include (i) Excluded Property, (ii) any asset that shall have been
released, pursuant to Section 13.16 or Section 13.01(c) from the Liens created
in connection with this Agreement, or (iii) any “building” or “mobile home”
(each as defined in Regulation H as promulgated by the Federal Reserve Board
under the Flood Laws).

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary of the Borrower.

 

“Reclamation Laws” shall mean all Laws relating to mining reclamation or
reclamation liabilities including the Surface Mining Control and Reclamation Act
of 1977, as amended, and its state and local counterparts or equivalents,
including those applicable in West Virginia and Wyoming.

 

“Register” shall have the meaning specified in Section 13.09(c).

 

“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Health
and Safety Laws as a “hazardous substance”, “pollutant”, “pollution”,
“contaminant”, “hazardous or toxic substance”, “extremely hazardous substance”,
“toxic chemical”, “toxic substance”, “toxic waste”, “hazardous waste”, “special
handling waste”, “industrial waste”, “residual waste”, “solid waste”, “municipal
waste”, “mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical
waste”, or “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which is regulated by the Environmental Health
and Safety Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature, or which
otherwise is regulated by any applicable Environmental Health and Safety Laws
including, without limitation, coal and other minerals, coal refuse, run-of-mine
coal, acid mine drainage, petroleum and petroleum products (including crude oil
and any fractions thereof), natural gas, coalbed methane gas, synthetic gas and
any mixtures thereof, asbestos, urea formaldehyde, polychlorinated biphenyls,
mercury and radioactive substances.

 

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

“Reinvestment Deferred Amount” shall have the meaning specified in
Section 8.02(d)(v).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” shall mean anything defined as a “release” under CERCLA or RCRA.

 

29

--------------------------------------------------------------------------------


 

“Remedial Action” shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, the treatment of discharges or seeps, containment,
operation and maintenance or management in-place, control, abatement or other
response actions to Regulated Substances and any closure or post-closure
measures, or reclamation activities associated therewith.

 

“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.06.

 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or a Multiemployer Plan
(other than any such event as to which the thirty-day notice period is waived);
provided that, in the case of any such reportable event with respect to a
Multiemployer Plan, such event shall only be deemed a Reportable Event for
purposes of this Agreement if the Borrower has knowledge of such event.

 

“Required Lenders” shall mean the Lenders (other than any Defaulting Lender)
holding more than 50% of the aggregate principal amount of the Term Loans
(excluding any Defaulting Lender).

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 10.06.

 

“Responsible Officer” shall mean, with respect to the Borrower, each of the
chief executive officer, president, chief financial officer, treasurer and any
vice president of the Borrower and, as to any document delivered on the
Effective Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of the Borrower, and with respect to the Agent, any officer
assigned to the corporate trust office of such Person, including any managing
director, principal, vice president, assistant vice president, assistant
treasurer, assistant secretary, or any other officer of such Person customarily
performing functions similar to those performed by any of the above designated
officers and having direct responsibility for the administration of this
Agreement, and also, with respect to a particular matter, any other officer, to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

 

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the Office of Foreign Asset Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” shall mean, collectively, the Lenders and the Agent.

 

“Securitization Subsidiary” shall mean a Subsidiary of the Borrower (all of the
outstanding equity interests of which, other than de minimis preferred stock and
director’s qualifying shares, if any, are owned, directly or indirectly, by the
Borrower) that is established

 

30

--------------------------------------------------------------------------------


 

for the limited purpose of acquiring and financing Receivables Assets and
interests therein of the Borrower or any Subsidiary of the Borrower and engaging
in activities ancillary thereto.

 

“Security Agreements” shall mean collectively the Security Agreements
substantially in the form attached hereto as Exhibit 1.1(S)(1) in the case of
the Borrower (with such changes as are agreed to by the Agent (at the written
direction of the Required Lenders) and the Borrower) and substantially in the
form attached hereto as Exhibit 1.1(S)(2) in the case of each Guarantor (with
such changes as are agreed to by the Agent (at the written direction of the
Required Lenders) and the Borrower), in each case executed and delivered for the
benefit of the Secured Parties pursuant to Section 7.01(a)(ix) or
Section 8.01(l), as the same may be supplemented, amended, restated, replaced,
or modified from time to time, and Security Agreement shall mean any of the
Security Agreements.

 

“Senior Secured Leverage Ratio” shall mean the ratio of the amounts under the
following clauses (a) and (b): (a) the aggregate amount of Debt (determined in
accordance with GAAP) (other than (i) Debt of the type described in clause
(iii) of the definition thereof constituting payments made or to be made to the
U.S. Federal Bureau of Land Management with respect to the acquisition of any
U.S. Federal coal lease by any Loan Party or Subsidiary of any Loan Party which
payments are either deferred purchase price payments or bonus bid payments
related to any such lease and (ii) Debt of the type described in clause (iv) of
the definition thereof) of the Borrower and its Subsidiaries (other than
Permitted Joint Ventures to the extent constituting Subsidiaries) that is
secured by any assets of the Borrower or any of its Subsidiaries to (b) the sum
of EBITDA of the Borrower and its Subsidiaries (other than Permitted Joint
Ventures to the extent constituting Subsidiaries). For purposes of calculating
the Senior Secured Leverage Ratio, Debt shall be determined as of the date of
determination and EBITDA shall be determined as of the end of the then most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 8.03(a) or (b) for the four fiscal
quarters then ended.  It is expressly agreed that, for purposes of determining
the Senior Secured Leverage Ratio, the difference between actual funded
indebtedness and the fair market value of funded indebtedness recorded as
required by the Statement of the Financial Accounting Standards Board No. 141
(as in effect on the Effective Date) will be excluded from indebtedness in the
determination of Debt.

 

“Significant Subsidiary” shall mean individually any Subsidiary of the Borrower
other than the Non-Guarantor Subsidiaries, and Significant Subsidiaries shall
mean collectively all Subsidiaries of the Borrower other than the Non-Guarantor
Subsidiaries.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such

 

31

--------------------------------------------------------------------------------


 

Person’s property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services LLC, a
subsidiary of S&P Global Inc. and any successor thereto.

 

“Stated Maturity Date” shall mean October 5, 2021.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts of the parent or one or more subsidiaries of the parent in such
parent’s or subsidiary’s SEC filings.  Unless the context otherwise requires,
Subsidiary shall mean a Subsidiary of the Borrower.

 

“Subsidiary Shares” shall have the meaning assigned to that term in
Section 6.02.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Priority Collateral” shall mean any Collateral which is not ABL
Priority Collateral.

 

“Term Loan Request” shall have the meaning assigned to that term in
Section 2.05.

 

“Term Loan” shall have the meaning assigned to such term in Section 2.01.

 

“Termination Date” shall mean the earlier of (a) the Stated Maturity Date and
(b) the date the Obligations are accelerated pursuant to Section 9.02.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the most recent period of four consecutive fiscal quarters of the Borrower for
which financial statements have been delivered pursuant to Section 8.03(a) or
(b), as applicable.

 

“Transaction” shall mean (i) the effectiveness of the Loan Documents and the
deemed borrowing of the Loans on the Effective Date pursuant to Section 2.01,
(ii) the payment of all premiums, fees and expenses in connection with the
foregoing and (iii) the consummation of the Plan of Reorganization.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York or any other state the laws of which
are required to

 

32

--------------------------------------------------------------------------------


 

be applied in connection with the perfection of security interests created by
the Security Agreements.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, or any person treated as a
United States person for purposes of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to that term
in Section 5.09(e).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Debt on any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Debt.

 

“Working Capital Facility” shall mean any Permitted Receivables Financing and
any Permitted ABL Financing.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“WTNA” shall mean Wilmington Trust, National Association, together with its
successors and assigns.

 

Section 1.02.                          Interpretive Provisions.

 

(a)                                 Construction. Unless the context of this
Agreement otherwise clearly requires, the following rules of construction shall
apply to this Agreement and each of the other Loan Documents: (i) references to
the plural include the singular, the plural, the part and the whole and the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and

 

33

--------------------------------------------------------------------------------


 

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (viii) section headings herein and in
each other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.

 

(b)                                 Limited Conditions Acquisitions.

 

(i)                                     In connection with any action being
taken solely in connection with a Limited Condition Acquisition, for purposes of
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of consolidated total assets, if any), in each
case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
the date of determination of whether any such action is permitted hereunder may
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of Debt and
the use of proceeds thereof) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCA Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.  For the avoidance of doubt, if the Borrower has made
an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
consolidated total assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Debt or Liens, or the
making of Restricted Payments, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower, or the prepayment,
redemption, purchase, defeasance or other satisfaction of Debt on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be tested
by calculating the availability under such ratio or basket on a pro forma basis
(A) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Debt and the use of proceeds
thereof) have been consummated and (B) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Debt and the use of proceeds thereof) have not been consummated.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  In connection with any action being taken
primarily in connection with a Limited Condition Acquisition, for purposes of
determining compliance with any provision of this Agreement which requires that
no Potential Default or Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
may, at the option of the Borrower, be deemed satisfied, so long as no Potential
Default or Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into.  For the
avoidance of doubt, if the Borrower has exercised its option under this
Section 1.02(b), and any Potential Default or Event of Default occurs following
the date the definitive agreements for the applicable Limited Condition
Acquisition were entered into and prior to the consummation of such Limited
Condition Acquisition, any such Potential Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

(iii)                               In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires compliance with
any representations and warranties set forth herein, such condition may, at the
option of the Borrower, be deemed satisfied, so long as the Borrower is in
compliance with such representations and warranties on the date the definitive
agreements for such Limited Condition Acquisition are entered into.  For the
avoidance of doubt, if the Borrower has exercised its option under this
Section 1.02(b), and any breach of a representation or warranty occurs following
the date the definitive agreements for the applicable Limited Condition
Acquisition were entered into and prior to the consummation of such Limited
Condition Acquisition, any such breach shall be deemed to not have occurred for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.

 

Section 1.03.                          Accounting Principles; Changes in GAAP. 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however that all accounting terms used
in Section 8.02 (and all defined terms used in the definition of any accounting
term used in Section 8.02) shall have the meaning given to such terms (and
defined terms) under GAAP as in effect on the date hereof applied on a basis
consistent with those used in preparing Statements referred to in
Section 6.07(a) (after giving effect to Fresh Start Reporting, as applicable).

 

ARTICLE 2
THE LOANS

 

Section 2.01.                          The Loans. On the Effective Date:

 

35

--------------------------------------------------------------------------------


 

(a)           Subject to the terms and conditions hereof and in accordance with
the Plan of Reorganization, each Effective Date Lender (i) is deemed to have
made a term loan to the Borrower (each a “Term Loan”) in the amount set forth
opposite such Effective Date Lender’s name on Schedule 1.1C and (ii) is deemed
to have executed and delivered this Agreement, regardless of whether such
Effective Date Lender has executed and delivered a signature page hereto.  On
the Effective Date, the Term Loans shall bear interest pursuant to the LIBOR
Rate Option with an Interest Period of 3 months.

 

(b)           Any amounts deemed borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed.

 

Section 2.02.         Reserved.

 

Section 2.03.         Reserved.

 

Section 2.04.         Agent Fee Letter.  The Borrower shall pay to the Agent for
its own account fees in the amounts and at the times specified in the Agent Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever

 

Section 2.05.         Term Loan Requests.  Each conversion to or the renewal of
the LIBOR Rate Option shall be made upon the Borrower’s duly completed
irrevocable request therefor substantially in the form of Exhibit 2.5, completed
and signed by a Responsible Officer of the Borrower, or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Term Loan Request”).  Each Term Loan Request must be received by the
Agent not later than 11:00 a.m. three Business Days prior to the requested date
of any conversion to or renewal of LIBOR Rate Loans or of any conversion of
LIBOR Rate Loans to Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section must be confirmed promptly by delivery to the Agent of
a written Term Loan Request, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each conversion to or renewal of LIBOR Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $500,000 in
excess thereof.  Each conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each Term
Loan Request (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a conversion of Term Loans, or a renewal of LIBOR Rate
Loans, (ii) the requested date of the conversion or renewal, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans to be
converted or renewed, (iv) whether the LIBOR Rate Option or Base Rate Option
shall apply to such Term Loans to be converted to, and (v) if applicable, the
duration of the Interest Period with respect thereto.  During the existence of
an Event of Default, no Term Loans may be requested as, converted to or renewed
as LIBOR Rate Loans without the consent of the Required Lenders.

 

Section 2.06.         Loan Conversions and Continuation; Obligations of Lenders
Several; Repayment of Loans.

 

(a)           Loan Conversions and Continuations.  Following receipt of a Term
Loan Request the Agent shall promptly notify each Lender of the amount of its
Ratable Share of the applicable Term Loans, and if no timely notice of a
conversion or renewal is provided by the Borrower, the

 

36

--------------------------------------------------------------------------------


 

Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in Section 4.05.

 

(b)           [Reserved].

 

(c)           [Reserved].

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders to
make payments pursuant to Section 13.03(c) are several and not joint. The
failure of any Lender to make any payment under Section 13.03(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its payment under Section 13.03(c).

 

(e)           [Reserved].

 

(f)            Repayment of Term Loans.  The Borrower shall repay to the Agent,
for the benefit of the Lenders, (i) on the first Business Day of each March,
June, September and December, commencing on December 1, 2016, principal of the
Term Loans in equal quarterly installments of $816,250 and (ii) on the
Termination Date, the aggregate principal amount of all Term Loans outstanding
on such date.

 

(g)           Notes.  Any Lender may request that Loans made (or deemed made) by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
attached hereto as Exhibit 1.1(N).

 

Section 2.07.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, so
long as such Lender is a Defaulting Lender, the outstanding Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 13.01); provided
that the restriction in this Section 2.07 shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender directly affected thereby.

 

ARTICLE 3
RESERVED

 

ARTICLE 4
INTEREST RATES

 

Section 4.01.         Interest Rate Options.  The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Loans at the Base Rate
Option or LIBOR Rate Option applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the

 

37

--------------------------------------------------------------------------------


 

Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than nine (9) Borrowing Tranches in the aggregate
among all of the Loans and provided, further that if an Event of Default exists
and is continuing, the Borrower may not request, convert to, or renew the LIBOR
Rate Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 in connection with such
conversion.  If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

 

(a)           Interest Rate Options. The Borrower shall have the right to select
from the following Interest Rate Options applicable to the Loans:

 

(i)            Base Rate Option: With respect to any Term Loan that bears
interest pursuant to the Base Rate Option, on a fluctuating rate per annum
computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)           LIBOR Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

 

(b)           Rate Quotations. The Borrower may call the Agent on or before the
date on which a Term Loan Request is to be delivered to receive an indication of
the rates then in effect, but it is acknowledged that such projection shall not
be binding on the Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

 

Section 4.02.         Interest Periods.  At any time when the Borrower shall
select, convert to or renew a LIBOR Rate Option, the Borrower shall notify the
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Term Loan Request; provided that the Term
Loans deemed made on the Effective Date shall initially bear interest at the
LIBOR Rate Option for a 3-month Interest Period. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, in the case of the renewal of a LIBOR
Rate Option at the end of an Interest Period, the first day of the new Interest
Period shall be the last day of the preceding Interest Period, without
duplication in payment of interest for such day.

 

Section 4.03.         Interest After Default.

 

(a)           Obligations. Each Obligation hereunder if not paid when due shall
bear interest at a rate per annum equal to (i) in the case of overdue principal
of any Loan, 2.0% per annum plus the rate otherwise applicable to such Loan or
(ii) in the case of any other overdue amounts, the sum of the rate of interest
applicable under the Base Rate Option plus an additional 2.0% per annum from the
time such overdue Obligation becomes due and payable and until it is paid in
full.

 

38

--------------------------------------------------------------------------------


 

(b)           Acknowledgment. The Borrower acknowledges that the increase in
rates referred to in this Section 4.03 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by the Required Lenders or by the Agent at the written direction of
the Required Lenders.

 

Section 4.04.         LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.  (a) Unascertainable. If on any date on which a LIBOR
Rate would otherwise be determined or if the Required Lenders determine that for
any reason in connection with any request for a conversion to or continuation of
a LIBOR Rate Loan that (i) Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such LIBOR Rate Loan, (ii) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (iii) the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain LIBOR Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until the Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a conversion to or
continuation of LIBOR Rate Loans or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans in the
amount specified therein.

 

(b)           Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:

 

(i)            the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)           such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market,

 

then the Agent shall have the rights specified in Section 4.04(c).

 

39

--------------------------------------------------------------------------------


 

(c)           Agent’s and Lender’s Rights. In the case of an event specified in
Section 4.04(b) above, such Lender shall promptly so notify the Agent and
endorse a certificate to such notice as to the specific circumstances of such
notice, and the Agent shall promptly send copies of such notice and certificate
to the other Lenders and the Borrower. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of such Lender to allow the Borrower to convert to or renew a LIBOR
Rate Option shall be suspended until the Agent shall have later notified the
Borrower, or such Lender shall have later notified the Agent, of such Lender’s
determination that the circumstances giving rise to such previous determination
no longer exist. If any Lender notifies the Agent of a determination under
Section 4.04(b), the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10, as to any Loan of the Lender to which a LIBOR
Rate Option applies, on the date specified in such notice either convert such
Loan to the Base Rate Option otherwise available with respect to such Loan or
prepay such Loan in accordance with Section 5.06(a). Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Base Rate Option otherwise available with respect to such Loan upon such
specified date.

 

Section 4.05.         Selection of Interest Rate Options.  If the Borrower fails
to select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.02, the Borrower shall be deemed to have continued such Borrowing
Tranche under the LIBOR Rate Option with a 3-month Interest Period commencing
upon the last day of the existing Interest Period, provided that, if an Event of
Default exists and is continuing, the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option commencing upon the last day of
the existing Interest Period.

 

ARTICLE 5
PAYMENTS

 

Section 5.01.         Payments.  All payments and prepayments to be made in
respect of principal, interest, fees or amounts due from the Borrower hereunder
shall be payable prior to 2:00 p.m. on the date when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, and without set-off, counterclaim, defense, recoupment or other
deduction of any nature, and an action therefor shall immediately accrue. Such
payments shall be made to the Agent at its Principal Office for the ratable
accounts of the Lenders (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Section 5.08, 5.09 or 5.10) in
(except as provided in Section 5.05(b) with respect to PIK Interest and
Additional PIK Interest) U.S. Dollars and in immediately available funds, and
the Agent shall promptly distribute such amounts to the Lenders in immediately
available funds.  The Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

Section 5.02.         Pro Rata Treatment of Lenders.  Each conversion to or
renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal or interest shall (except as otherwise may be
provided with respect to a Defaulting Lender and

 

40

--------------------------------------------------------------------------------


 

except as provided in Section 5.08, 5.09 or 5.10) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal and
interest as set forth in this Agreement.

 

Section 5.03.         Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker’s lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)           the provisions of this Section 5.03 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 5.03 shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 5.04.         Presumptions by Agent.  Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.

 

41

--------------------------------------------------------------------------------


 

Section 5.05.         Interest Payment Dates.

 

(a)           Interest on Loans shall be due and payable in arrears on each
Interest Payment Date. Interest on mandatory prepayments of principal under
Section 5.06(b) shall be due on the date such mandatory prepayment is due.
Interest on the other principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise).

 

(b)           Notwithstanding the foregoing, if Liquidity, calculated as of the
close of business two (2) Business Days immediately prior to any Interest
Payment Date would not exceed $300,000,000 after giving effect to the interest
due and payable on such Interest Payment Date (such date occurring two
(2) Business Days prior to any Interest Payment Date being referred to herein as
a “Liquidity Test Date”) as if paid on such Liquidity Test Date (such occurrence
in respect of any Interest Payment Date, a “Liquidity Trigger Event” with
respect to such Interest Payment Date), the interest due and payable on such
Interest Payment Date shall be capitalized and added to the aggregate principal
balance of the Loans on such Interest Payment Date (to be applied pro rata among
the Loans held by the Lenders) (such interest that is capitalized and added to
the aggregate principal balance of the Loans being referred to herein as “PIK
Interest”); provided, however, that all interest payable on any Interest Payment
Date shall be fully paid in cash, unless the Agent shall have received from the
Borrower at least one (1) Business Day prior to the applicable Interest Payment
Date a certificate signed by an Authorized Officer of the Borrower certifying
that a Liquidity Trigger Event has occurred with respect to such Interest
Payment Date (and setting forth a calculation thereof) and stating that all
interest payable on such Interest Payment Date shall be paid as PIK Interest. 
To the extent that any interest in respect of the outstanding unpaid principal
amount of the Loans is paid as PIK Interest on any Interest Payment Date in
accordance herewith, additional interest shall be deemed to have accrued on the
portion of the Loans in respect of which such PIK Interest is payable, during
the period commencing on the previous Interest Payment Date with respect to such
portion of principal of the Loans and ending on such Interest Payment Date, at
the Additional PIK Interest Rate, and such additional interest shall be
capitalized and added to the aggregate principal amount of the Loans on such
Interest Payment Date (to be applied pro rata among the Loans held by the
Lenders) (such additional interest that is capitalized and added to the
aggregate principal balance of the Loans being referred to herein as “Additional
PIK Interest”).  Upon being capitalized and added to the then aggregate
outstanding principal amount of the Loans, PIK Interest and Additional PIK
Interest shall (A) be treated as principal of the Loans for all purposes of this
Agreement and the other Loans Documents and (B) bear interest initially in the
same manner as the underlying Borrowing Tranche on which interest is paid on
such Interest Payment Date (i.e., having the same Interest Rate Option, if
applicable, and the same Interest Period end date as such Borrowing Tranche). 
Notwithstanding the forgoing, in the case of any prepayment or repayment of the
principal amount of any Loan (including on the Stated Maturity Date, upon
acceleration or otherwise), all accrued and unpaid interest on the principal
amount prepaid or repaid shall be payable in U.S. Dollars and in immediately
available funds.

 

Section 5.06.         Prepayments.

 

42

--------------------------------------------------------------------------------


 

(a)           Voluntary Prepayments. The Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.10). Whenever the Borrower desires to
prepay any part of the Loans, it shall provide a prepayment notice to the Agent
by 11:00 a.m. at least three (3) Business Days prior to the date of prepayment
of the Loans that are subject to the LIBOR Rate Option and one (1) Business Day
prior to the date of prepayment of the Loans that are subject to the Base Rate
Option:

 

(i)            the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(ii)           a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(iii)          the total principal amount of such prepayment, which shall not be
less than $1,000,000.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.04(c), if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to Loans to which the Base Rate Option applies, then to
Loans to which the LIBOR Rate Option applies. Any prepayment hereunder shall be
subject to the Borrower’s Obligation to indemnify the Lenders under
Section 5.10.

 

(b)           Mandatory Prepayments.

 

(i)            Sales of Assets. Within five (5) Business Days of any sale of
assets or series of related sales of assets authorized by
Section 8.02(d)(v) resulting in Net Cash Proceeds for all such sales of assets
in excess of $10,000,000 in the aggregate and subject to
Section 5.06(b)(ii) below, the Borrower shall immediately pay or cause to be
paid an aggregate amount equal to 100% of such Net Cash Proceeds in excess of
such $10,000,000 to the Agent for distribution to the Lenders in accordance with
each such Lender’s Ratable Share of the Facility based on the aggregate amount
of Term Loans outstanding at such time.

 

(ii)           Reinvestment Proceeds.  Within the earlier of (a) the date
occurring 180 days after receipt thereof (or, if the Borrower or any Subsidiary
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within 180 days following receipt thereof, within the later of (i) 180 days
following receipt thereof and (ii) 90 days of the date of such legally binding
commitment) and (b) the date on which the Borrower shall have determined not to,
or shall have otherwise ceased to, acquire or repair assets useful in the
business of the Borrower and its Subsidiaries with all or any portion of the
relevant Reinvestment Deferred Amount, the Borrower shall immediately pay or
cause to be paid an aggregate amount equal to 100% of such Net Cash Proceeds of
such

 

43

--------------------------------------------------------------------------------


 

Reinvestment Deferred Amount, minus any amount thereof expended to acquire or
repair assets useful in the business of the Borrower and its Subsidiaries;
provided that Net Cash Proceeds in excess of $100,000,000 in the aggregate from
sales of assets under Section 8.02(d)(v) shall not be subject to the
reinvestment right described above.

 

(iii)          Debt Issuances. Within five (5) Business Days of any issuances,
offerings or placements of any Debt of any Loan Party not permitted by
Section 8.02(a), the Borrower shall immediately pay or cause to be paid an
aggregate amount equal to 100% of such Net Cash Proceeds to the Agent for
distribution to the applicable Lenders in accordance with each such Lender’s
Ratable Share of the Facility based on the aggregate amount of Term Loans
outstanding at such time.

 

(iv)          Declined Proceeds.  The Borrower shall deliver to Agent notice at
least two (2) Business Days prior to the date required to make a mandatory
prepayment pursuant to Section 5.06(b)(i) or Section 5.06(b)(ii) and Agent shall
promptly notify each Lender of such notice.  Any Lender may elect, by notice to
the Agent by telephone (confirmed by hand delivery or facsimile) at least two
(2) Business Days (or such shorter period as may be established by the Agent)
prior to such required prepayment date, to decline all or any portion of any
prepayment of its Term Loans pursuant to Section 5.06(b)(i) or
Section 5.06(b)(ii)) (such declined amounts, the “Declined Proceeds”).  Any
Declined Proceeds shall be offered to the Lenders not so declining such
prepayment (with such Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Agent).  To the
extent such Lenders elect to decline their pro rata shares of such Declined
Proceeds, such remaining Declined Proceeds may be retained by the Borrower.

 

Except as provided in Section 4.04(c), if the Borrower prepays a Loan but fails
to specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies (and in direct
order of Interest Period maturities).  Any prepayment hereunder shall be subject
to the Borrower’s Obligation to indemnify the Lenders under Section 5.10.

 

(c)           Replacement of a Lender. In the event any Lender (i) gives notice
under Section 4.04(b), (ii) requests compensation under Section 5.08, or
requires the Borrower to pay any additional amount to any Lender or any Official
Body for the account of any Lender pursuant to Section 5.09, (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision and other than as set forth in
subsection (2) of the definition of “Defaulting Lender” contained herein), or
(v) is a Non-Consenting Lender referred to in Section 13.01, then in any such
event the Borrower may, at its sole expense, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.09 (other than Section 13.09(b)(i)), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

44

--------------------------------------------------------------------------------


 

(A)                  the Borrower shall have paid to the Agent the assignment
fee specified in Section 13.09;

 

(B)                  such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 5.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(C)                  in the case of any such assignment resulting from a claim
for compensation under Section 5.08(a) or payments required to be made pursuant
to Section 5.09, such assignment will result in a reduction in such compensation
or payments thereafter; and

 

(D)                  such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 5.07.         Mitigation Obligations.  Each Lender agrees that upon
receiving actual knowledge of the occurrence of any event giving rise to
increased costs or other special payments under Section 4.04(b), Section 5.08 or
Section 5.09 with respect to such Lender, it will (a) promptly notify the Agent
and the Borrower of the occurrence of such event and (b) if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event or appoint an agent or representative to deal with any relevant Official
Body, provided that such designation or appointment does not cause such Lender
and its lending office to suffer any economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section. Nothing in this Section shall affect or postpone any
of the Obligations of the Borrower or any other Loan Party or the rights of the
Agent or any Lender provided in this Agreement.

 

Section 5.08.         Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Agent or any Lender (except any reserve requirement reflected in the LIBOR
Rate);

 

(ii)           subject the Agent or any Lender to any tax of any kind whatsoever
with respect to this Agreement or any Loan under the LIBOR Rate Option made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.09 and
Excluded Taxes); or

 

45

--------------------------------------------------------------------------------


 

(iii)                               impose on the Agent, any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or any Loan under the LIBOR Rate Option made by such Lender; and the
result of any of the foregoing shall be to increase the cost to the Agent or
Lender of continuing, converting into, or maintaining any Loan under the LIBOR
Rate Option (or of maintaining its obligation to make any such Loan), or to
reduce the amount of any sum received or receivable by the Agent or Lender
hereunder (whether of principal, interest or any other amount)

 

then, upon request of the Agent or Lender, the Borrower will pay to the Agent or
Lender, as the case may be, such additional amount or amounts as will compensate
the Agent or Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital and Liquidity Requirements. If any
Lender determines that any Change in Law affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital and liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Loans held by,
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement; Repayment
of Outstanding Loans; Borrowing of New Loans. A certificate of the Agent or a
Lender setting forth the amount or amounts necessary to compensate the Agent or
such Lender or its holding company, as the case may be, as specified in
Section 5.08(a) or 5.08(b) and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay the Agent or such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of the Agent or any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of the Agent’s or such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate the Agent or a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Agent or such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of the Agent’s or such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 5.09.                          Taxes.  (a)  Payments Free of Taxes. Any
and all payments by or on account of any obligation of the Borrower hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes, except as required by applicable Law;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions

 

46

--------------------------------------------------------------------------------


 

applicable to additional sums payable under this Section) the Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of Section 5.09(a) above, the Borrower shall
timely pay, or at the option of the Agent timely reimburse it for the payment
of, any Other Taxes to the relevant Official Body in accordance with applicable
Law.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify the Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by or
required to be withheld from a payment to the Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments. Promptly after any
payment of Indemnified Taxes or Other Taxes by the Borrower to an Official Body
pursuant to this Section 5.09 (but in any event within thirty (30) days after
the date of such payment), the Borrower shall deliver to the Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Agent.

 

(e)                                  Status of Lenders. Any Lender that is
entitled to an exemption from or reduction of withholding tax under the Law of
the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7T(b) of the Income Tax Regulations.
Further, the Agent is indemnified under § 1.1461-1(e) of the Income Tax
Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code. In
addition, any Lender, upon request by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent, as
applicable, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

47

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)                                     two (2) duly completed valid originals
of IRS Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(ii)                                  two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) two duly completed valid
originals of IRS Form W-8BEN or W-8BEN-E,

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), executed originals of
IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such beneficial owner,

 

(v)                                 any other form prescribed by applicable Law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Borrower to determine the
withholding or deduction required to be made, or

 

(vi)                              To the extent that any Lender is not a Foreign
Lender, such Lender shall submit to the Borrower and the Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent) two (2) executed originals of an IRS Form W-9 or any other form
prescribed by applicable Law certifying that such Lender is not a Foreign Lender
and is exempt from backup withholding.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section

 

48

--------------------------------------------------------------------------------


 

1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.09, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(f)                                   Refunds. If the Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.09, it shall pay over such refund
(or the amount of any credit in lieu of refund) to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under Section 5.09, net of all out-of- pocket expenses (including Taxes) of the
Agent or the relevant Lender, as the case may be, and without interest (other
than any interest paid by the relevant Official Body with respect to such refund
or credit in lieu of refund)), provided that the Borrower, upon the request of
the Agent or the relevant Lender, agrees to repay the amount paid over to the
Borrower (plus any interest, penalties or other charges imposed by the relevant
Official Body) if the Agent or the relevant Lender is required to repay such
refund or credit in lieu of refund to such Official Body. Notwithstanding
anything to the contrary in this paragraph 5.09(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph 5.09(f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. Neither the
Agent nor any Lender shall be obliged to disclose information regarding its tax
affairs or computations to Borrower in connection with this Section 5.09(f) or
any other provision of Section 5.09. Upon the Borrower’s reasonable written
request, each Lender shall reasonably cooperate with the Borrower in contesting
or seeking a refund of Indemnified Taxes or Other Taxes; provided that such
cooperation shall not be required if, in such Lender’s reasonable discretion, it
would subject such Lender to any material unreimbursed out-of-pocket cost or
expense or otherwise be materially disadvantageous to the Lender.

 

(g)                                  Survival. Notwithstanding anything to the
contrary in this Agreement, each party’s obligations under this Section 5.09
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.10.                          Indemnity.  In addition to the
compensation or payments required by Section 5.08 or Section 5.09, the Borrower
shall indemnify each Lender against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any

 

49

--------------------------------------------------------------------------------


 

loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract), for the avoidance of doubt and duplication, excluding all Taxes for
which compensation is payable by the Borrower under Section 5.08(a), all
Indemnified Taxes for which indemnification is available under
Section 5.09(c) and all Taxes to the extent associated with payments that make
the appropriate Lender whole in relation to its after-tax position had the
payments called for under the Agreement and the Loan Documents been made as
contemplated (without regard to this Section 5.10), which such Lender sustains
or incurs as a consequence of any:

 

(a)                                 payment, prepayment, conversion or renewal
of any Loan to which a LIBOR Rate Option applies on a day other than the last
day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due),

 

(b)                                 attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Term Loan Requests under Section 2.05 or Section 4.02 or notice relating to
prepayments under Section 5.06, or

 

(c)                                  default by the Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest or any other amount due
hereunder.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

Section 5.11.                          [Reserved].

 

Section 5.12.                          Indemnification by the Lender.  Each
Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.09(d) or 13.09(c) relating to the maintenance of a
Participant Register, and (c) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document

 

50

--------------------------------------------------------------------------------


 

or otherwise payable by the Agent to the Lender from any other source against
any amount due to the Agent under this Section 5.12.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agent and each of the Lenders as
follows:

 

Section 6.01.                          Organization and Qualification.  Each
Loan Party and each Subsidiary of each Loan Party is a corporation, partnership
or limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each Loan Party and
each Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, except where the failure to have such power would not reasonably be
expected to result in any Material Adverse Change. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary and where the failure to so qualify would reasonably be expected to
result in a Material Adverse Change.

 

Section 6.02.                          Shares of Borrower; Subsidiaries; and
Subsidiary Shares.  As of the Effective Date, Schedule 6.2 states the name of
each of the Borrower’s Subsidiaries, its jurisdiction of incorporation, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the “Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) and the owners
thereof if it is a partnership and its outstanding limited liability company
interests, the voting rights associated therewith (the “LLC Interests”) and the
owners thereof if it is a limited liability company. As of the Effective Date,
Schedule 6.2 also sets forth for each Subsidiary of the Borrower and whether
such Subsidiary is a Bonding Subsidiary, an Immaterial Subsidiary, a
Securitization Subsidiary, a Foreign Subsidiary or a non-wholly owned
Subsidiary.  As of the Effective Date, Schedule 6.2 also sets forth the
jurisdiction of incorporation of the Borrower, its authorized capital stock (the
“Borrower Shares”) and the voting rights associated therewith. The Borrower and
each Subsidiary of the Borrower has good title to all of the Subsidiary Shares,
Partnership Interests and LLC Interests it purports to own, free and clear in
each case of any Lien, other than Permitted Liens. Except as set forth on
Schedule 6.2, all Borrower Shares, Subsidiary Shares, Partnership Interests and
LLC Interests have been validly issued, and all Borrower Shares, all Partnership
Interests, all LLC Interests and all Subsidiary Shares are fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be, except where the
failure to do so would not result in a Material Adverse Change.  As of the
Effective Date, there are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.2.

 

Section 6.03.                          Power and Authority.  Each Loan Party has
full power to enter into, execute, deliver and carry out this Agreement and the
other Loan Documents to which it is a party, to incur the Debt contemplated by
the Loan Documents and to perform its Obligations

 

51

--------------------------------------------------------------------------------


 

under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

Section 6.04.                          Validity and Binding Effect.  This
Agreement has been duly and validly executed and delivered by each Loan Party,
and each other Loan Document which any Loan Party is required to execute and
deliver on or after the date hereof will have been duly executed and delivered
by such Loan Party on the required date of delivery of such Loan Document. This
Agreement and each other Loan Document constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto on and after its date of delivery thereof, enforceable against such Loan
Party in accordance with its terms, except to the extent that enforceability of
any of such Loan Document may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance.

 

Section 6.05.                          No Conflict.  Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party, nor
the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
(a) conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or any Subsidiary of any Loan Party or (ii) except as would not reasonably be
expected to result in Material Adverse Change, any Law or any agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any Subsidiary of any Loan Party is a party or by which any Loan Party
or any Subsidiary of any Loan Party is bound or subject to, or (b) result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any Subsidiary of any
Loan Party (other than the Liens granted under the Loan Documents).

 

Section 6.06.                          Litigation.  Except as set forth on
Schedule 6.6, there are no actions, suits, proceedings or investigations pending
or, to the knowledge of any Loan Party, threatened against any Loan Party or any
Subsidiary of any Loan Party at law or equity before any Official Body which
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Change. None of the Loan Parties nor any Subsidiary of any Loan
Party is in violation of any order, writ, injunction or any decree of any
Official Body which would reasonably be expected to result in a Material Adverse
Change.

 

Section 6.07.                          Financial Statements.  (a)  Historical
Statements. The Borrower has delivered to the Lenders or their affiliates copies
of (i) its audited consolidated year-end financial statements for and as of the
end of the fiscal year ended December 31, 2015 (the “Annual Statements”) and
(ii) its unaudited consolidated interim financial statements for the fiscal year
to date and as of the end of the fiscal quarter ended June 30, 2016 (the
“Interim Statements”) (the Annual Statement and the Interim Statements being
collectively referred to as the “Historical Statements”). The Historical
Statements were compiled from the books and records maintained by the Borrower’s
management, are correct and complete in all material respects and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared

 

52

--------------------------------------------------------------------------------


 

in accordance with GAAP consistently applied, subject (in the case of the
Interim Statements) to normal year-end audit adjustments.

 

(b)                                 Since the Effective Date, there has been no
Material Adverse Change.

 

Section 6.08.                          Margin Stock.

 

None of the Loan Parties nor any Subsidiary of any Loan Party engages or intends
to engage principally, or as one of its important activities, in the business of
extending credit for the purpose, immediately, incidentally or ultimately, of
purchasing or carrying margin stock (within the meaning of Regulation U).

 

Section 6.09.                          Full Disclosure.  Neither this Agreement
nor any other Loan Document, nor any certificate, statement, agreement or other
documents furnished in writing by or on behalf of a Loan Party or any Subsidiary
thereof to the Agent or any Lender in connection herewith (in each case, as
modified or supplemented by other information so furnished), when taken as a
whole, contains with respect to the Borrower and its Subsidiaries any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not materially misleading; provided
that to the extent any such certificate, statement, agreement or other document
was based upon or constitutes a forecast or projection, such Loan Party
represents only that the relevant Loan Party acted in good faith and utilized
assumptions believed by it to be reasonable at the time made (it being
understood that any such forecasts or projections are subject to significant
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, that no assurance can be given that any such forecasts or projections
will be realized and that actual results may differ from any such forecasts or
projections and such differences may be material).

 

Section 6.10.                          Taxes.  Except where failure to do so
would not reasonably be expected to result in a Material Adverse Change, all
federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period.

 

Section 6.11.                          Consents and Approvals.  No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is necessary to authorize or permit
under any Law in connection with the execution, delivery and carrying out of
this Agreement and the other Loan Documents by any Loan Party, except for the
Confirmation Order or as listed on Schedule 6.11, all of which shall have been
entered, obtained or made on or prior to the Effective Date.

 

53

--------------------------------------------------------------------------------


 

Section 6.12.                          No Event of Default; Compliance With
Instruments and Material Contracts.  No event has occurred and is continuing and
no condition exists or will exist after giving effect to the borrowings of the
Term Loans deemed to be made on the Effective Date under or pursuant to the Loan
Documents which constitutes an Event of Default or Potential Default.  None of
the Loan Parties or any Subsidiary of any Loan Party is in violation of (a) any
term of its certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents or (b) any agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation could reasonably be expected to result in
a Material Adverse Change. All Material Contracts to which any Loan Party or
Subsidiary of any Loan Party is bound are valid, binding and enforceable upon
such Loan Party or Subsidiary and to the best knowledge of the Borrower upon
each of the other parties thereto in accordance with their respective terms
except in each case to the extent the same could not reasonably be expected to
result in a Material Adverse Change. None of the Loan Parties or their
Subsidiaries is bound by any Contractual Obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Change.

 

Section 6.13.                          Insurance.  As of the Effective Date,
Schedule 6.13 lists all material insurance policies to which any Loan Party or
Subsidiary of any Loan Party is a party, all of which are valid and in full
force and effect as of the Effective Date. Such policies provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries. Each Loan Party has taken all actions required
under the Flood Laws or reasonably requested by the Agent or the Required
Lenders to assist in ensuring that each Lender is in compliance with the Flood
Laws applicable to the Collateral, including to the extent applicable, but not
limited to, providing the Agent with the address and/or GPS coordinates of each
structure located upon any real property that will be subject to a Mortgage in
favor of the Agent, for the benefit of the Secured Parties, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral.

 

Section 6.14.                          Compliance With Laws.  The Loan Parties
and their Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Health and Safety Laws which are
specifically addressed in Section 6.18) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is doing business except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

 

Section 6.15.                          Investment Companies.  None of the Loan
Parties is an “investment company” registered or required to be registered under
the Investment Company Act of 1940.

 

Section 6.16.                          Plans and Benefit Arrangements.  Except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Change:

 

(a)                                 The Borrower and each other member of the
ERISA Group are in compliance with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans, and Multiemployer Plans. There has
been no Prohibited Transaction with respect to any Benefit

 

54

--------------------------------------------------------------------------------


 

Arrangement or any Plan or, to the knowledge of the Borrower, with respect to
any Multiemployer Plan or Multiple Employer Plan, which could result in any
liability of the Borrower or any other member of the ERISA Group. The Borrower
and all other members of the ERISA Group have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled their obligations under the minimum funding standards of
ERISA, (ii) have not incurred any liability to the PBGC, and (iii) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA. All Plans, Benefit Arrangements and, to the knowledge of
the Borrower, Multiemployer Plans have been administered in accordance with
their terms and applicable Law.

 

(b)                                 Neither the Borrower nor any other member of
the ERISA Group has instituted proceedings to terminate any Plan.

 

(c)                                  No event requiring notice to the PBGC under
Section 303(k)(4) of ERISA has occurred or is reasonably expected to occur with
respect to any Plan, and no amendment with respect to which security is required
under Section 307 of ERISA has been made or is reasonably expected to be made to
any Plan.

 

(d)                                 To the extent that any Benefit Arrangement
is insured, the Borrower and all other members of the ERISA Group have paid when
due all premiums required to be paid. To the extent that any Benefit Arrangement
is funded other than with insurance, the Borrower and all other members of the
ERISA Group have made when due all contributions required to be paid.

 

(e)                                  Neither the Borrower nor any other member
of the ERISA Group has withdrawn from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA. To the knowledge of the Borrower, no Multiemployer
Plan or Multiple Employer Plan has been terminated within the meaning of Title
IV of ERISA.

 

Section 6.17.                          Employment Matters.

 

(a)                                 Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, except where the failure to comply could reasonably be expected to
result in a Material Adverse Change.  There are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
current or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any of the Loan Parties or any of their Subsidiaries
which in any case could reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Each of the Loan Parties, each of their
Subsidiaries and each of the “related persons” (as defined in the Coal Act) of
each Loan Party and each Subsidiary of each Loan Party are in compliance in all
material respects with the Coal Act.  None of the Loan Parties, any

 

55

--------------------------------------------------------------------------------


 

Subsidiary of any Loan Party nor any related person of any Loan Party or its
Subsidiaries has any liability under the Coal Act except with respect to
premiums or other payments required thereunder which have been paid when due and
except to the extent that the liability thereunder would not reasonably be
expected to result in a Material Adverse Change. The Loan Parties and their
Subsidiaries are in compliance in all material respects with the Black Lung Act,
except to the extent excused by the Bankruptcy Code by virtue of commencement of
the Cases or by order of the Bankruptcy Court.  None of the Loan Parties nor any
of their Subsidiaries has any liability under the Black Lung Act except with
respect to premiums, contributions or other payments required thereunder which
have been paid when due and except to the extent that the liability thereunder
would not reasonably be expected to result in a Material Adverse Change.

 

Section 6.18.                          Environmental Health and Safety Matters. 
Except as set forth on Schedule 6.18:

 

(a)                                 the Loan Parties and their Subsidiaries are
and have been in substantial compliance with all Environmental Health and Safety
Laws, except where the failure to so comply could not reasonably be expected to
result in a Material Adverse Change;

 

(b)                                 the Loan Parties and their Subsidiaries hold
and are operating in compliance with applicable Environmental Health and Safety
Permits, except where the failure to so comply could not reasonably be expected
to result in a Material Adverse Change, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely amend or alter, whether in whole or in
part, any such Environmental Health and Safety Permit, except any such notice
which could not reasonably be expected to result in a Material Adverse Change;

 

(c)                                  there are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against any Loan Party or any Subsidiary of any Loan Party at law or equity
before any Official Body challenging an application for, or the modification,
amendment or issuance of, any Environmental Health and Safety Permit, in each
case which could reasonably be expected to result in a Material Adverse Change;

 

(d)                                 neither any real property, whether owned or
leased, of any Loan Party or any Subsidiary of any Loan Party nor their
respective operations conducted thereon violates any Environmental Health and
Safety Order of any Official Body made pursuant to Environmental Health and
Safety Laws except for noncompliance with respect thereto which could not
reasonably be expected to result in a Material Adverse Change;

 

(e)                                  there are no pending or, to the knowledge
of any Loan Party, threatened Environmental Health and Safety Claims against any
real property, whether owned or leased, of any Loan Party or any Subsidiary of
any Loan Party nor against any Loan Party or any Subsidiary of any Loan Party,
in each case which could reasonably be expected to result in a Material Adverse
Change;

 

(f)                                   none of the Loan Parties has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding Environmental Health and Safety Laws, including any with
regard to their activities at any real property, whether owned or leased, of the

 

56

--------------------------------------------------------------------------------


 

Loan Parties or the business operated by the Loan Parties, or any prior business
for which the Borrower has retained liability under any Environmental Health and
Safety Law, in each case which could reasonably be expected to result in a
Material Adverse Change; and

 

(g)                                  no Lien or encumbrance on the ownership,
occupancy, use or transferability of real property, whether owned or leased
(other than Permitted Liens), authorized by Environmental Health and Safety Laws
exists against any real property, whether owned or leased, of any Loan Party or
any Subsidiary which could reasonably be expected to result in a Material
Adverse Change, and none of the Loan Parties has any reason to believe that such
a Lien or encumbrance (other than Permitted Liens) may be imposed, attached or
be filed or recorded against any real property, whether owned or leased, of any
Loan Party or any Subsidiary, which Lien or encumbrance could reasonably be
expected to result in a Material Adverse Change.

 

Section 6.19.                          Effective Date of the Plan of
Reorganization.  On the effective date of the Plan of Reorganization, (i) the
Transaction shall have been substantially consummated in accordance with the
terms of the Plan of Reorganization and all applicable Laws, (ii) all consents
and approvals of, and filings and registrations with, and all other actions in
respect of, all Governmental Authorities required in order to make or consummate
the Transaction have been obtained, given, filed or taken or waived and are or
will be in full force and effect (or effective judicial relief with respect
thereto has been obtained), (iii) all applicable waiting periods with respect
thereto (if any) have or, prior to the time when required, will have, expired
without, in all such cases, any action being taken by any competent authority
which restrains, prevents, or imposes material adverse conditions upon the
Transaction, and (iv) no unstayed judgment, order or injunction shall be in
effect prohibiting or imposing material adverse conditions upon the Transaction.

 

Section 6.20.                          Title to Real Property.  Each Loan Party
and each Subsidiary of each Loan Party has (i) Mining Title to all Active
Operating Properties that are necessary or appropriate for the Borrower and its
Subsidiaries to conduct their respective operations, (ii) and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change, good and valid title to all of their other respective assets, in
the case of both the foregoing items (i) and (ii) of this sentence, free and
clear of all Liens and encumbrances except Permitted Liens, and subject to the
terms and conditions of the applicable leases; provided, however, a Loan Party
or a Subsidiary of a Loan Party shall not be in breach of the foregoing in the
event that (x) it fails to own a valid leasehold interest which, either
considered alone or together with all other such valid leaseholds which it fails
to own, is not material to the continued operations of such Loan Party or
Subsidiary of such Loan Party or (y) such Loan Party’s or such Subsidiary’s
interest in a leasehold is less than fully marketable because the consent of the
lessor to future assignments has not been obtained.

 

Section 6.21.                          Patents, Trademarks, Copyrights,
Licenses, Etc..  Each Loan Party and each Subsidiary of each Loan Party owns or
possesses all the patents, trademarks, service marks, trade names, copyrights,
licenses, registrations, franchises, permits and rights, without conflict with
the rights of others, necessary for the Loan Parties to own and operate their
properties and to carry on their businesses as presently conducted and planned
to be conducted by such Loan

 

57

--------------------------------------------------------------------------------


 

Parties and Subsidiaries, except where the failure to so own or possess with or
without such conflict would reasonably be expected to result in a Material
Adverse Change.

 

Section 6.22.                          Security Interests.  The Collateral
Documents are effective to create in favor of the Agent for the benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  Upon the filing of financing
statements relating to said security interests in each office and in each
jurisdiction where required in order to perfect the security interests described
above, the Liens created by the Security Agreements in favor of the Agent for
the benefit of the Secured Parties will constitute fully perfected first
priority Liens (subject to Permitted Liens) on, and security interests in, all
right, title and interest of the Loan Parties in such Collateral to the extent
perfection can be obtained by filing such financing statements. All filing fees
and other expenses in connection with each such action have been or will be paid
by the Borrower.  Subject to the qualifications and limitations set forth
expressly in the Mortgages, the Liens granted to the Agent for the benefit of
the Secured Parties pursuant to each of the Mortgages constitute a valid first
priority Lien under applicable law, subject only to Permitted Liens.  Subject to
the qualifications and limitations set forth expressly in the Control
Agreements, the Liens granted to the Agent for the benefit of the Secured
Parties pursuant to each of the Control Agreements constitute a valid first
priority Lien under applicable law, subject only to Permitted Liens.

 

Section 6.23.                          Sanctions and Anti-Corruption Laws.  None
of the Borrower or any of its Subsidiaries, nor, to the knowledge the Borrower,
any director, officer, employee, or agent of the Borrower or any of its
Subsidiaries is: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a country or territory that is the subject of Sanctions.  The
Borrower and its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, and employees, and their respective agents that
will act in any capacity in connection with or benefit from the credit facility
established hereby, are in compliance in all material respects with all
applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and all other applicable anti-corruption laws.

 

Section 6.24.                          Status of Pledged Collateral.  All the
Subsidiary Shares, Partnership Interests or LLC Interests included in the
Collateral to be pledged pursuant to the Pledge Agreements are or will be upon
issuance validly issued and nonassessable and owned beneficially and of record
by the pledgor thereof free and clear of any Lien or restriction on transfer,
except as otherwise provided by the Pledge Agreements and except as the right of
the Secured Parties to dispose of the Subsidiary Shares, Partnership Interests
or LLC Interests may be limited by the Securities Act of 1933, as amended, and
the regulations promulgated by the Securities and Exchange Commission thereunder
and by applicable state securities laws. There are no shareholder, partnership,
limited liability company or other agreements or understandings with respect to
the Subsidiary Shares, Partnership Interests or LLC Interests included in the
Collateral, except for the partnership agreements and limited liability company
agreements described on Schedule 6.24. The Loan Parties have delivered true and
complete copies of such partnership agreements and limited liability company
agreements to each Agent.

 

Section 6.25.                          Surety Bonds.  All surety, reclamation
and similar bonds required to be maintained by the Borrower or any of its
Subsidiaries under any Environmental Health and Safety Laws or Contractual
Obligation are in full force and effect except for any failure which

 

58

--------------------------------------------------------------------------------


 

individually or when taken together with all failures under all such bonds would
not reasonably be expected to result in a Material Adverse Change, and were not
and will not be terminated, suspended, revoked or otherwise adversely affected
by virtue of the consummation of the financing (including all Loans made after
the Effective Date) contemplated by this Agreement, provided that certain of
such bonds may be terminated, suspended or revoked so long as, taken together,
such events could not reasonably be expected to result in a Material Adverse
Change. All required guaranties of, and letters of credit with respect to, such
surety, reclamation and similar bonds are in full force and effect except where
such failure to be in full force and effect could not reasonably be expected to
result in a Material Adverse Change.

 

Section 6.26.                          Coal Supply Agreements.  As of the
Effective Date, all Coal Supply Agreements to which the Borrower or any of its
Subsidiaries is subject or by which it is bound are in full force and effect,
except for any failure which individually or when taken together with all
failures under all Coal Supply Agreements would not reasonably be expected to
result in a Material Adverse Change.

 

Section 6.27.                          Solvency.  As of the Effective Date,
after giving effect to the Transaction on such date, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 6.28.                          Updates to Schedules.  Should any of the
information or disclosures provided on any of the Schedules attached hereto
become outdated or incorrect in any material respect, the Borrower (1) may at
any other time, or (2) shall, in connection with the delivery of the financial
statements pursuant to Section 8.03(a) or 8.03(b) or a Guarantor Joinder
delivered hereunder, provide the Agent, in writing, with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same and in the event that the Loan Parties should acquire after the Effective
Date any parcel of real property (other than Excluded Property), the Loan
Parties shall update Schedule 1.1(R) to include such real property to the extent
such schedule is no longer accurate; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Agent, at the direction of the Required Lenders,
pursuant to Section 13.16, shall have accepted in writing such revisions or
updates to such Schedules (other than revisions or updates to Schedules 1.1(R),
6.2, 6.13 and 6.24, which result solely from actions of the Loan Parties
permitted hereunder, which revised schedules shall be deemed to be accepted by
the Agent upon delivery of such Schedules by the Borrower thereto).

 

ARTICLE 7
CONDITIONS PRECEDENT

 

Section 7.01.                          Conditions Precedent to Effectiveness. 
This Agreement shall become effective on the first date on which each of the
following conditions is satisfied (or waived in accordance with Section 13.01):

 

(a)                                 The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Required Lenders:

 

59

--------------------------------------------------------------------------------


 

(i)                                     Executed counterparts of this Agreement
from the Agent and the Borrower;

 

(ii)                                  A certificate dated the Effective Date and
signed by the Secretary or an Assistant Secretary or other Authorized Officer of
each of the Loan Parties, certifying as appropriate as to: (A) all action taken
by each Loan Party in connection with this Agreement and the other Loan
Documents; (B) the names of the Authorized Officers authorized to sign the Loan
Documents and their true signatures; and (C) copies of its organizational
documents as in effect on the Effective Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized;

 

(iii)                               A written opinion of Davis Polk & Wardwell
LLP, counsel for the Loan Parties, dated the Effective Date, in form and
substance reasonably satisfactory to the Required Lenders;

 

(iv)                              A certificate from a Responsible Officer of
the Borrower as to the following certifications (as of the Effective Date):
(A) the representations and warranties of the Borrower and each other Loan Party
contained in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case, such representations and warranties are true and correct in all material
respects as of such earlier date) and (B) no Event of Default or Potential
Default has occurred and is continuing;

 

(v)                                 the Historical Statements;

 

(vi)                              the No Proceedings Letter;

 

(vii)                           Notes payable to the Lenders (and their
registered assigns) to the extent requested by any Lender pursuant to
Section 2.06(g);

 

(viii)                        a solvency certificate substantially in the form
attached hereto as Exhibit 7.01 certified by the chief financial officer or the
treasurer of the Borrower as to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transaction and
the transactions contemplated hereby;

 

(ix)                              executed counterparts of the Guaranty
Agreement, each Security Agreement and each Pledge Agreement;

 

(x)                                 proper financing statements under the
Uniform Commercial Code of the applicable jurisdictions of organization covering
the Collateral described in the Security Agreements and appropriate equity
certificates and powers evidencing the Collateral pledged pursuant to the Pledge
Agreements;

 

(xi)                              Patent, Trademark and Copyright Security
Agreements covering the registered intellectual property listed on the
applicable schedules to such Patent,

 

60

--------------------------------------------------------------------------------


 

Trademark and Copyright Security Agreements, duly executed by the Borrower and
each other person that is a Loan Party on the Effective Date;

 

(xii)                           evidence that adequate insurance, including
flood insurance, if applicable, required to be maintained under this Agreement
is in full force and effect, with additional insured, mortgagee and lender loss
payable special endorsements attached thereto in form and substance reasonably
satisfactory to the Required Lenders, naming the Agent as additional insured,
mortgagee and lender loss payee, and evidence that the Loan Parties have taken
all action required under the Flood Laws and/or reasonably requested by the
Agent or the Required Lenders to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing the Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a Mortgage in favor of
the Agent, for the benefit of the Secured Parties, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral;

 

(xiii)                        the Perfection Certificate; and

 

(xiv)                       bring down (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
bankruptcy searches.

 

(b)                                 The final order confirming the Plan of
Reorganization (the “Confirmation Order”), shall have been entered and shall not
be subject to a stay or have been reversed, modified or amended (other than as
otherwise agreed to by the Agent and the Required Lenders), all conditions
precedent to the effectiveness or consummation thereof shall have been
satisfied, and the Plan of Reorganization shall have been, or contemporaneously
with the effectiveness of this Agreement shall be, consummated.

 

(c)                                  The Borrower shall have paid all fees
payable on or before the Effective Date as required by this Agreement, the Agent
Fee Letter or any other Loan Document.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 7.01 (and irrespective of whether any Effective Date
Lender has signed this Agreement), each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Agent shall have received written notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

ARTICLE 8
COVENANTS

 

Section 8.01.                          Affirmative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon and satisfaction of all of the Loan Parties’ other Obligations under the
Loan Documents (other than indemnification and other contingent

 

61

--------------------------------------------------------------------------------


 

obligations not yet due and owing or for which no claims have been asserted),
the Borrower shall, and shall cause each of its Subsidiaries to, comply at all
times with the following affirmative covenants:

 

(a)                                 Preservation of Existence, Etc.  The
Borrower shall maintain its legal existence as a corporation. The Borrower shall
cause each of its Subsidiaries to maintain its legal existence as a corporation,
limited partnership or limited liability company, as the case may be, except as
otherwise expressly permitted in Section 8.02(c) or Section 8.02(d). The
Borrower shall maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to so qualify or maintain such qualification could not reasonably be expected to
result in a Material Adverse Change. The Borrower shall cause each of its
Subsidiaries to maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to so qualify would not reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Payment of Liabilities, Including Taxes,
Etc.  Except where failure to do so could not reasonably be expected to result
in a Material Adverse Change, the Borrower shall, and shall cause each of its
Subsidiaries to, duly pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid after becoming due, might become a lien
or charge upon any properties of the Borrower or any Subsidiary of the Borrower,
provided that neither the Borrower nor any Subsidiary of the Borrower shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings and with respect to which
there are proper reserves as required by GAAP, but only to the extent that
failure to discharge any such liabilities would not adversely affect the value
of the Collateral in any material respect.

 

(c)                                  Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. The Loan Parties
shall deliver to the Agent (x) on the Effective Date and annually thereafter an
original certificate of insurance of the Loan Parties’ independent insurance
broker describing and certifying as to the existence of the insurance on the
Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and, (y) at the request of the Agent, from
time to time a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
special endorsements, in form and substance reasonably acceptable to the Agent,
with the consent of the Required Lenders, which shall (i) specify the Agent as
an additional insured, mortgagee and lender loss payee as its interests may
appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable

 

62

--------------------------------------------------------------------------------


 

Loan Parties and not that of the insured, (ii) provide that the interest of the
Lenders shall be insured regardless of any breach or violation by the applicable
Loan Parties of any warranties, declarations or conditions contained in such
policies or any action or inaction of the applicable Loan Parties or others
insured under such policies, (iii) provide to the extent commercially available
that no cancellation of such policies for any reason (including non-payment of
premium) shall be effective until at least ten (10) days after receipt by the
Agent of written notice of such cancellation, (iv) be primary without right of
contribution of any other insurance carried by or on behalf of any additional
insureds with respect to their respective interests in the Collateral, and
(v) provide that inasmuch as the policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured. The
applicable Loan Parties shall notify the Agent promptly of any casualty or
condemnation event causing a loss or decline in value of the Collateral in
excess of $50,000,000 and the estimated (or actual, if available) amount of such
loss or decline. Upon the occurrence of an Event of Default that has not been
waived, monies constituting insurance proceeds or condemnation proceeds
(pursuant to the Mortgages, if any) shall be paid to the Agent and applied in
accordance with Section 9.02(e) and the Collateral Documents.

 

Each Loan Party shall take all actions required under the Flood Laws and/or
reasonably requested by the Agent or the Required Lenders, to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, to the extent applicable, providing the Agent with the
address and/or GPS coordinates of each structure on any real property that will
be subject to a Mortgage in favor of the Agent, for the benefit of the Secured
Parties, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.

 

(d)                                 Maintenance of Properties and Leases. 
Except where the failure to do so would not reasonably be expected to result in
a Material Adverse Change, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain and preserve all of its respective material
properties, necessary or useful in the proper conduct of the business of the
Borrower or such Subsidiary of the Borrower, in good working order and
condition, ordinary wear and tear excepted (except as otherwise expressly
permitted by this Agreement). Without limiting the generality of the foregoing,
the Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all material patents, trademarks, service marks, trade
names, copyrights, licenses and franchises necessary for the ownership and
operation of its properties and business if the failure to so maintain the same
would constitute a Material Adverse Change.

 

(e)                                  Visitation Rights.  The Borrower shall, and
shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Agent or any of the Lenders (so
long as no Event of Default has occurred and is continuing, at the Agent’s or
Lender’s expense) to visit and inspect during normal business hours any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that (i) each Lender shall provide the Borrower and the Agent
with reasonable notice prior to any visit or inspection, (ii) all such visits
and

 

63

--------------------------------------------------------------------------------


 

inspections shall be made in accordance with the Borrower’s standard safety,
visit and inspection procedures and (iii) no such visit or inspection shall
interfere with such Borrower’s normal business operation. In the event any
Lender desires to conduct an audit of the Borrower or any Subsidiary of the
Borrower, such Lender shall conduct such audit contemporaneously with any audit
to be performed by the Agent.

 

(f)                                   Keeping of Records and Books of Account. 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

(g)                                  [Reserved].

 

(h)                                 Compliance With Laws; Sanctions.  The
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Laws (other than Environmental, Health and Safety Laws which are
specifically addressed in Section 8.01(i)) in all respects, provided that it
shall not be deemed to be a violation of this Section 8.01(h) if any failure to
comply with any Law would not result in fines, penalties, costs, other similar
liabilities or injunctive relief which in the aggregate could not reasonably be
expected to result in a Material Adverse Change. The Borrower shall, and shall
cause each of its Subsidiaries to, maintain in effect measures or policies and
procedures reasonably designed to ensure compliance by the Borrower, each of its
Subsidiaries and the respective directors, officers, employees and agents of the
Borrower and each of its Subsidiaries with applicable anti-corruption laws and
applicable Sanctions.

 

(i)                                     Environmental, Health and Safety
Matters. The Borrower shall, and shall cause each of its Subsidiaries to
(i) comply with applicable Environmental, Health and Safety Laws and
Environmental, Health and Safety Orders, (ii) obtain, maintain in full force and
effect and comply with the terms and conditions of all Environmental, Health and
Safety Permits; (iii) take reasonable precautions to prevent Contamination on
the real property, whether owned or leased, of any Loan Party or any Subsidiary
of a Loan Party; (iv) take reasonable precautions against the imposition,
attachment, filing or recording of any Lien (other than Permitted Liens) or
other encumbrance authorized by Environmental, Health and Safety Laws (other
than Permitted Liens) to be imposed, attached or be filed or recorded against
the Real Property or any other real property owned or leased by any of them; and
(v) perform or pay for performance of any Remedial Actions necessary to
(A) respond to any Environmental, Health and Safety Orders or Environmental,
Health and Safety Complaints related to the real property, whether owned or
leased, of any Loan Party or any Subsidiary of a Loan Party, or (B) to manage
Contamination at, in, on, under, emanating to or from or otherwise affecting the
real property, whether owned or leased, of any Loan Party or any Subsidiary of a
Loan Party; except, in the case of each of clauses (i)-(v) above, as could not
reasonably be expected to result in a Material Adverse Change; provided, in each
case, that a failure to take such actions described above shall not be a
violation of this Section 8.01(i) if the Borrower or the applicable Subsidiary
is in good faith reasonably contesting such matter in the applicable
jurisdiction in accordance with applicable Environmental, Health and Safety
Laws.

 

64

--------------------------------------------------------------------------------


 

(j)                                    [Reserved].

 

(k)                                 [Reserved].

 

(l)                                     Collateral; Further Assurances.

 

(i)                                     Collateral Documents and Liens.

 

(A)                               The Borrower shall and shall cause each of the
Loan Parties to execute and deliver to the Agent for the benefit of the Secured
Parties, the Collateral Documents reasonably necessary, or as the Agent or
Required Lenders may deem necessary, to grant first priority perfected liens and
security interests (subject only to Permitted Liens) in favor of the Agent for
the benefit of the Secured Parties with respect to substantially all of the
assets of the Loan Parties, other than Excluded Property.  Notwithstanding the
foregoing, the Loan Parties shall work diligently with the Agent and Lenders to
confirm that all documentation has been prepared, executed and recorded which is
necessary to grant a Lien on all Real Property, as extracted minerals and
fixtures of the Loan Parties (other than Excluded Property) in favor of the
Agent for the benefit of the Secured Parties, including opinions of local
counsel in each applicable jurisdiction, with such opinions to be reasonably
satisfactory in form, scope and substance to the Agent and the Required Lenders
in their respective reasonable discretion, within (x) in the case of Real
Property existing on the Effective Date, 120 days after the Effective Date and
(y) in the case of Real Property acquired or leased after the Effective Date,
120 days after the date of such acquisition or entry into such lease, as
applicable, which date, in each case, may be extended by the Agent at the
direction of the Required Lenders in their reasonable discretion; provided,
however, that no Loan Party shall be required to deliver Collateral Documents as
to any leasehold interest held by such Loan Party in Real Property the
perfection of a Lien in which requires a consent from a third party such as a
Governmental Authority, landlord, fee owner or a similar party (in each case
other than an Affiliate of such Loan Party) and such consent has not been
received despite the fact that such Loan Party has used commercially reasonable
efforts to obtain the same.

 

(B)                               The Borrower shall and shall cause each Loan
Party, from time to time, at its expense, to preserve and protect the Agent’s
Lien on the Collateral as a continuing first priority perfected Lien, subject
only to Permitted Liens and except to the extent otherwise permitted hereunder,
and shall do such other acts and things as may be necessary or as the Agent or
the Required Lenders may reasonably deem necessary from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral, except to the extent otherwise permitted hereunder.

 

(ii)                                  Equity Interests in Bonding Subsidiaries. 
In the event that the Borrower or any Subsidiary of the Borrower is required to
pledge the equity interests of any

 

65

--------------------------------------------------------------------------------

 


 

Bonding Subsidiary in favor of any provider of surety bonds required by the
lessor of the leasehold interest held by such Bonding Subsidiary as otherwise
permitted by Section 8.02(q), then prior to the granting of such lien, the
Borrower shall use commercially reasonable good faith effort to grant a second
priority perfected lien in such equity interests to the Agent for the benefit of
the Secured Parties subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Agent, the Required Lenders and the Borrower.

 

(iii)                               Requirements for Permitted Joint Ventures. 
Notwithstanding the foregoing provisions of this Section 8.01(l), if a Person is
a Permitted Joint Venture, neither the Borrower nor any Subsidiary of the
Borrower shall be required to pledge the equity interests of such Permitted
Joint Venture if and only if and to the extent that the limited liability
company agreement, limited partnership agreement, joint venture agreement,
general partnership agreement or other constituent documents of such Permitted
Joint Venture or other material agreement related to the Investment in such
Permitted Joint Venture would prohibit the granting of such Liens, provided
that, (A) in the case of Knight Hawk Holdings, LLC, no later than 120 days after
the Effective Date (or such longer period as may be extended by the Agent with
the consent of the Required Lenders), (B) in the case of any other Person that
is a Permitted Joint Venture on the Effective Date, if the value of the equity
interests of such Permitted Joint Venture held by the Borrower or such
Subsidiary materially increases after the Effective Date and if requested by the
Agent or the Required Lenders, no later than 120 days after receipt by the
Borrower of written notice from the Agent or Required Lenders of such request or
(C) in the case of a Person that becomes a Permitted Joint Venture after the
Effective Date, upon the date of the date that such Person becomes a Permitted
Joint Venture, the equity interests of such Permitted Joint Venture shall be
held by a JV Holding Company, unless the organizational documents of such
Permitted Joint Venture permit the equity interests therein to be pledged as
Collateral to the Agent or unless the Required Lenders have determined in their
sole discretion that the transfer of such equity interests to a JV Holding
Company shall not be required.  For the avoidance of doubt, nothing in this
Section 8.01(l) shall require any Loan Party to take any action to grant or
perfect a security interest in any assets constituting Excluded Property.

 

(iv)                              Requirements for Significant Subsidiaries.

 

(A)                               Guarantees.  Within forty-five (45) days (or
such longer period as may be extended by the Agent with the consent of the
Required Lenders in their reasonable discretion) after any Significant
Subsidiary is formed or acquired after the Effective Date or a Subsidiary
becomes a Significant Subsidiary, the Borrower shall: (i) cause each such
Significant Subsidiary to execute a Guarantor Joinder pursuant to which it shall
join as a Guarantor each of the documents to which the Guarantors are parties;
(ii) execute and deliver to the Agent documents, modified as appropriate to
relate to such Significant Subsidiary, in the forms described in Sections
7.01(a)(ii), 7.01(a)(iii) and 7.01(a)(iv) and (iii) deliver to the Agent such
other documents and agreements as the Agent or Required Lenders may reasonably
request.

 

66

--------------------------------------------------------------------------------


 

(B)                               Collateral.  Within forty-five (45) days (or
such longer period as may be extended by the Agent with the consent of the
Required Lenders in their reasonable discretion) after any Significant
Subsidiary is formed or acquired after the Effective Date or a Subsidiary
becomes a Significant Subsidiary, the Borrower shall cause such new Significant
Subsidiary to, unless the Required Lenders otherwise agree in writing,
(i) execute and deliver to the Agent a Perfection Certificate, relating to such
Significant Subsidiary, (ii) pledge the equity interests (except to the extent
constituting Excluded Property) it owns in any other Significant Subsidiary to
the Agent for the benefit of the Secured Parties on a first priority perfected
basis pursuant to a Pledge Agreement substantially in the form attached hereto
as Exhibit 1.1(P)(3), (iii) cause all of the issued and outstanding capital
stock, partnership interests, member interests or other equity interest of such
Significant Subsidiary (except to the extent constituting Excluded Property)
that are owned by another Loan Party to be pledged on a first priority perfected
basis to the Agent for the benefit of the Secured Parties pursuant to the Pledge
Agreements, (iv) execute and deliver to the Agent for the benefit of the Secured
Parties Collateral Documents in form and substance reasonably satisfactory to
the Agent, including without limitation a Security Agreement substantially in
the form attached hereto as Exhibit 1.1(S)(2), Patent, Trademark and Copyright
Security Agreements and Mortgages, (subject to the below proviso) necessary or
reasonably requested by the Agent or Required Lenders to grant first priority
perfected liens and security interests (subject only to Permitted Liens) in
favor of the Agent for the benefit of the Secured Parties in substantially all
of the assets of such new Significant Subsidiary, including proper financing
statements under the Uniform Commercial Code of the applicable jurisdictions of
organization covering the Collateral described in the relevant Collateral
Documents and appropriate equity certificates and powers evidencing the
Collateral pledged pursuant to the relevant Pledged Agreement(s), (v) obtain
Uniform Commercial Code, lien, tax, mortgage, leasehold mortgage, and judgment
searches (including searches of the applicable real estate indexes), with the
results, form scope and substance of such searches to be reasonably satisfactory
to the Agent, (vi) deliver opinions of legal counsel with respect to such new
Significant Subsidiary, including opinions of local counsel in each applicable
jurisdiction, as such opinions may be reasonably requested by the Agent or the
Required Lenders and with such opinions to be reasonably satisfactory in form,
scope and substance to the Agent or the Required Lenders in their respective
reasonable discretion and (vii) provide the Agent with evidence that such new
Significant Subsidiary has taken all actions required under the Flood Laws
and/or reasonably requested by the Agent or the Required Lenders, to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral to the extent such Collateral includes any “building” or “mobile
home” (each as defined in Regulation H as promulgated by the Federal Reserve
Board under the Flood Laws), including, but not limited to, providing the Agent
with the address and/or GPS coordinates of each structure on any real property
that is or will be subject to a Mortgage in favor of the Agent, for the benefit
of the Secured Parties, and, to the extent required, obtaining flood insurance
for such property, structures and

 

67

--------------------------------------------------------------------------------


 

contents prior to such property, structures and contents becoming Collateral;
provided, however, with respect to any Real Property (other than, for the
avoidance of doubt, Excluded Property) of a Significant Subsidiary that is
formed or acquired after the Effective Date or of a Subsidiary that becomes a
Significant Subsidiary after the Effective Date that is required to be subject
to a Mortgage, and any as-extracted minerals or fixtures (as such terms are
defined in the Uniform Commercial Code) which are required to be subject to a
Mortgage or a Security Agreement, the requirements of this Section 8.01(l) shall
be satisfied with respect to Real Property and with respect to fixtures and as
extracted collateral if the Borrower and the applicable Significant Subsidiary
take all steps within one-hundred twenty (120) days following the date a
Subsidiary becomes a Significant Subsidiary (or such longer period as may be
extended by the Agent with the consent of the Required Lenders) necessary or
reasonably requested by the Agent or the Required Lenders to grant first
priority perfected liens (subject only to Permitted Liens) in favor of the Agent
for the benefit of the Secured Parties with respect to such Collateral.

 

(m)                             Subordination of Intercompany Loans.  Each Loan
Party agrees that any intercompany Debt, loans or advances owed by any Loan
Party to any other Loan Party shall be subordinated to the payment of the
Obligations.

 

(n)                                 Ratings.  The Borrower shall exercise
commercially reasonable efforts to obtain and to maintain ratings from Moody’s
and Standard & Poor’s for the Loans.

 

(o)                                 Post-Closing Covenants.  (i)  Within sixty
(60) days following the Effective Date (or such longer period as may be extended
by the Agent with the consent of the Required Lenders), the Borrower shall have
delivered Control Agreements with respect to each Deposit Account of the Loan
Parties (other than Excluded Accounts), each duly executed by, in addition to
the applicable Loan Party, the applicable financial institution, as the
depositary bank, and the Agent, as the secured party.

 

(ii)                                  Within one-hundred twenty (120) days
following the Effective Date (or such longer period as may be extended by the
Agent with the consent of the Required Lenders), the Borrower shall have
delivered a fully executed Mortgage with respect to all Real Property (other
than Excluded Property), including opinions of local counsel in each applicable
jurisdiction, with such opinions to be reasonably satisfactory in form, scope
and substance to the Agent and the Required Lenders in their respective
reasonable discretion.

 

(iii)                               Within one-hundred twenty (120) days
following the Effective Date (or such longer period as may be extended by the
Agent with the consent of the Required Lenders), the Borrower shall have formed,
with respect to Knight Hawk Holdings, LLC, a JV Holding Company and transferred
all equity interests held by the Borrower and its Subsidiaries in Knight Hawk
Holdings, LLC to such JV Holdings Company.

 

(iv)                              Within one-hundred twenty (120) days following
the Effective Date (or such longer period as may be extended by the Agent with
the consent of the Required Lenders), the Borrower shall have delivered to the
Agent favorable opinions, in form and substance reasonably satisfactory to the
Required Lenders, of external counsel for the applicable Loan Parties, covering
certain corporate and UCC perfection matters relating to the Loan Parties
organized in Kentucky, West Virginia and Virginia.

 

Section 8.02.                          Negative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon and satisfaction of all of the Loan Parties’ other

 

68

--------------------------------------------------------------------------------


 

Obligations hereunder (other than indemnification and other contingent
obligations not yet due and owing or for which no claims have been asserted),
the Borrower shall, and shall cause each of its Subsidiaries to, comply with the
following negative covenants:

 

(a)                                 Debt.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Debt, except:

 

(i)                                     Debt under the Loan Documents or in
respect of any of the other Obligations;

 

(ii)                                  Debt (including, without limitation,
letters of credit) on account of any demand, request or requirement of any
Official Body for any surety bond, letter of credit or other financial assurance
pursuant to any Mining Law, Reclamation Law or Environmental Health and Safety
Laws, or any related Permit in an aggregate amount not to exceed $150,000,000;

 

(iii)                               [reserved];

 

(iv)                              [reserved];

 

(v)                                 (A) Debt of any Loan Party payable to any
other Loan Party, it being understood and agreed that such Debt is subordinated
to the Obligations of the Loan Parties under the Loan Documents, (B) Debt of any
Non-Guarantor Subsidiary payable to any other Non- Guarantor Subsidiary,
(C) loans or guaranties from any Non-Guarantor Subsidiary to any Loan Party and
(D) Debt of any Non-Guarantor Subsidiary payable to any Loan Party to the extent
such Debt would constitute a permitted Investment under clause
Section 8.02(n)(xxi);

 

(vi)                              Debt of the Borrower and its Subsidiaries
existing on the Effective Date and included on Schedule 8.02(i) and any
Permitted Refinancings thereof;

 

(vii)                           Debt of the Borrower or any Subsidiary of the
Borrower under a letter of credit facility in an amount, when combined with the
aggregate amount of Debt permitted pursuant to Section 8.02(a)(xii), not to
exceed $300,000,000 in the aggregate so long as: (A) the purpose of such
facility is to provide letters of credit necessary in the business of the
Borrower and its Subsidiaries, including without limitation to secure surety and
other bonds, and (B) such Debt, if secured, is only secured as permitted by
clause (xii) of the definition of Permitted Liens (a “Permitted Secured Letter
of Credit Facility”);

 

(viii)                        [reserved];

 

(ix)                              Debt or other obligations of the Borrower and
its Subsidiaries in respect of any capital lease (as determined in accordance
with GAAP) or Debt of the Borrower and its Subsidiaries secured by Purchase
Money Security Interests so long as the aggregate amount for the Borrower and
its Subsidiaries of all Debt and other obligations permitted by this clause
(ix) shall not exceed, at any time outstanding $125,000,000;

 

69

--------------------------------------------------------------------------------


 

(x)                                 Debt of the Borrower or any Subsidiary
assumed or incurred in connection with any Permitted Acquisition or Permitted
Joint Venture and any Permitted Refinancing thereof, so long as, in each case,
the Borrower shall be in Pro Forma Compliance with the Senior Secured Leverage
Ratio after giving pro forma effect to such Debt and the use of proceeds thereof
as if such Debt was incurred or assumed at the beginning of the most recent four
consecutive fiscal quarters ending prior to such assumption or incurrence for
which consolidated financial statements of the Borrower have been delivered to
the Agent pursuant to Section 8.03(a) or (b) (and if such Debt has a floating
formula rate, such Debt shall be deemed to have an implied rate of interest for
such four fiscal quarter period for purposes hereof determined by utilizing the
rate which is or would be in effect with respect to such Debt as of the date of
such assumption or incurrence);

 

(xi)                              subject to Section 8.02(n)(vi) and
Section 8.02(q), Debt of any Bonding Subsidiary payable to the Borrower;

 

(xii)                           Debt of (i) the Securitization Subsidiaries in
Permitted Receivables Financings and (ii) the Loan Parties in Permitted ABL
Financings in an amount, when combined with the aggregate amount of Debt
permitted pursuant to Section 8.02(a)(vii), does not exceed $300,000,000 in the
aggregate;

 

(xiii)                        Debt in respect of Hedging Transactions entered
into in the ordinary course of business for non-speculative purposes;

 

(xiv)                       Debt secured by Liens permitted by clause (xiv) of
the definition of Permitted Liens;

 

(xv)                          Guaranties in respect of Debt otherwise permitted
hereunder;

 

(xvi)                       Debt relating to the financing of insurance policy
premiums;

 

(xvii)                    other Debt in an aggregate principal amount not to
exceed $20,000,000; provided that the amount of Debt permitted by this clause
(xvii) that is secured shall not exceed $10,000,000; and

 

(xviii)                 Debt of Non-Guarantor Subsidiaries which, when combined
with the aggregate amount of Investments permitted pursuant
Section 8.02(n)(xxi), does not exceed $2,500,000 at any one time.

 

(b)                                 Liens; Guaranties.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, (i) at any time create, incur,
assume or suffer to exist any Lien on any of its respective property or assets,
tangible or intangible, now owned or hereafter acquired, except, Permitted
Liens, and (ii) at any time, directly or indirectly, enter into any agreement,
that prohibits or restricts the Borrower’s or its Subsidiaries’ ability to grant
a security interest or Lien on any of the Collateral to the Agent or the Lenders
in connection with this Agreement or any other Loan Document (as such Agreement
or Loan Documents may be amended, restated, modified or supplemented).

 

70

--------------------------------------------------------------------------------


 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guaranty, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of the
Loan Parties or their Subsidiaries permitted hereunder, including pursuant to
Section 8.02(a) and Section 8.02(n), (ii) any Guaranty by any Loan Party of
representations, warranties, performance covenants, or indemnities arising in
connection with any sale or other disposition of assets of any Loan Party
permitted by this Agreement, (iii) any existing Guaranty that is set forth on
Schedule 8.02(b) and (iv) endorsements of negotiable or other instruments for
deposit or collection in the ordinary course of business.

 

(c)                                  Liquidations, Mergers, Consolidations,
Acquisitions.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind up its affairs, or consummate any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:

 

(i)                                     (A) any Loan Party, other than the
Borrower, may consolidate or merge into the Borrower or any other Loan Party and
the security interest granted by the Borrower pursuant to the Collateral
Documents shall remain in full force and effect, (B) any Non-Guarantor
Subsidiary may consolidate or merge into any other Non-Guarantor Subsidiary,
(C) any Non-Guarantor Subsidiary may consolidate or merge into any Loan Party,
so long as such Loan Party survives such merger or consolidation and the
security interest granted by the Borrower pursuant to the Collateral Documents
shall remain in full force and effect, and (D) any transaction otherwise
permitted by Section 8.02(d) and Section 8.02(n) shall be permitted under this
Section 8.02(c);

 

(ii)                                  the Subsidiaries listed on Schedule
8.02(c) may dissolve, liquidate or wind-up its affairs or become a party to any
merger or consolidation;, in each case, solely to the extent expressly
contemplated by and in accordance with the Plan Supplement filed with the
Bankruptcy Court with respect to the Bankruptcy Cases [Doc. No. 1257] as
Exhibit 6; provided that Apogee Holdco, Inc. may dissolve within 30 days of the
Effective Date as contemplated in the manner described to the Agent and the
Lenders prior to the Effective Date, so long as it has no material assets.

 

(iii)                               the Borrower or any Subsidiary may acquire,
whether by purchase or by merger, (A) all of the ownership interests of another
Person or (B) all or substantially all of the assets of another Person or of a
business or division of another Person (each a “Permitted Acquisition”),
provided that each of the following requirements is met:

 

(1)  the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, or shall support or be complementary to, one or more line or lines
of business conducted by the Loan Parties and shall comply with Section 8.02(g),
in the case of any merger a Loan Party shall be the surviving entity after
giving effect to such transaction and, to the extent that a Significant
Subsidiary is acquired or formed in connection with or as a result of such
acquisition, the Loan Parties shall promptly comply with the

 

71

--------------------------------------------------------------------------------


 

provisions of Section 8.02(f) and Section 8.01(l)(iv), and in connection with
such acquisition and the granting of such Liens and security interests, the
Borrower shall deliver to the Agent for the benefit of the Secured Parties such
opinions of counsel, certificates and such other Loan Documents as the Agent or
Required Lenders may reasonably request;

 

(2)  no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition; provided that, subject to
Section 1.02(b), in the case of any Limited Condition Acquisition, at the option
of the Borrower, this Section 8.02(c)(iii)(2) may be deemed satisfied so long as
no Potential Default or Event of Default exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into;

 

(3) if the consideration to be paid by the Loan Parties for such Permitted
Acquisition exceeds $15,000,000, at least three (3) Business Days prior to
consummation of such Permitted Acquisition the Borrower shall have delivered to
the Agent (x) all executed copies or drafts (with final, executed copies to be
subsequently delivered as soon as available) of material agreements, documents
and instruments in connection with or related to such Permitted Acquisition and
(y) a certificate signed by the Secretary or an Assistant Secretary or other
Responsible Officer of the Borrower evidencing a resolution of the board of
directors (or other governing body) of the applicable Loan Party approving such
Permitted Acquisition;

 

(4) the Borrower shall be in Pro Forma Compliance with the Senior Secured
Leverage Ratio after giving pro forma effect to such Permitted Acquisition and
the other transactions to be entered into in connection therewith (including any
incurrence of Debt and the use of proceeds thereof) as if they had occurred at
the beginning of the most recent four consecutive fiscal quarters ending prior
to such Permitted Acquisition for which consolidated financial statements of the
Borrower have been delivered to the Agent pursuant to Section 8.03(a) or (b);
and

 

(5)the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, shall be located in the United States
and the Person acquired (if applicable) shall be organized under the laws of any
State of the United States; provided that the Borrower or any its Subsidiaries
shall be permitted to consummate Permitted Acquisitions that do not satisfy the
requirements of this clause (5) in an aggregate amount of up to $20,000,000;

 

(iv)                              The Borrower or any of its Subsidiaries may
acquire by purchase, lease or otherwise all or substantially all of the assets
or equity interests of a Securitization Subsidiary; and

 

72

--------------------------------------------------------------------------------


 

(v)                                 any Subsidiary of the Borrower that holds
only de minimis assets and is not conducting any material business may dissolve
or otherwise wind up its affairs.

 

(d)                                 Dispositions of Assets or Subsidiaries.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon, securitize or enter into a securitization
transaction, or otherwise transfer or dispose of, voluntarily or involuntarily,
any of its properties or assets, tangible or intangible (including sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment, general intangibles with or without recourse or of capital
stock, shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary of the Borrower), except:

 

(i)                                     (A) transactions involving the sale of
inventory in the ordinary course of business, (B) any sale, transfer, lease,
sublease or license of assets in the ordinary course of business which are no
longer necessary or required in the conduct of any Loan Party’s business or the
grant in the ordinary course of business of any non-exclusive easements,
permits, licenses, rights of way, surface leases or other surface rights or
interests, (C) any sale of accounts arising from the export outside of the U.S.
of goods or services by any Loan Party, provided that (x) at the time of any
such sale, no Event of Default shall exist or shall result from such sale,
(y) such sale shall be for fair market value and (z) the consideration to be
paid to the Borrower and its Subsidiaries as permitted by this clause (C) shall
consist solely of cash, (D) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business, provided that the interests of the Loan Parties in any such lease,
sublease or license are subject to the Agent’s first priority security interest
subject to Permitted Liens, and (E) transfers of condemned property as a result
of the exercise of “eminent domain” or other similar policies to the respective
Official Body or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement;

 

(ii)                                  (x) any sale, transfer or lease of assets
by any Subsidiary of the Borrower which is a Guarantor to any other Loan Party
(y) any sale, transfer or lease of assets by any Non-Guarantor Subsidiary to any
Loan Party or (z) any sale, transfer or lease of assets by any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary;

 

(iii)                               [reserved];

 

(iv)                              any purchase or sale or other transfer
(including by capital contribution) of Receivables Assets pursuant to a
Permitted Receivables Financing;

 

(v)                                 any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (iv) above or
pursuant to clause (vi) below, provided that with respect to all such sales,
transfer or lease of assets, pursuant to this Section 8.02(d)(v): (A) at the
time of any such disposition, no Event of Default shall exist or shall result
from such disposition, (B) such sale, transfer or lease shall be for fair market
value, (C) the consideration to be paid to the Borrower and its Subsidiaries as
permitted by this clause (v) shall consist of cash in an amount that is not less
than 85% of such

 

73

--------------------------------------------------------------------------------


 

consideration; provided, however, for purposes of this clause (C), the following
will be deemed to be cash: (1) any reclamation and other liabilities arising
under applicable Permits, applicable workers’ compensation acts and the federal
black lung laws and other liabilities associated with the applicable employees,
in each case that are assumed by the transferee with respect to the applicable
sale, transfer or lease pursuant to a customary assumption or similar agreement
and (2) any letters of credit with respect to the reimbursement of which the
Borrower or its Subsidiaries are obligated, to the extent such letters of credit
relate to the assets or business subject to such sale, transfer or lease and are
cancelled no later than 60 days following such sale, transfer or lease and for
which the transferee with respect to the applicable sale, transfer or lease has
guaranteed or indemnified the reimbursement of any drawing thereunder on
customary terms, (D) if the consideration to be paid to the Borrower and its
Subsidiaries per any such sale, transfer or lease exceeds $10,000,000, the
Borrower shall have delivered to the Agent a certificate indicating compliance
with the requirements of this Section 8.02(d)(v) prior to consummating such
sale, transfer or lease, (E) the Net Cash Proceeds for all such sales, transfers
or leases, in excess of $10,000,000, in the aggregate, are applied as a
mandatory prepayment of the Loans in accordance with, and to the extent required
under, the provisions of Section 5.06(b)(i) above; provided that (1) no such
mandatory prepayment shall be required if and to the extent such Net Cash
Proceeds are applied within the date occurring 180 days after receipt thereof
(or, if the Borrower or any Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds within 180 days following receipt thereof,
within the later of (i) 180 days following receipt thereof and (ii) 90 days of
the date of such legally binding commitment) to the purchase by the Borrower or
a Subsidiary of the Borrower, as the case may be, of substitute assets (such Net
Cash Proceeds, “Reinvestment Deferred Amounts”) and (2) in the case of any such
sale, transfer or lease of assets for consideration in excess of $10,000,000,
the Borrower shall have delivered to the Agent a certificate of the chief
financial officer or the treasurer of the Borrower, certifying as to (x) the
amount of Net Cash Proceeds and (y) the fact that the Borrower or a Subsidiary
of the Borrower, as the case may be, shall invest such Net Cash Proceeds to
acquire or repair assets useful in the business of the Borrower and its
Subsidiaries within 180 days after receipt thereof (or, if the Borrower or any
Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within 180 days following receipt thereof, within the later of (i) 180
days following receipt thereof and (ii) 90 days of the date of such legally
binding commitment) and (F) the aggregate Net Cash Proceeds received from any
sales, transfers or leases (or series of related sales, transfers or leases)
pursuant to this Section 8.02(d)(v) shall not exceed $100,000,000; provided that
sales, transfers and leases (or series of related sales, transfers or leases)
resulting in aggregate Net Cash Proceeds in excess of $100,000,000 shall be
permitted under this Section 8.02(d)(v) so long as (x) such excess Net Cash
Proceeds are applied as a mandatory prepayment of the Loans in accordance with
the provisions of Section 5.06(b)(i) above (without giving effect to the
reinvestment right described above or in Section 5.06(b)(ii) and (y) the
aggregate Net Cash Proceeds received from any sales, transfers or leases (or
series of related sales, transfers or leases) pursuant to this Section
8.02(d)(v) shall not exceed $200,000,000;

 

(vi)                              any sale, transfer, lease or disposition of
assets as part of an Investment which is either (y) an Investment in a Permitted
Joint Venture which is permitted by clause (1) of Section 8.02(f), or (z) an
Investment permitted by Section 8.02(n);

 

(vii)                           any transactions otherwise permitted by
Section 8.02(c) or Section 8.02(i);

 

74

--------------------------------------------------------------------------------


 

(viii)                        [reserved]; and

 

(ix)                              those sales, transfers or other dispositions
set forth on Schedule 8.02(d).

 

(e)                                  Affiliate Transactions.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into or carry out
any transaction (including purchasing property or services from or selling
property or services to) with any Affiliate of the Borrower unless (1) such
transaction is not otherwise prohibited by this Agreement and (2) such
transaction is either (a) entered into upon fair and reasonable arm’s-length
terms and conditions or (b) would be entered into by a prudent Person in the
position of such Loan Party; provided, however that this Section 8.02(e) shall
not prohibit (i) the consummation of the Transaction, (ii) any dividend or
distribution which is not otherwise prohibited by this Agreement, (iii) any
transaction described on Schedule 8.02(e) (including any modification, extension
or renewal thereof on terms no less favorable to the parties thereto than the
terms of such transaction as described on such Schedule) which is not otherwise
prohibited by this Agreement, and (iv) any transaction provided for in, or in
connection with, a Permitted Receivables Financing.

 

(f)                                   Subsidiaries, Partnerships and Joint
Ventures.  The Borrower shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than
(i) Non-Guarantor Subsidiaries, including any Securitization Subsidiary which is
the subject of clause (iii) below) which are not Significant Subsidiaries,
(ii) any Significant Subsidiary which has complied with Section 8.01(l), and
(iii) any Securitization Subsidiary whose equity interests are pledged to the
Agent for the benefit of the Secured Parties (pursuant to the applicable Pledge
Agreement) and which has otherwise complied with Section 8.01(l).

 

Neither the Borrower nor any Subsidiary of the Borrower shall become or agree to
become a joint venturer or hold a joint venture interest in any joint venture:

 

(1)                                 except that the Loan Parties may make an
Investment in a Permitted Joint Venture, so long as the Borrower and its
Subsidiaries at all times are in compliance with all requirements of the
following clauses (A) through (G) or to the extent otherwise permitted under
Section 8.02(n):

 

(A)                               the Permitted Joint Venture is either a
corporation, limited liability company, trust, or a limited partnership or
another form of an entity or arrangement that permits the Borrower and its
Subsidiaries to limit their liability, as a matter of Law, for the obligations
of the Permitted Joint Venture;

 

(B)                               the Investment made in a Permitted Joint
Venture permitted under clause(1)(A) immediately above is either (y) of the type
described in clauses (i), (ii) or (iv) of the definition of Investment, or
(z) of the type described in clauses (iii) or (v) of the definition of
Investment and, on the date such Investment is made, the amount of the Guaranty
or other obligation, as the case may be, is reasonably estimable;

 

(C)                               other than the amount of an Investment
permitted under clause (1)(B) immediately above of the type described in clause
(iii) or clause (v) of the definition of Investment, there is no recourse to any
Loan Party or any Subsidiary

 

75

--------------------------------------------------------------------------------


 

of any Loan Party for any Debt or other liabilities or obligations (contingent
or otherwise) of the Permitted Joint Venture;

 

(D)                               the Borrower shall be in Pro Forma Compliance
with the Senior Secured Leverage Ratio after giving pro forma effect to the
transactions to be entered into in connection therewith (including any
incurrence of Debt and the use of proceeds thereof) as if they had occurred at
the beginning of the most recent four consecutive fiscal quarters ending prior
to the Investment for which consolidated financial statements of the Borrower
are available (provided that, for the avoidance of doubt, any EBITDA of such
Permitted Joint Venture shall not be included in such calculation of the Senior
Secured Leverage Ratio);

 

(E)                                to the extent the Investment in any such
Permitted Joint Venture exceeds $15,000,000, at least three (3) Business Days
prior to making any Investment in a Permitted Joint Venture which is otherwise
permitted by this clause (1) of this Section 8.02(f), the Borrower shall have
delivered to the Agent (x) all executed copies or drafts (with final, executed
copies to be subsequently delivered as soon as available) of material
agreements, documents and instruments in connection with or related to such
Investment and (y) a certificate signed by the Secretary or an Assistant
Secretary or other Responsible Officer of the Borrower evidencing a resolution
of the board of directors (or other governing body) of the applicable Loan Party
approving such Investment;

 

(F)                                 the equity interests owned, directly or
indirectly, by the Borrower in such Permitted Joint Venture (including Knight
Hawk Holdings, LLC but excluding any other Permitted Joint Venture existing on
the Effective Date unless the value of such Permitted Joint Venture materially
increases after the Effective Date and the Agent or the Required Lenders request
that the equity interests owned by the Borrower or a Subsidiary in such
Permitted Joint Venture be transferred to a JV Holding Company) shall be held by
a JV Holding Company; provided, that such requirement shall not apply to any
Permitted Joint Venture as to which the organizational documents of such
Permitted Joint Venture permit the equity interests therein to be pledged as
Collateral to the Agent or as to which the Required Lenders have determined in
their discretion that the transfer of such equity interests to a JV Holding
Company shall not be required; and

 

(G)                               no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to each Investment in a
Permitted Joint Venture which is otherwise permitted by this clause (1) of this
Section 8.02(f);

 

(g)                                  Continuation of or Change in Business.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, engage in
any business other than the business of the Loan Parties and their Subsidiaries,
substantially as conducted and operated by the Loan Parties and their
Subsidiaries, taken as a whole, as of the Effective Date or business that
supports or is complimentary to such business, and the Loan Parties shall not
permit any material change in the nature of such business.

 

76

--------------------------------------------------------------------------------


 

(h)                                 [Reserved].

 

(i)                                     Restricted Payments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, declare or pay, directly
or indirectly, any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any shares of capital stock or other equity interests
of the Borrower or any Subsidiary of the Borrower or directly or indirectly
redeem, purchase, retire or otherwise acquire for value any shares of any class
of the capital stock or other equity interests of the Borrower or any Subsidiary
of the Borrower or set aside any amount for any such purposes, except that:

 

(i)                                     [reserved];

 

(ii)                                  [reserved];

 

(iii)                               any Subsidiary of the Borrower may declare
and pay dividends or make any other distribution (by reduction of capital or
otherwise) to, or repurchase its capital stock or equity interests from, the
Borrower or any other Subsidiary of the Borrower (or, in the case of non- wholly
owned Subsidiaries of the Borrower, to the Borrower or any other Subsidiary that
is a direct or indirect parent of such non-wholly-owned Subsidiary and to each
other owner of equity interests of such non-wholly owned Subsidiary on a pro
rata basis (or more favorable basis from the perspective of the Borrower or its
applicable Subsidiary) based on their relative ownership interests);

 

(iv)                              (A) so long as no Event of Default shall exist
immediately prior to or after giving effect to such stock purchase or
redemption, stock purchases or redemptions (other than repurchases described in
clause (B) of this Section 8.02(i)(iv)) in connection with the rights of
employees or members of the board of directors of the Borrower or any of its
Subsidiaries of any capital stock or equity interests issued pursuant to an
employee or board of directors equity subscription agreement, equity option
agreement or equity ownership arrangement or other compensation plan permitted
to be issued hereunder, provided that the aggregate consideration of such stock
purchase and redemptions made pursuant to this clause (A) shall not exceed
$5,000,000 and (B) repurchases of equity interests deemed to occur upon (1) the
exercise of stock options if the equity interests represent a portion of the
exercise price thereof or (2) the withholding of a portion of equity interests
issued to employees and other participants under an equity compensation program
of the Borrower and its Subsidiaries, in each case to cover withholding tax
obligations of such persons in respect of such issuance;

 

(v)                                 dividends or other distributions payable
solely in capital stock or equity interests; or

 

(vi)                              the Borrower may declare and make dividends or
other distributions in an amount not to exceed $75,000,000 in the aggregate;
provided that, commencing after the date for which financial statements for the
fiscal quarter ending September 30, 2016 are delivered pursuant to
Section 8.03(a), additional dividends and distributions may be paid (x) at any
time the Senior Secured Leverage Ratio is less than 2.50:1.00 after giving pro

 

77

--------------------------------------------------------------------------------


 

forma effect to such dividend or distribution and the transactions to be entered
into in connection therewith (including any incurrence of Debt and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the making of such dividends or
distributions for which consolidated financial statements of the Borrower are
delivered pursuant to Section 8.03(a) or (b) and (y) so long as no PIK Interest
has been paid under this Agreement (or, if PIK Interest has been paid, the
Borrower shall have made a PIK Interest Catch-Up Payment after the then most
recently occurred Interest Payment Date).

 

(j)                                    [Reserved].

 

(k)                                 Payment of Other Debt.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, prepay, redeem, purchase,
defease, convert into cash or otherwise satisfy prior to the scheduled maturity
in any manner any Debt that is owed to a third party that is subordinated to the
Obligations, except:

 

(i)                                     the conversion (or exchange) of any such
Debt to, or the payment of any such Debt from the proceeds of the issuance of,
the common stock or other equity interests of the Borrower (other than
Disqualified Equity Interests);

 

(ii)                                  for a Permitted Refinancing thereof; or

 

(iii)                               so long as no Event of Default has occurred
and is continuing, other payments of or in respect of any such Debt in an
aggregate amount not to exceed $20,000,000.

 

(l)                                     No Restriction in Agreements on
Dividends or Certain Loans.  The Borrower shall not, and shall not permit any of
its Subsidiaries to, enter into or be bound by any agreement (i) which prohibits
or restricts, in any manner the payment of dividends by any of its Subsidiaries
(whether in cash, securities, property or otherwise), or (ii) which prohibits or
restricts in any manner the making of any loan to the Borrower by any of its
Subsidiaries or payment of any Debt or other obligation owed to any Loan Party,
other than, in each case, (A) restrictions applicable to a Securitization
Subsidiary in connection with a Permitted Receivables Financing,
(B) restrictions imposed by any applicable law, rule or regulation (including
applicable currency control laws and applicable state or provincial corporate
statutes restricting the payment of dividends or any other distributions in
certain circumstances) and (C) restrictions in effect under any Debt outstanding
on the Effective Date or any customary restrictions contained in documents
governing any other Debt permitted under Section 8.02(a).

 

(m)                             [Reserved].

 

(n)                                 Loans and Investments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, at any time make any
Investment (other than bonds required in the ordinary course of business of the
Borrower, such as, and without limitation, surety bonds, royalty bonds or bonds
securing performance by the Borrower or a Subsidiary of the Borrower under bonus
bids), notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other Investment or
interest in, or make any capital

 

78

--------------------------------------------------------------------------------


 

contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business and stock, obligations or
securities received in settlement of debts created in the ordinary course of
business and owing to the Borrower or any Subsidiary in satisfaction of
judgments;

 

(ii)                                  (A) Investments by the Borrower or any of
its Subsidiaries in any Loan Party and (B) Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(iii)                               (A) Permitted Investments and (B) any
Investments arising in connection with any Hedging Transactions;

 

(iv)                              Investments in Permitted Joint Ventures as
permitted by Section 8.02(f);

 

(v)                                 [reserved];

 

(vi)                              loans by the Borrower to any Bonding
Subsidiary; provided, however that (x) prior to any loan being made to any
Bonding Subsidiary, such loan shall be evidenced by a note, reasonably
satisfactory to the Agent at the written direction of the Required Lenders, and
such note shall be pledged pursuant to the applicable Collateral Document to the
Agent for the benefit of the Secured Parties, and (y) any loans by the Borrower
to any Bonding Subsidiary shall in each and every case be subject to
Section 8.02(q);

 

(vii)                           [reserved];

 

(viii)                        other Investments, in connection with or related
to the operations of the Borrower and its Subsidiaries, not exceeding
$30,000,000;

 

(ix)                              Investments arising as a result of Permitted
Receivables Financings;

 

(x)                                 [reserved];

 

(xi)                              [reserved];

 

(xii)                           [reserved];

 

(xiii)                        [reserved];

 

(xiv)                       Investments by Borrower of the type described in
clause (i) of the definition of Investment in any Bonding Subsidiary, provided
that any such Investments by the Borrower in any Bonding Subsidiary shall in
each case be subject to Section 8.02(q);

 

(xv)                          any transaction which is an Investment permitted
by Section 8.02(c) (including, without limitation, any Permitted Acquisition),
Section 8.02(d) (including,

 

79

--------------------------------------------------------------------------------


 

without limitation, Investments arising out of the receipt by Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted thereunder)
or Section 8.02(i);

 

(xvi)                       any guaranty which is permitted under
Section 8.02(b);

 

(xvii)                    [reserved];

 

(xviii)                 (A) payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business and (B) loans or advances to employees made in the ordinary course of
business and consistent with past practice, provided that such loans and
advances to all such employees do not exceed an aggregate amount of $5,000,000
outstanding at any time;

 

(xix)                       Investments existing as of the Effective Date and
set forth on Schedule 8.02(n), and extensions, renewals, modifications,
restatements or replacements thereof; provided that no such extension, renewal,
modification, restatement or replacement shall increase the amount of the
original loan, advance or investment, except by an amount equal to any premium
or other reasonable amount paid in respect of the underlying obligations and
fees and expenses incurred in connection with such extension, renewal,
modification, restatement or replacement;

 

(xx)                          to the extent constituting an Investment, the
repurchase, repayment, defeasance or retirement of any Debt of the Borrower or
any Subsidiary to the extent such repurchase, prepayment or retirement is
expressly permitted hereunder; and

 

(xxi)                       Investments by the Borrower and the Guarantors in
Non-Guarantor Subsidiaries, which, when combined with the aggregate amount of
Debt permitted pursuant Section 8.02(a)(xviii), does not exceed $2,500,000 at
any time.

 

(o)                                 [Reserved].

 

(p)                                 Changes in Organizational Documents and Loan
Party Information.  (i) The Borrower shall not, and shall not permit any of its
Subsidiaries that are Loan Parties to, amend in any respect its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents, without providing (A) in the case of the Borrower, at
least ten (10) calendar days’ prior written notice to the Agent and the Lenders
and (B) in the case of any other Loan Party, prior written notice to the Agent
and the Lenders and, in the event such change would be materially adverse to the
Lenders as reasonably determined by the Agent or Required Lenders, obtaining the
prior written consent of the Required Lenders; provided, however, that this
Section 8.02(p) shall not require the consent of the Required Lenders to any
such change to the limited liability company agreement or other organizational
documents of any Securitization Subsidiary made to facilitate any Permitted
Receivables Financing.

 

(ii)                                  The Borrower shall not, and shall not
permit any of its Subsidiaries that are Loan Parties to, effect any change
(A) in its legal name, (B) in the location of its chief

 

80

--------------------------------------------------------------------------------


 

executive office, (C) in its identity or organizational structure, (D) in its
Federal Taxpayer Identification Number (or equivalent thereof) or organizational
identification number, if any, or (E) in its jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
unless it shall have given the Agent prior written notice thereof (or, solely in
the case of the Borrower, ten calendar days’ prior written notice thereof)
clearly describing such change and providing such other information in
connection therewith as the Agent or Required Lenders may reasonably request.

 

(q)                                 Transactions With Respect to the Bonding
Subsidiaries.

 

(i)                                     [reserved].

 

(ii)                                  Except as otherwise expressly permitted
under this Agreement, the Borrower shall not permit any Bonding Subsidiary to
(x) own any assets other than a leasehold interest, as lessee, in a coal lease
where the lessor is a Person that is not an Affiliate of the Borrower and cash
and marketable securities necessary to assure either the lessor of such
leasehold interest of the performance of all obligations by such Bonding
Subsidiary thereunder or to assure the provider of surety bonds described in the
following clause (y) that such Bonding Subsidiary is able to perform its
obligations to such provider under the described surety bonds; and (y) incur any
Debt or other obligation or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) except those to the lessor of the coal lease owned by such Bonding
Subsidiary and those in favor of the provider of the surety bonds which provide
payment assurances to such lessor under the coal lease owned by such Bonding
Subsidiary related to the cost of acquiring such leasehold interest, the bonus
bid and royalty payments thereunder and the costs and expenses incidental to
such lease; provided, however that in lieu of any surety bond described in the
preceding clause (ii) such Bonding Subsidiary may request that the Borrower
obtain a letter of credit on behalf of such Bonding Subsidiary and such Bonding
Subsidiary may incur reimbursement obligations in connection therewith.

 

Section 8.03.                          Reporting Requirements.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations hereunder
and under the other Loan Documents (other than indemnification and other
contingent obligations not yet due and owing or for which no claim has been
made) and termination of the Commitments, the Borrower will furnish or cause to
be furnished to the Agent, for delivery to each of the Lenders:

 

(a)                                 Quarterly Financial Statements.  Within
forty-five (45) calendar days after the end of each of the first three fiscal
quarters in each fiscal year (or such earlier date, from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended), financial statements of the Borrower and its Subsidiaries,
consisting of a consolidated balance sheet as of the end of such fiscal quarter,
related consolidated statements of income and stockholders’ equity and related
consolidated statement of cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
Treasurer or Chief

 

81

--------------------------------------------------------------------------------


 

Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Borrower will be deemed to have complied with the delivery
requirements with respect to the consolidated financial statements required to
be delivered under this Section 8.03(a) if within forty-five (45) days after the
end of its fiscal quarter (or such earlier date, from time to time established
by the SEC in accordance with the Securities Exchange Act of 1934, as amended),
the Borrower delivers to the Agent (for delivery to each of the Lenders) a copy
of the Borrower’s Form 10­Q as filed with the SEC and the financial statements
contained therein meet the requirements described in this Section.

 

(b)                                 Annual Financial Statements.  Within ninety
(90) days after the end of each fiscal year of the Borrower (or such earlier
date, from time to time established by the SEC in accordance with the Securities
Exchange Act of 1934, as amended), financial statements of the Borrower and its
Subsidiaries consisting of a consolidated balance sheet as of the end of such
fiscal year, related consolidated statements of income and stockholders’ equity
and related consolidated statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified, in
the case of the consolidated financial statements, by independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Required Lenders (it being understood and agreed that Ernst & Young LLP is
reasonably satisfactory). The certificate or report of accountants shall be free
of qualifications (other than (i) any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur and (ii) any “going concern” or like qualifications as
may be required as a result of a projected failure to comply with a financial
covenant in any Permitted ABL Financing or an upcoming maturity date under the
Facility or any Working Capital Facility that is scheduled to occur within one
(1) year of the time the report and opinion are delivered) and shall not
indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
The Borrower will be deemed to have complied with the delivery requirements with
respect to the consolidated financial statements required to be delivered under
this Section 8.03(b) if within ninety (90) days after the end of its fiscal year
(or such earlier date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended), the Borrower delivers to
the Agent (for delivery to each of the Lenders) a copy of the Borrower’s Annual
Report and Form 10-K as filed with the SEC and the financial statements and
certification of public accountants contained therein meet the requirements
described in this Section.

 

(c)                                  Certificate of the Borrower.  Concurrently
with any delivery of financial statements under Section 8.03(a) and (b), a
certificate of the Borrower signed by a Responsible Officer (a “Compliance
Certificate”), substantially in the form of Exhibit 8.03(c): (i) confirming
that, except as described pursuant to Section 8.03(e)(i), no Event of Default or
Potential Default exists and is continuing on the date of such Compliance
Certificate, (ii) containing a list of each Significant Subsidiary and each
Non-Guarantor Subsidiary (and whether such Subsidiary is a Bonding Subsidiary,
an Immaterial Subsidiary, a Securitization Subsidiary, a Foreign Subsidiary or a
non-wholly owned Subsidiary), other than those set forth

 

82

--------------------------------------------------------------------------------


 

on Schedule 6.2 and (iii) confirming that each Significant Subsidiary has joined
the Loan Documents in accordance with the requirements of Section 8.01(l).

 

(d)                                 SEC Website.  Reports required to be
delivered pursuant to Sections 8.03(a)(i) and 8.03(b) above shall be deemed to
have been delivered on the date on which such report is posted on the SEC’s
website at www.sec.gov, and such posting shall be deemed to satisfy the
reporting requirements of Sections 8.03(a)(i) and 8.03(b).

 

(e)                                  Notices.  Written notice to the Agent for
distribution to the Lenders:

 

(i)                                     promptly after any Responsible Officer
of the Borrower has learned of the occurrence of any Potential Default or Event
of Default; and

 

(ii)                                  promptly after any Responsible Officer of
the Borrower has learned of any event which would reasonably be expected to
result in a Material Adverse Change.

 

(f)                                   Certain Events.  Written notice to the
Agent for distribution to the Lenders:

 

(i)                                     as required by Section 8.02(c), with
respect to any proposed acquisition of assets pursuant to such Section;

 

(ii)                                  of the occurrence of any event for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 5.06(b);

 

(iii)                               within the time limits set forth in
Section 8.02(p), any material amendment to the organizational documents of any
Loan Party (for purposes of the foregoing, it shall be deemed material for,
among other things, any amendment to affect the name of the entity, its state of
formation or its outstanding equity interests or the transferability thereof)
and also within such time limits of the other notices required by such Section;
and

 

(iv)                              of any material change in accounting policies
or financial reporting practices by any Loan Party.

 

(g)                                  Environmental, Health and Safety Matters.
Reasonably prompt written notice upon Borrower or applicable Subsidiary
obtaining actual knowledge of any of the following which has resulted or could
reasonably be expected to result in a Material Adverse Change: (A) the existence
of Contamination; (B) the receipt by Borrower or any of its Subsidiaries of an
Environmental, Health and Safety Claim or an Environmental, Health and Safety
Complaint; (C) the imposition, attachment, filing or recording against the real
property, whether owned or leased, of any Loan Party or any Subsidiary of a Loan
Party of a Lien (other than a Permitted Lien) or other encumbrance authorized
under Environmental, Health and Safety Laws; (D) the inability to obtain or
renew an Environmental, Health and Safety Permit, a notice from an Official Body
that it has, will or intends to suspend, revoke or adversely amend or alter, in
whole or in part, any Environmental, Health and Safety Permit or knowledge that
a Person has filed a suit or claim or instituted a proceeding challenging the
application for, or the modification, amendment or issuance of any
Environmental, Health and Safety Permit; or (E) any violation of Environmental,
Health and Safety Laws, Environmental, Health and Safety Permits or
Environmental, Health

 

83

--------------------------------------------------------------------------------


 

and Safety Orders by any of Borrower or any of its Subsidiaries; provided, in
each case, that a failure to provide such written notice shall not be a
violation of this Section 8.03(g) if the Borrower or the applicable Subsidiary
is in good faith reasonably contesting such matter in the applicable
jurisdiction in accordance with applicable Environmental, Health and Safety
Laws.

 

(h)                                 Other Reports and Information.

 

(i)                                     Any reports, notices or proxy statements
generally distributed by the Borrower to its stockholders on a date no later
than the date supplied to such stockholders and regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower or any other Loan Party with the Securities and Exchange
Commission, provided that the foregoing reports shall be deemed to have been
delivered on the date on which such report is posted on the SEC’s web site at
www.sec.gov, and such posting shall be deemed to satisfy this reporting
requirement,

 

(ii)                                  Promptly upon their becoming available to
the Borrower, a copy of any material order in any material proceeding to which
the Borrower or any other Loan Party is a party issued by any Official Body,

 

(iii)                               Within thirty (30) days of the end of each
month, consolidated monthly income summaries of the Borrower and its
consolidated Subsidiaries, and

 

(iv)                              Promptly upon request, such other reports and
information as any of the Lenders may from time to time reasonably request.

 

(i)                                     Platform.  The Borrower hereby
acknowledges that (i) the Agent may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however
that, to the extent such Borrower Materials constitute Information, they shall
be treated as set forth in Section 13.10); (y) all Borrower Materials marked
“PUBLIC”“ are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent shall be entitled to
treat any Borrower Materials that are not marked ‘PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

 

84

--------------------------------------------------------------------------------


 

ARTICLE 9
DEFAULT

 

Section 9.01.                          Events of Default.  An Event of Default
shall mean the occurrence or existence of any one or more of the following
events or conditions (whatever the reason therefor and whether voluntary,
involuntary or effected by operation of Law):

 

(a)                                 Payments Under Loan Documents.  The Borrower
shall fail to pay (i) any principal of any Loan (including scheduled
installments, mandatory prepayments, or the payment due at maturity) when due
hereunder within one (1) Business Day after such amount becomes due or (ii) any
interest on any Loan or any fee owing hereunder or under the Agent Fee Letter
within three (3) Business Days after such interest or fee becomes due in
accordance with the terms hereof or thereof.

 

(b)                                 Breach of Warranty.  Any representation or
warranty made at any time by the Borrower herein or by any of the Loan Parties
in any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or incorrect in any material respect as of the time it was made or
furnished.

 

(c)                                  Breach of Negative Covenants, Certain Other
Covenants or Visitation Rights.  Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 8.01(a),
Section 8.01(e), Section 8.02, or Section 8.03(e)(i).

 

(d)                                 [Reserved].

 

(e)                                  Breach of Other Covenants.

 

(i)                                     Any of the Loan Parties shall fail to
timely perform the covenants set forth in Section 8.01(l)(iv), Section 8.03(a),
Section 8.03(b) or Section 8.03(c) and such default shall continue unremedied
for a period of fifteen (15) days after the earlier of (x) any senior officer of
any Loan Party becomes aware of the occurrence thereof or (y) the date upon
which the Borrower has received written notice of such failure from the Agent.

 

(ii)                                  Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (x) any officer of any
Loan Party becomes aware of the occurrence thereof or (y) the date upon which
the Borrower has received written notice of such default from the Agent.

 

(f)                                   Defaults in Other Agreements or Debt;
Bonding Matters.

 

(i)                                     A default or event of default shall
occur at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any Debt under which any Loan Party or
Subsidiary of any Loan Party (other than any Non-Guarantor Subsidiary) may be
obligated as a borrower, guarantor, counterparty or other party in excess of
$35,000,000 in the aggregate, and such default or event of default consists of
the failure to pay (beyond any period of grace permitted with respect thereto)
any

 

85

--------------------------------------------------------------------------------


 

indebtedness or other obligation when due (whether at stated maturity, by
acceleration or otherwise) or if such default or event of default permits or
causes (or with the giving of notice would permit or cause) the acceleration of
any indebtedness or other obligation or the termination of any commitment to
lend in amount in excess of $35,000,000.

 

(ii)                                  One or more surety, reclamation or similar
bonds securing obligations of the Borrower or any Subsidiary of the Borrower (or
any required guaranties thereof or required letters of credit with respect
thereto) with an aggregate face amount of $50,000,000 or more shall be actually
terminated, suspended or revoked prior to the full and complete satisfaction or
discharge of such obligations by the Borrower or any Subsidiary of the Borrower
and not replaced within 30 days of such termination, suspension or revocation;
provided that the Borrower or any Subsidiary shall be permitted to replace such
surety bonds with self-bonding obligations to the extent permitted by any Person
to which satisfaction of the obligations secured by such bonds are owed prior to
full satisfaction of the obligations secured by such bonds.

 

(g)                                  Judgments or Orders.  Any judgments or
orders (including with respect to any Environmental Health and Safety Claims,
Environmental Health and Safety Complaints, or Environmental Health and Safety
Orders) (x) for the payment of money in excess of $35,000,000 in the aggregate
shall be entered against any Loan Party or any Subsidiary of any Loan Party by a
court having jurisdiction in the premises or (y) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Change shall be entered against any Loan
Party or Subsidiary thereof, which judgment, in either case, is not discharged,
vacated, bonded or stayed pending appeal within a period of sixty (60) days from
the date of entry; provided, however, that any such judgment or order under
subclause (x) of this clause (g) shall not be an Event of Default under this
Section 9.01(g) if and for so long as the amount of such judgment or order in
excess of $35,000,000 is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof (and such insurer
has been notified of the potential claim and does not dispute coverage).

 

(h)                                 Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against any Loan Party executing the same or such party’s successors and assigns
(as permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged or contested or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;

 

(i)                                     Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $35,000,000 (it being
understood that the amount of deductibles payable in connection with such claim
shall not be included in such threshold) or the Collateral or any other of the
Loan Parties’ or any of their Subsidiaries’ assets in excess of $35,000,000 in
the aggregate are attached, seized, levied upon or subjected to a writ or
distress warrant; or such come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within thirty (30) days thereafter;

 

86

--------------------------------------------------------------------------------


 

(j)                                    [Reserved];

 

(k)                                 [Reserved];

 

(l)                                     Events Relating to Plans and Benefit
Arrangements.  Any of the following occurs, in each case, which individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change: (i) any Reportable Event, which could reasonably be expected to
constitute grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan or (iv) the Borrower or any member of the ERISA Group
shall fail to make any contributions when due to a Plan or a Multiemployer Plan;

 

(m)                             [Reserved];

 

(n)                                 Change of Control.  (i) Any person or group
of persons (within the meaning of Sections 13(d) or 14(a) of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership of
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) 35% or
more of the voting capital stock of the Borrower; or (ii) within a period of
twelve (12) consecutive calendar months, individuals who (1) were directors of
the Borrower on the first day of such period, (2) were nominated for election by
the Borrower, or (3) were approved for appointment by the Board shall cease to
constitute a majority of the board of directors of the Borrower, provided that
the appointment of any directors of the Borrower pursuant to the Plan of
Reorganization shall not result in an Event of Default;

 

(o)                                 Involuntary Proceedings.  A proceeding shall
have been instituted in a court having jurisdiction in the premises seeking a
decree or order for relief in respect of any Loan Party or Material Subsidiary
of a Loan Party in an involuntary case under any applicable Debtor Relief Law
now or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
such Loan Party or Subsidiary for any substantial part of its property, or for
the winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding;

 

(p)                                 Voluntary Proceedings.  Any Loan Party or
Material Subsidiary of a Loan Party shall commence a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or other similar
official) of itself or for any substantial part of its property or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action in furtherance of any of
the foregoing.

 

Section 9.02.                          Consequences of Event of Default. 
(a) Events of Default Other than Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default shall occur and

 

87

--------------------------------------------------------------------------------


 

be continuing, the Agent, at the written direction of the Required Lenders may,
and upon the request of the Required Lenders, shall, by written notice to the
Borrower, take one or more of the following actions: (i) declare the unpaid
principal amount of the Term Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Debt of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, or (ii) exercise rights and
remedies in respect of the Collateral in accordance with Section 11 of each
Security Agreement and/or the comparable provisions of any other Collateral
Document.

 

(b)                                 Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.01(o) or
9.01(p) shall occur, the unpaid principal amount of the Loans then outstanding
and all interest accrued thereon, any unpaid fees and all other Debt of the
Borrower to the Lenders under the Loan Documents shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived.

 

(c)                                  Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates which has agreed in
writing to be bound by the provisions of Section 5.03 is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or Affiliate, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Debt.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(d)                                 Suits, Actions, Proceedings.  If an Event of
Default shall occur and be continuing and if the Agent or the Required Lenders
shall have accelerated the maturity of the Term Loans pursuant to any of the
foregoing provisions of this Section 9.02, then the Agent or any Lender, if owed
any amount with respect to such Term Loans, may, to the extent permitted by Law,
proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents,
including as permitted by applicable Law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agent or the Lenders; and

 

88

--------------------------------------------------------------------------------


 

(e)                                  Application of Proceeds.  From and after
the date on which the Agent has taken any action pursuant to this Section 9.02
and until all Obligations of the Loan Parties under the Loan Documents (other
than indemnification or other contingent obligations for which no amount is due
and owing) have been paid in full, any and all proceeds received by the Agent
from the sale or other disposition of the Collateral, or any part thereof, or
the exercise of any remedy by the Agent or any Lender from the exercise of any
remedy by the Agent or any Lender shall be applied as follows:

 

(i)                                     first, to ratably reimburse the Agent
and the Lenders for all costs, expenses, indemnities and disbursements,
including reasonable attorneys’ and paralegals’ fees and legal expenses,
incurred by the Agent or the Lenders in connection with realizing on the
Collateral or collection of any Obligations of any of the Loan Parties under any
of the Loan Documents, including advances made by the Lenders or any one of them
or the Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral, including advances for
taxes, insurance, repairs and the like and reasonable expenses incurred to sell
or otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

 

(ii)                                  second, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Agent) payable to
the Agent in its capacity as such;

 

(iii)                               third, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders), ratably among them in
proportion to the respective amounts described in this clause third payable to
them;

 

(iv)                              fourth, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, ratably among
the Lenders in proportion to the respective amounts described in this clause
fourth payable to them;

 

(v)                                 fifth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause fifth
held by them; and

 

(vi)                              sixth, the balance, if any, to the Borrower or
as required by Law.

 

(f)                                   Other Rights and Remedies.  In addition to
all of the rights and remedies contained in this Agreement or in any of the
other Loan Documents (including the Mortgages), the Agent shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code or
other applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. The Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to the Agent and the Lenders under the Loan Documents or applicable Law.

 

(g)                                  Notice of Sale.  Any notice required to be
given by the Agent of a sale, lease, or other disposition of the Collateral or
any other intended action by the Agent, if given ten (10)

 

89

--------------------------------------------------------------------------------


 

days prior to such proposed action, shall constitute commercially reasonable and
fair notice thereof to the Borrower and each other Loan Party.

 

ARTICLE 10
THE AGENT

 

Section 10.01.                   Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints the Agent to act on its behalf as the administrative
agent and collateral agent hereunder and under the other Loan Documents and
authorizes the Agent in such capacities to take such actions on its behalf and
to exercise such powers and perform such duties as are expressly delegated to
the Agent by the terms of this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto. Concurrently
herewith, each Lender directs Agent, in each of its capacities, and Agent, in
each if its capacities, is authorized to enter into the Loan Documents and any
other related agreements, including the No Proceedings Letter, in the forms
presented to the Agent.  The provisions of this Article 10 are solely for the
benefit of the Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 10.02.                   Rights as a Lender.  If applicable, the Person
serving as the Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 10.03.                   Exculpatory Provisions.

 

(a)                                 The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, covenants, functions, obligations, responsibilities or
liabilities, regardless of whether a Default has occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, including in each
case, without limitation, any expression of approval or satisfaction, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agent is required to exercise as directed

 

90

--------------------------------------------------------------------------------


 

in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) and in the absence of such direction or consent may refrain from
taking any such discretionary actions or exercising any such discretionary
power, provided that the Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Agent to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it (i) at the direction, with the consent or at the
request of (or non-objection by) the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 13.01 and 9.02), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

 

(c)                                  The Agent and each of its officers,
directors, employees, advisors, agents, attorneys-in-fact and affiliates shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report, statement or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the value, validity,
enforceability, effectiveness, sufficiency or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or for the
failure of any Loan Party a party thereto to perform its obligations hereunder
or thereunder, or (v) the satisfaction of any condition set forth in Article 7
or elsewhere herein.

 

(d)                                 No provision of this Agreement or any
related document shall require the Agent to expend or risk its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder or thereunder or in the exercise of any of its rights or
powers, if it shall have grounds to believe that repayment of such funds or
indemnity satisfactory to it against such risk or liability is not assured to
it.

 

(e)                                  In no event shall the Agent be responsible
or liable for special, indirect, exemplary, punitive or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit).

 

(f)                                   The Agent shall not be liable for failing
to comply with its obligations under this Agreement in so far as the performance
of such obligations is dependent upon the timely receipt

 

91

--------------------------------------------------------------------------------


 

of instructions and/or other information from any other person which are not
received or not received by the time required.

 

(g)                                  The Agent shall not be required to take any
action under this Agreement or any related document if taking such action
(i) would subject the Agent to a tax in any jurisdiction where it is not then
subject to a tax, or (ii) would require the Agent to qualify to do business in
any jurisdiction where it is not then so qualified.

 

(h)                                 The Agent shall not have any duty or
responsibility in respect of (i) creating, monitoring or maintaining the
perfection, continuation of perfection or the creating, sufficiency or validity
of any security interest in or related to the Collateral, (ii) the acquisition
or maintenance of any insurance or (iii) the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral. 
The Agent shall be authorized to file any financing or continuation statements
or record any documents or instruments in any public office at any time or times
or otherwise perfect or monitor or maintain any security interest in the
Collateral.

 

(i)                                     In no event shall the Agent be liable
for any failure or delay in the performance of its obligations under this
Agreement or any related documents because of circumstances beyond the Agent’s
control, including, but not limited to, a failure, termination, or suspension of
a clearing house, securities depositary, settlement system or central payment
system in any applicable part of the world or acts of God, flood, war (whether
declared or undeclared), civil or military disturbances or hostilities, nuclear
or natural catastrophes, political unrest, explosion, severe weather or
accident, earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit the providing of the
services contemplated by this Agreement or any related documents, or the
unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Agent’s control whether
or not of the same class or kind as specified above.

 

(j)                                    For the avoidance of doubt, the Agent’s
rights, protections, indemnities and immunities provided herein shall apply to
Agent for any actions taken or omitted to be taken under any Loan Document and
any other related agreements in any of its capacities.

 

Section 10.04.                   Reliance by the Agent.  The Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender prior to the making of such Term Loan. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and

 

92

--------------------------------------------------------------------------------


 

shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Without limiting the
generality of the foregoing, the Agent: (i) makes no warranty or representation
to any Lender or any other Person and shall not be responsible to any Lender or
any Person for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or the other Loan Documents;
(ii) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement, the
other Loan Documents or any related documents on the part of the Borrower, the
Loan Parties or any other Person or to inspect the property (including the books
and records) of the Borrower and Loan Parties; and (iii) shall not be
responsible to any Lender or any other Person for the due execution, legality,
validity, enforceability, genuineness, sufficiency, ownership, transferability
or value of any Collateral, this Agreement, the other Loan Documents, any
related document or any other instrument or document furnished pursuant hereto
or thereto.  The Agent shall not have any liability to the Borrower, any Loan
Party or any Lender or any other Person for the Borrower’s, any Loan Party’s or
any Lender’s, as the case may be, performance of, or failure to perform, any of
their respective obligations and duties under this Agreement or any other Loan
Document.  The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate and unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.  For purposes of clarity, phrases such as
“satisfactory to the Agent,” “approved by the Agent,” “acceptable to the Agent,”
“as determined by the Agent,” “in the Agent’s discretion,” “selected by the
Agent,” “elected by the Agent,” “requested by the Agent,” “waived by the Agent,”
“consented to by the Agent,” “agreed by the Agent” and phrases of similar import
(including, without limitation, any actions required of the Agent in connection
with the collection, adjustment or settlement under an insurance policy pursuant
to any Loan Document, or any actions required of the Agent in connection with or
arising from the Cases) that authorize and permit the Agent to approve,
disapprove, determine, act or decline to act in its discretion may be subject to
the Agent’s receiving written direction or consent from (or non-objection by)
the Required Lenders to take such action or to exercise such rights.

 

Section 10.05.                   Delegation of Duties.  The Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more agents or
attorneys-in-fact selected by the Agent. The Agent and any such agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of Section 8.03 shall apply to any such agent or attorney-in-fact and
to the Related Parties of the Agent and any such sub agent. The Agent shall not
be responsible for the negligence or misconduct or for the supervision of any
agents or attorneys-in-fact selected by it, except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such agents or attorneys-in-fact.

 

93

--------------------------------------------------------------------------------


 

Section 10.06.                   Resignation of the Agent.  The Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to) on
behalf of the Lenders appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrower that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date and the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed).

 

(a)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(b)                                 With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Agent, all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 5.10 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article 10
and Section 13.03 shall continue in effect for the benefit of such retiring or
removed Agent, its agents, attorneys-in-fact and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Any successor Agent appointed pursuant to
clause (a) or (b) above agrees to be bound by and shall enter into the No
Proceedings Letter as a condition to such appointment.

 

Section 10.07.                   Non-Reliance on Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
the Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agent hereunder, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates.

 

Section 10.08.                   Notice of Default.  The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless a Responsible Officer of the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Agent receives such a notice, the Agent shall give notice thereof
to the Lenders.  The Agent shall take such action with respect to such Default
or Event of Default as shall be directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders).

 

Section 10.09.                   The Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agent (irrespective of whether the
principal of any Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Agent under Sections 2.04 and 13.03) allowed in such judicial proceeding; and

 

95

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.04 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding

 

Section 10.10.                   Banking Law.  In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Banking Law”), the Agent is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Agent.  Accordingly,
each of the parties hereto agrees to provide to the Agent upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Agent to comply with Banking Law.

 

ARTICLE 11
RESERVED

 

ARTICLE 12
RESERVED

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.01.                   Modifications, Amendments or Waivers.  The
Required Lenders and the Borrower, on behalf of the Loan Parties, may from time
to time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided that, except as otherwise expressly contemplated by this Agreement, no
such agreement, waiver or consent may be made which will:

 

(a)                                 [Reserved];

 

(b)                                 Extension of Payment; Reduction of Principal
Interest or Fees; Modification of Terms of Payment. Extend the Stated Maturity
Date or the time for payment of principal or interest of any Loan, or any fee
payable to any Lender, or reduce the principal amount of, or the

 

96

--------------------------------------------------------------------------------


 

rate of interest borne by, any Loan or reduce any fee payable to any Lender,
without the consent of each Lender directly affected thereby;

 

(c)                                  Release of Collateral or Guarantor. Except
for sales of assets permitted by Sections 8.02(c), 8.02(d) or other transactions
expressly permitted hereunder, release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or

 

(d)                                 Miscellaneous. Amend Section 5.02, 5.03 or
10.03 or this Section 13.01, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent may be made without the written consent of
the Agent; provided, further that, if in connection with any proposed waiver,
amendment or modification referred to in Sections 13.01(b) through
13.01(e) above, the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each a “Non-Consenting Lender”), then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 5.06(c).

 

Section 13.02.                   No Implied Waivers; Cumulative Remedies.  No
course of dealing and no delay or failure of the Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights and remedies of the Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

 

Section 13.03.                   Expenses; Indemnity; Damage Waiver.  (a) Costs
and Expenses. The Borrower shall pay (i) all reasonable expenses incurred by the
Agent and its Affiliates or by any Lender (but limited, in the case of legal
fees and expenses, to the reasonable and documented fees and expenses of one
primary counsel to the Agent and of one primary counsel to the Required Lenders,
taken as a whole, and, if reasonably necessary, of one local counsel in any
relevant jurisdiction to the Agent and of one local counsel in any relevant
jurisdiction to the Required Lenders, taken as a whole, unless in the reasonable
judgment of the Required Lenders, a conflict exists which necessitates the
engagement of separate local counsel), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable expenses
(including, but not limited to, the fees and expenses of counsel) incurred by
the Agent and its Affiliates or any Lender in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such expenses incurred during any
workout, restructuring or negotiations in respect

 

97

--------------------------------------------------------------------------------


 

of such Loans, and (iii) all reasonable expenses of the Agent and the Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties during the continuation of an
Event of Default.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall defend, indemnify, release, and protect the Agent (and any agent
and attorney-in-fact thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities (including strict liabilities), obligations, fines, penalties and
related assessments, costs and expenses (including reasonable and documented
fees and expenses of counsel) in all cases, whether or not caused by or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
the Indemnitee, and shall indemnify and hold harmless each Indemnitee from all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Health and Safety Laws or pertaining
to environmental matters, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 13.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. Without
limiting the foregoing, matters subject to Section 13.03(b) include
(A) Contamination at, on, in, under or affecting any Real Property; (B) the
presence, use, handling, management, Release, threat of Release, storage,
treatment, production, generation, processing, refining, extraction,
distribution, sale, collection, reclamation, recycling, disposal or manufacture
of any Regulated Substances on, in, under or affecting any real property,
whether owned or leased, of any Loan Party or any Subsidiary of a Loan Party or
which may or have migrated to any surrounding areas from such real property or
Borrower or any of its Subsidiaries arranging for disposal of or transportation
to or from such real property of Regulated Substances; (C) the imposition,
attachment, filing or recording of any Lien (other than a Permitted Lien) or
other encumbrance authorized by Environmental, Health and Safety Laws against
the real property, whether owned or leased, of any Loan Party or any Subsidiary
of a Loan Party and the removal of any such lien or encumbrances; (D) an
Environmental, Health and Safety Claim, Environmental, Health and Safety
Complaint or Environmental, Health and Safety Order relating

 

98

--------------------------------------------------------------------------------


 

or pertaining to the Real Property, the Borrower or any of its Subsidiaries; and
(E) the failure to comply with or the violation of any Environmental, Health and
Safety Law, Environmental, Health and Safety Permit or Environmental, Health and
Safety Order with respect to the real property, whether owned or leased, of any
Loan Party or any Subsidiary of a Loan Party or the operations of the Borrower
or any of its Subsidiaries.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under Sections 13.03(a) or 13.03(b) to be paid by it to the Agent (or any agent
or attorney-in-fact thereof) or any Related Party of any of the foregoing, each
applicable Lender severally agrees to pay to the Agent (or any such agent or
attorney-in-fact) or such Related Party, as the case may be, such Lender’s
Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such agent or attorney-in-fact) in its capacity as such, or against any
Related Party acting for the Agent (or any such agent or attorney-in-fact) in
connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in Section 13.03(b) shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found to be a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such Indemnitee.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than thirty (30) days after demand therefor.

 

Section 13.04.                   Holidays.  Whenever payment of a Loan to be
made or taken hereunder shall be due on a day which is not a Business Day such
payment shall be due on the next Business Day (except as provided in
Section 4.02) and such extension of time shall be included in computing interest
and fees, except that the Loans shall be due on the Business Day preceding the
Stated Maturity Date if the Stated Maturity Date is not a Business Day. Whenever
any payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

Section 13.05.                   Notices; Effectiveness; Electronic
Communication.  (a)  Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.05(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or

 

99

--------------------------------------------------------------------------------


 

overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(C).

 

Notices sent by hand shall be deemed to have been given when received, notices
sent by overnight courier service shall be deemed to have been given one
Business Day after deposit with a reputable overnight courier service, notices
mailed by certified or registered mail shall be deemed to have been given three
Business Days after being deposited in the mail, postage prepaid; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.05(b) shall be effective as provided in such Section.

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices to any Lender if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc. Any party hereto
may change its address, e-mail address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.

 

Section 13.06.                   Severability.  The provisions of this Agreement
are intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

Section 13.07.                   Duration; Survival.  All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and Payment In Full. All covenants and

 

100

--------------------------------------------------------------------------------


 

agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Article 5 and
Section 13.03, shall survive Payment In Full. All other covenants and agreements
of the Loan Parties shall continue in full force and effect from and after the
date hereof and until Payment In Full.

 

Section 13.08.                   Reserved.

 

Section 13.09.                   Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations under the Facility without
the prior written consent of the Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 13.09(b) or (ii) by way
of participation in accordance with the provisions of Section 13.09(d) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 13.09(d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loan at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Term Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 13.09(b)(i)(B) below in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)                               in any case not described in
Section 13.09(b)(i)(A) above, the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption Agreement with respect to such assignment
is delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date, shall not be less than $1,000,000
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

101

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Term Loans assigned;

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by
Section 13.09(b)(i)(B) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (i) an Event of
Default has occurred and is continuing at the time of such assignment, or
(ii) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof; and

 

(B)                               the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee in the amount of
$3,500. The assignee, if it is not a Lender, shall deliver to the Agent an
administrative questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a Disqualified
Institution or (D) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person); provided that notwithstanding anything to the contrary in this
Agreement, the Borrower and the other Loan Parties and the Lenders acknowledge
and agree that in no event shall the Agent (in its capacity as such) be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to any
preclusions as to assignments to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Agent shall not (x) be obligated to, in
connection with its maintenance of the Register (or otherwise), ascertain,
monitor or inquire as to whether any Lender is a Disqualified Institution or
(y) have any liability with respect to any assignment or participation of Loans
or Commitments, or any disclosure of confidential information, to any
Disqualified Institution.

 

(vi)                              Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be

 

102

--------------------------------------------------------------------------------


 

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
its full pro rata share of all Loans in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 13.09(c), from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 5.08, 5.09, 5.10,
and 13.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.09(d) of this Section.

 

(c)                                  Register. The Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at its Principal Office a copy of each Assignment and
Assumption Agreement delivered to it (or the equivalent thereof in electronic
form) and a register for the recordation of the names and addresses of the
Lenders and principal amounts (and stated interest) of the Term Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
a Disqualified Institution or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender

 

103

--------------------------------------------------------------------------------


 

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 13.03(b) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 13.01 that
directly affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.08, 5.09 and 5.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.09(b) (it being understood that the documentation
required under Section 5.09 shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 5.03 and
5.07 as if it were an assignee under paragraph (b) of this Section and (B) shall
not be entitled to receive any greater payment under Sections 5.08 or 5.09, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.07 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.02(c) as though it were a Lender; provided that such Participant
agrees to be subject to Section 5.03 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the Income Tax
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of

 

104

--------------------------------------------------------------------------------


 

its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

Section 13.10.                   Confidentiality.  (a) General. Each of the
Agent and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or, Participant or in, or any prospective assignee of, or Participant in, any
of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (Y) becomes publicly available
other than as a result of a breach of this Section or (Z) becomes available to
the Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or the other Loan
Parties. In addition, the Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to rating agencies,
credit insurers, CUSIP Service Bureau, Inc., market data collectors, similar
services providers to the lending industry, and service providers to the Agent
and the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 Sharing Information With Affiliates of the
Lenders. Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 13.10(a).

 

Section 13.11.                   Counterparts; Integration.  (a) Counterparts;
Integration. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior

 

105

--------------------------------------------------------------------------------


 

confidentiality agreements and commitments.  Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 13.12.                   CHOICE OF LAW; SUBMISSION TO JURISDICTION;
WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  (a) Governing Law.
This Agreement shall be deemed to be a contract under the Law of the State of
New York without regard to its conflict of laws principles that would require
the application of any other Law.

 

(b)                                 SUBMISSION TO JURISDICTION. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH
RESPECT TO ACTIONS BY THE AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL
DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

106

--------------------------------------------------------------------------------


 

(c)                                  WAIVER OF VENUE. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 13.12. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.05. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, THE AGENT OR THE ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 13.13.                   USA Patriot Act Notice.  Each Lender that is
subject to the USA Patriot Act hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the USA Patriot Act.

 

Section 13.14.                   No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. The Loan Parties acknowledge and agree
that (a) the arranging and other services regarding this Agreement and the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Agent and the Lenders, on the one hand, and the Loan
Parties, on the other, and (b) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect

 

107

--------------------------------------------------------------------------------


 

to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents,
(y) the Agent and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and none of the Agent or any Lender has any
obligation to disclose any of such interests to the Borrower and its Affiliate,
and (z) each Lender is acting solely as principal and not as an advisor, the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate, that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto and is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 13.15.                   The Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Agent’s transmission of Borrower Materials
through the Internet.

 

Section 13.16.                   Authorization to Release Collateral and
Guarantors.  The Lenders authorize the Agent to (i) release any Collateral that
becomes Excluded Property (or any assets no longer required to be Collateral
pursuant to the terms hereof or of any other Loan Document) or any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.02(d) or 8.02(c), and
(ii) release any Guarantor from its obligations under the Guaranty Agreement if
such Guarantor becomes a Non-Guarantor Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement, including, without limitation, in the event the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 8.02(d) or 8.02(c). Upon the
written request of the Borrower

 

108

--------------------------------------------------------------------------------


 

(accompanied by such certificates and other documentation as the Agent or any
Lender may reasonably request) the Agent on behalf of the Lenders, (i) shall
release, subordinate, enter into non-disturbance agreements or consent to the
release by the Agent of any Collateral or Guarantor in connection with any event
contemplated above or any easements, permits, licenses, rights of way, surface
leases or other surface rights or interests permitted to be granted hereunder or
any Payment in Full hereunder or termination hereof, and (ii) notwithstanding
Section 13.01 or any other provision in any Loan Document to the contrary, the
Agent may, on behalf of the Lenders, amend, modify, supplement, restate,
terminate or release in whole or in part any of the Loan Documents from time to
time or consent to such action by the Agent to (a) add Guarantors of the
Obligations, (b) add property or other assets as Collateral, (c) approve of any
correction or update to any Schedule hereto or to any other Loan Document to the
extent such Schedule is being corrected in any manner that is not material or is
being updated to reflect the consummation of any transaction or exercise of any
rights of the Loan Parties permitted hereunder for which no consent is required
or for which the required consent has been received, or (d) release from
perfection any Lien created by any Loan Document that is no longer required by
the terms hereof or such Loan Document to be perfected.

 

Section 13.17.                   Right to Realize on Collateral and Enforce
Guaranty.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Agent and each Lender hereby agree that no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Agent on behalf of
Lenders in accordance with the terms hereof and all powers, rights and remedies
under Collateral Documents may be exercised solely by the Agent.

 

Section 13.18.                   Acknowledgements and Consent to Bail-in of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

109

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first written
above.

 

 

 

ARCH COAL, INC., as the Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Senior Vice President – Law, General Counsel and Secretary

 

[Signature Page to Exit Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as the Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Rose

 

 

Name:

Jeffery Rose

 

 

Title:

Vice President

 

[Signature Page to Exit Credit Agreement]

 

--------------------------------------------------------------------------------